CREDIT AGREEMENT
dated as of May 16, 2008
by and among
AGCO CORPORATION
and
CERTAIN SUBSIDIARIES NAMED HEREIN,
as Borrowers,
THE LENDERS NAMED HEREIN,
as Lenders,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Sole Lead Arranger and Book Runner,
and
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Syndication Agent,
and
SUNTRUST BANK,
as Documentation Agent
and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Computation of Time Periods
    30  
Section 1.3 Accounting Terms
    30  
Section 1.4 Currency Equivalents
    31  
Section 1.5 Construction
    31  
 
       
ARTICLE 2. AMOUNTS AND TERMS OF THE LOANS AND THE LETTERS OF CREDIT
    31  
 
       
Section 2.1 Revolving Credit Facility
    31  
Section 2.2 Making the Revolving Loans
    32  
Section 2.3 Reduction of the Commitments
    36  
Section 2.4 Prepayments and Deposits
    36  
Section 2.5 Interest
    37  
Section 2.6 Fees
    38  
Section 2.7 Conversion and Designation of Interest Periods
    39  
Section 2.8 Payments and Computations
    39  
Section 2.9 Sharing of Payments, Etc
    41  
Section 2.10 Letters of Credit
    41  
Section 2.11 Defaulting Lenders
    45  
Section 2.12 Borrower Liability
    45  
Section 2.13 Designated Borrowers
    46  
 
       
ARTICLE 3. CONDITIONS PRECEDENT
    47  
 
       
Section 3.1 Conditions Precedent to Agreement Date
    47  
Section 3.2 Conditions Precedent to Each Borrowing and Issuance
    49  
Section 3.3 Determinations Under Section 3.1
    50  
 
       
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
    50  
 
       
Section 4.1 Representations and Warranties of the Borrowers
    50  
Section 4.2 Survival of Representations and Warranties, etc
    56  
 
       
ARTICLE 5. AFFIRMATIVE COVENANTS
    57  
 
       
Section 5.1 Compliance with Laws, Etc
    57  
Section 5.2 Preservation of Existence, Etc
    57  
Section 5.3 Payment of Taxes and Claims
    57  
Section 5.4 Compliance with Environmental Laws
    58  
Section 5.5 Maintenance of Insurance
    58  
Section 5.6 Visitation Rights
    58  
Section 5.7 Accounting Methods
    58  
Section 5.8 Maintenance of Properties, Etc
    59  

-i-



--------------------------------------------------------------------------------



 



              Page
Section 5.9 Intentionally Omitted
    59  
Section 5.10 ERISA
    59  
Section 5.11 Conduct of Business
    59  
Section 5.12 Further Assurances
    59  
Section 5.13 Broker’s Claims
    59  
Section 5.14 Additional Domestic Subsidiaries
    60  
Section 5.15 Use of Proceeds
    60  
Section 5.16 Covenants of the Borrowing Subsidiaries
    60  
 
       
ARTICLE 6. INFORMATION COVENANTS
    60  
 
       
Section 6.1 Reporting Requirements
    60  
Section 6.2 Access to Accountants
    63  
 
       
ARTICLE 7. NEGATIVE COVENANTS
    63  
 
       
Section 7.1 Indebtedness
    63  
Section 7.2 Intentionally Omitted
    64  
Section 7.3 Liens, Etc
    64  
Section 7.4 Restricted Payments
    64  
Section 7.5 Sale-Leasebacks
    65  
Section 7.6 Fundamental Changes, Etc
    65  
Section 7.7 Sales of Assets
    65  
Section 7.8 Investments
    66  
Section 7.9 Acquisitions
    67  
Section 7.10 Change in Nature of Business
    67  
Section 7.11 Affiliate Transactions
    67  
Section 7.12 Amendments
    68  
Section 7.13 Prepayments of Subordinated Indebtedness
    68  
Section 7.14 Restrictions; Negative Pledge
    68  
Section 7.15 Accounting Changes
    69  
Section 7.16 Issuance or Sales of Stock
    69  
Section 7.17 No Notice Under Indentures
    69  
Section 7.18 Financial Covenants
    69  
Section 7.19 Covenants of the Borrowing Subsidiaries
    70  
Section 7.20 Anti-Terrorism Laws
    70  
Section 7.21 Speculative Transactions
    70  
 
       
ARTICLE 8. EVENTS OF DEFAULT
    70  
 
       
Section 8.1 Events of Default
    70  
Section 8.2 Remedies
    73  
Section 8.3 Actions in Respect of the Letters of Credit
    74  
Section 8.4 Application of Payments
    74  
 
       
ARTICLE 9. THE ADMINISTRATIVE AGENT
    75  
 
       
Section 9.1 Authorization and Action
    75  

 



--------------------------------------------------------------------------------



 



              Page
Section 9.2 Administrative Agent’s Reliance, Etc
    75  
Section 9.3 Administrative Agent, in its Individual Capacity and Affiliates
    76  
Section 9.4 Lender Credit Decision
    77  
Section 9.5 Notice of Default or Event of Default
    77  
Section 9.6 Indemnification
    77  
Section 9.7 Successor Administrative Agent
    78  
Section 9.8 Administrative Agent May File Proofs of Claim
    78  
Section 9.9 Documentation Agent and Syndication Agent
    78  
 
       
ARTICLE 10. MISCELLANEOUS
    79  
 
       
Section 10.1 Amendments, Etc
    79  
Section 10.2 Notices, Etc
    80  
Section 10.3 No Waiver: Remedies
    80  
Section 10.4 Costs and Expenses
    80  
Section 10.5 Right of Set-off
    82  
Section 10.6 Binding Effect
    82  
Section 10.7 Assignments and Participations
    82  
Section 10.8 Marshalling; Payments Set Aside
    85  
Section 10.9 Delivery of Lender Addenda
    86  
Section 10.10 Contribution Among Guarantors
    86  
Section 10.11 Patriot Act
    86  
 
       
ARTICLE 11. INCREASED COSTS, TAXES, ETC
    86  
 
       
Section 11.1 Increased Costs, Etc
    86  
Section 11.2 LIBO Breakage Costs
    89  
Section 11.3 Judgment Currency
    89  
Section 11.4 Taxes
    90  
Section 11.5 Replacement of a Lender
    93  
 
       
ARTICLE 12. JURISDICTION
    94  
 
       
Section 12.1 Consent to Jurisdiction
    94  
Section 12.2 Governing Law
    95  
Section 12.3 Execution in Counterparts
    95  
Section 12.4 No Liability of the Issuing Bank
    95  
Section 12.5 Certain Cash Deposits
    96  
Section 12.6 Waiver of Jury Trial
    96  
 
       
ARTICLE 13. CONFIDENTIALITY
    96  
 
       

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES:

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Form of Notice of Borrowing
Exhibit C
  Form of Lender Addendum
Exhibit D
  Form of Designated Borrower Request and Assumption Agreement
Exhibit E
  From of Designated Borrower Notice
 
   
Schedule G-1
  Guarantors
Schedule 2.10
  Existing Letters of Credit
Schedule 4.1(b)
  Subsidiaries; Material Subsidiaries and Joint Ventures
Schedule 4.1(l)
  ERISA Matters
Schedule 4.1(n)
  Environmental Matters
Schedule 4.1(o)
  Tax Matters
Schedule 4.1(t)
  Indebtedness

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) dated as of May 16, 2008 by and among
AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL LIMITED,
an English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a Dutch
company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO BV”;
and together with AGCO and AGCO UK, each are referred to herein collectively as
the “Initial Borrowers” and individually as a “Initial Borrower”); the lenders
(the “Lenders”) signatory hereto; COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”), as sole lead arranger and book runner; and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
administrative agent for the Lenders (together with any successor, in such
capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, AGCO, certain subsidiaries of AGCO, the Administrative Agent and
certain other financial institutions are parties to that certain Credit
Agreement dated as of December 22, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”); and
     WHEREAS, AGCO and each other Initial Borrower operate related businesses,
each being integral to the other; and
     WHEREAS, AGCO and each other Initial Borrower acknowledge that the credit
facility provided hereby is and will be of direct interest, benefit and
advantage to each of them, and will enable them to achieve synergy and economies
of scale; and
     WHEREAS, at the request of AGCO and each other Initial Borrower, the
Administrative Agent, the Issuing Bank and the Lenders have agreed to extend the
credit provided for hereunder;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the parties hereto hereby agree as follows:
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
     “Adjusted Unused Commitment” means, with respect to any Lender at any date
of determination, (a) such Lender’s Commitment at such time, minus (b) the
Equivalent Amount in U.S. Dollars as of such date of (i) the aggregate principal
amount of all Revolving Loans made by such Lender and outstanding on such date,
plus (ii) such Lender’s Pro Rata Share of (x) the aggregate Available Amount of
all Letters of Credit issued for the account of any Borrower and

1



--------------------------------------------------------------------------------



 



outstanding on such date, plus (y) the aggregate principal amount of all Letter
of Credit Advances outstanding on such date in respect of Letters of Credit
issued for the account of any Borrower.
     “Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.
     “Administrative Agent’s Account” means:
          (a) for U.S. Dollars, the account of the Administrative Agent with
JPMorgan Chase Bank N.A., ABA # 021000021, For the Account of: Rabobank, New
York Branch, Account No. 400-212307, For Further Credit to: AGCO Corporation,
Reference: Loan Synd./ 80900, Attention: Loan Syndications/Sui Price;
          (b) for British pounds, the account of the Administrative Agent
maintained with HSBC London, Swift # MIDLGB22, For the Account of: Rabobank,
London (RABOGB2L), Account No. SORT Code: 405091, For Further Credit to:
Rabobank, New York Branch, Account No. 1429957021, Reference AGCO Corporation;
          (c) for Euros, the account of the Administrative Agent maintained with
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
Utrecht Branch, The Netherlands, Swift # RABONL2U, For the Account of: Rabobank,
New York Branch (RABOUS33), Account No. 390817333, Reference: AGCO Corporation;
or
          (d) for Canadian Dollars, the account of the Administrative Agent
maintained with Canadian Imperial Bank of Commerce, ABA # CIBCCATT, For the
Account of: Rabobank, New York Branch (RABOUS33), Account No. 1482610,
Reference: AGCO Corporation.
     “Affected Lender” has the meaning specified in Section 11.5.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person includes (a) the direct or
indirect beneficial ownership by such other Person of ten percent (10%) or more
of the outstanding voting securities or voting equity of such Person or (b) by
such other Person of the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Stock, by contract or otherwise; provided that no mutual fund shall
be deemed to be an Affiliate of such Person solely by reason of having the power
to vote ten percent (10%) or more of the voting Stock of such Person.
     “AGCO” has the meaning specified in the introductory paragraph of this
Agreement.
     “AGCO BV” has the meaning specified in the introductory paragraph of this
Agreement.
     “AGCO UK” has the meaning specified in the introductory paragraph of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Agreed Alternative Currency” has the meaning specified in Section
2.2(a)(viii).
     “Agreement” means this Agreement.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Anti-Terrorism Laws” means, collectively, any law, regulation or order
relating to terrorism, national security, U.S. embargoes or other sanctions, or
money laundering, including, without limitation, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading with the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), Executive Order No. 13224, and the USA
Patriot Act, and any rules and regulations promulgated pursuant to or under the
authority of any of the foregoing (including, without limitation, the rules and
regulations promulgated or administered by OFAC).
     “Applicable Accounting Standards” means, as of the date of this Agreement,
GAAP; provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under Section 7.18 hereof and
the reasonable estimates of the difference between such calculations arising as
a consequence thereof, and (b) if such change is deemed by the Administrative
Agent to be material or detrimental to the Lenders, such change shall not be
effective for purposes of calculating the financial covenants hereunder until
AGCO and the Required Lenders have agreed upon amendments to the financial
covenants contained herein to reflect any change in such basis.
     “Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, permits and orders of governmental
bodies or regulatory agencies applicable to such Person, and all orders and
decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Loan denominated in
U.S. Dollars and such Lender’s LIBOR Lending Office for Loans denominated in any
Offshore Currency.
     “Applicable Margin” means, as of any date of determination, the per annum
interest rate margin from time to time in effect and payable, set forth below:

3



--------------------------------------------------------------------------------



 



                                      Applicable                 Margin for    
            LIBO Rate                 Revolving                 Loans and for  
              Base Rate   Applicable             Revolving   Margin for Base    
        Loans in   Rate Revolving   Applicable         Offshore   Loans in U.S.
  Margin for Level   Total Debt Ratio   Currencies   Dollars   Unused Fee Level
I  
Greater than or equal to
2.50 to 1.00
    1.75 %     0.50 %     0.35 %    
 
                        Level II  
Greater than or equal to
2.00 to 1.00 but less than
2.50 to 1.00
    1.50 %     0.25 %     0.30 %    
 
                        Level III  
Greater than or equal to
1.50 to 1.00 but less than
2.00 to 1.00
    1.25 %     0.00 %     0.25 %    
 
                        Level IV  
Less than 1.50 to 1.00
    1.00 %     0.00 %     0.20 %    
 
                       

; provided, however, if AGCO’s corporate family rating from S&P and Moody’s is
“BBB-” and “Baa3”, respectively, or better, the Applicable Margin for both the
Base Rate Loans and the LIBO Rate Loans shall be decreased by 0.25% (but shall
not be less than 0.00%) from the applicable amount shown in the table above and
the Applicable Margin for the Unused Fee shall be decreased by 0.05% from the
applicable amount shown in the table above. The Applicable Margin for each
Revolving Loan and the Unused Fee shall be determined by reference to the Total
Debt Ratio in effect from time to time at the end of each fiscal quarter based
on the financial statement for the most recently ended fiscal quarter and the
three immediately preceding completed fiscal quarters; provided, however, that
(x) no change in the Applicable Margin shall be effective until three
(3) Business Days after the date on which the Administrative Agent receives
financial statements pursuant to Section 6.1(b) and (c), as the case may be, and
a certificate of an Authorized Financial Officer of AGCO demonstrating such
ratio, attaching thereto a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by AGCO in determining such Total
Debt Ratio, (y) the Applicable Margin shall be at Level IV as set forth in the
table above from the Agreement Date through and including the third Business Day
after the Administrative Agent receives the information required by clause
(x) of this proviso for the first fiscal quarter ending March 31, 2008, and
(z) the Applicable Margin shall be at Level I as set forth in the table above
(i) if AGCO has not submitted to the Administrative Agent the information
described in clause (x) of this proviso as and when required under Section
6.1(b) or (c), as the case may be, for so long as such information has not been
received by the Administrative Agent, and (ii) at the election of the
Administrative Agent or the Required Lenders, upon the occurrence and during the
continuation of any Event of Default (whether or not the Default Rate of
interest shall then be in effect).

4



--------------------------------------------------------------------------------



 



Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or any financial compliance schedule or certificate (a
“Compliance Certificate”) required to be delivered pursuant to Section 6.1 is
shown to be inaccurate (regardless of whether this Agreement or the Revolving
Loan Facility is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin with respect to any Loans or the Unused Fee for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Borrowers shall immediately (a) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period,
(b) determine the Applicable Margin with respect to such Loans and the Unused
Fee for such Applicable Period based upon the corrected Compliance Certificate,
and (c) pay to the Administrative Agent the accrued additional interest and the
Unused Fee owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly distributed to the Lenders.
This provision shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.6(b) and Article VIII.
     “Applicant Borrower” has the meaning specified in Section 2.13.
     “Approved Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
     “Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Stock of a Subsidiary or any ownership
interest in a joint venture) of any Borrower or any Subsidiary whether by sale,
lease, transfer or otherwise, excluding the sale of Inventory in the ordinary
course of business and the sale of Receivables pursuant to a Securitization
Facility.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, accepted by the Administrative Agent, and
in accordance with Section 10.7 and in substantially the form of Exhibit A
hereto.
     “Authorized Financial Officer” of a Person means the Chief Financial
Officer, the Treasurer, the Assistant Treasurer, the Controller or such other
senior officer of such Person holding an equivalent position.
     “Authorized Signatory” means, with respect to any Person, such senior
personnel of such Person as may be duly authorized and designated in writing by
such Person to execute documents, agreements, and instruments on behalf of the
Person.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

5



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), and any similar laws relating to the insolvency of debtors
in any other country, as the same may now or hereafter be amended, and including
any successor statute.
     “Base Rate” means, at any date of determination, a fluctuating interest
rate per annum in effect from time to time, which rate per annum shall at all
times be equal to: (a) with respect to Revolving Loans in U.S. Dollars, the
higher of (i) the rate of interest announced by the Administrative Agent, in New
York, New York, from time to time, as its base rate (the “Reference Rate”) and
(ii) one-half of one percent (0.50%) per annum above the Federal Funds Rate, and
(b) with respect to Revolving Loans in Offshore Currencies, the offered
quotation to first class banks in the Euro Zone interbank market for Euro
overnight deposits of amounts in immediately available funds comparable to the
amount of the requested Loan as of 11:00 A.M. (Brussels time) on such date, as
determined by the Administrative Agent. Each change in the Base Rate shall take
effect automatically as of the opening of business on the effective date of the
change in the applicable rate described above.
     “Base Rate Loan” shall mean any Loan hereunder that bears interest based on
the Base Rate plus the Applicable Margin in effect from time to time with
respect to the Loans accruing at the Base Rate.
     “Blocked Person” has the meaning specified in Section 4.1(w).
     “Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.
     “Borrower” and “Borrowers” means each of the Initial Borrowers and, if the
conditions of Section 2.13 are satisfied, any other Designated Borrower.
     “Borrower’s Account” means the account of the Borrower requesting such a
Borrowing, as specified in such Borrower’s Notice of Borrowing.
     “Borrowing” means a Revolving Loan Borrowing or a Letter of Credit Advance,
as the context may require.
     “Borrowing Subsidiary” and “Borrowing Subsidiaries” means each of the
Borrowers other than AGCO.
     “Business Day” means a day of the year (a) on which banks are not required
or authorized to close in New York, New York or Atlanta, Georgia; (b) if the
applicable Business Day relates to any LIBO Rate Loan, on which any Lender
carries on dealings in the London interbank and foreign exchange markets; and
(c) if the applicable Business Day relates to any Loan or Letter of Credit in a
currency other than U.S. Dollars, on which banks are not required or authorized
to close in the city of the jurisdiction of such currency where the
Administrative Agent’s Account for such currency is located.

6



--------------------------------------------------------------------------------



 



     “Canadian Dealer Receivable Factoring Program” means a program of sales
(without recourse for loss resulting from an account debtor’s inability to pay)
by AGCO Canada of interest bearing Receivables subject to the Canadian
Securitization to a Finance Company, as more fully set forth in the Canadian
Dealer Receivable Factoring Program Documents.
     “Canadian Dealer Receivable Factoring Program Documents” means (a) a
Repurchased Receivables Purchase Agreement among AGCO Canada, as the seller, and
AGCO Finance Canada, Ltd., as buyer, (b) a Servicing and Support Agreement,
dated on or about April 1, 2005 among AGCO, as initial servicer, AGCO Finance
Canada, Ltd., as purchaser, and (c) all other agreements executed in connection
with the foregoing, as the same may be amended, supplemented, modified or
replaced from time to time with the consent of the Administrative Agent.
     “Canadian Dollars” and “Cdn. $” each means lawful money of Canada.
     “Canadian Securitization” means funding in connection with sales by the
Canadian Subsidiary of wholesale Receivables invoiced to third parties at
addresses located in Canada under a securitization trust vehicle, as more fully
set forth in the Canadian Securitization Documents.
     “Canadian Securitization Documents” means (a) that certain Receivables
Purchase Agreement among Canadian Subsidiary, as the seller, AGCO, as the
initial servicer, Nieuw Amsterdam Receivables Corporation, as the purchaser, and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”,
New York Branch, as the agent, dated April 11, 2001, as amended, (b) that
certain Liquidity Asset Purchase Agreement among Nieuw Amsterdam Receivables
Corporation, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International”, New York Branch, as the committed purchaser, and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York
Branch, as liquidity agent, dated April 11, 2001, as amended, and (c) all other
agreements executed in connection with the foregoing, as the same may be
amended, supplemented, modified or replaced from time to time with the consent
of the Administrative Agent.
     “Canadian Subsidiary” means AGCO Canada, Ltd., a Saskatchewan corporation.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with Applicable Accounting Standards, recorded as capitalized leases
on a balance sheet of the lessee, excluding operating leases.
     “Cash Equivalents” means, for any Person, any of the following, to the
extent owned by such Person free and clear of all Liens, other than Permitted
Liens and having a maturity of not greater than one (1) year from the date of
acquisition: (a) readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) readily marketable direct obligations denominated in U.S.
Dollars of any other sovereign government or any agency or instrumentality
thereof which are unconditionally guaranteed by the full faith and credit of
such government and which have a rating equivalent to at least “Prime-1” (or the
then equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by

7



--------------------------------------------------------------------------------



 



S&P, (c) insured certificates of deposit of, time deposits, or bankers’
acceptances with any commercial bank that issues (or the parent of which issues)
commercial paper rated as described in clause (d) below, is organized under the
laws of the United States or any State thereof or is a foreign bank or branch or
agency thereof acceptable to the Administrative Agent and, in any case, has
combined capital and surplus of at least U.S. $1,000,000,000 (or the foreign
currency equivalent thereof) or (d) commercial paper issued by any corporation
organized under the laws of any State of the United States or any commercial
bank organized under the laws of the United States or any State thereof or any
foreign bank, each of which shall have a consolidated net worth of at least U.S.
$250,000,000, rated at least “Prime-1” (or the then equivalent grade) by Moody’s
or “A-1” (or the then equivalent grade) by S&P.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CERCLIS” has the meaning specified in Section 4.1(n).
     “Change of Control” means at any time, the occurrence of any of the
following: (a) any Person or two or more Persons (including any “group” as that
term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934) acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of voting Stock of
AGCO (or other securities convertible into such voting Stock) representing
thirty-five percent (35%) or more of the combined voting power of all voting
Stock of AGCO; or (b) during any period of up to twenty-four (24) consecutive
months, commencing after the Agreement Date, individuals who at the beginning of
such twenty-four (24)-month period were directors of AGCO (together with any new
directors whose election to the board of directors or whose nomination for
election by AGCO’s stockholders was approved by a vote of at least two-thirds of
the members of the board of directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease for
any reason to constitute a majority of the board of directors of AGCO; or
(c) any “Change of Control”, as defined in any of the Subordinated Debt
Documents shall occur; or (d) AGCO shall fail to own, directly or indirectly,
one hundred percent (100%) of the Stock of each Subsidiary of AGCO that is a
Material Subsidiary except as permitted by Section 7.7.
     “Commitment” means, (i) with respect to any Lender at any time, the amount
set forth on Schedule I to the Lender Addendum delivered by such Lender under
the caption “Commitment” or, if such Lender has entered into one or more
Assignments and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.7(d) as such
Lender’s “Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.4 and (ii) with respect to any Issuing Bank at any time,
its Letter of Credit Commitment.
     “Commodity Agreement” means any commodity exchange contract, commodity swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement related to commodities.
     “Common Stock” means the common stock, par value U.S. $.01 per share, of
AGCO.

8



--------------------------------------------------------------------------------



 



     “Computation Date” means the date on which the Equivalent Amount of any
Offshore Currency Loan is determined.
     “Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.
     “Consolidated EBITDA” means, for any period, (a) Consolidated Net Income
(or net loss) for such period, plus (b) Consolidated Net Interest Expense for
such period and all of the following amounts deducted in arriving at such
Consolidated Net Income: (i) amounts in respect of taxes imposed on or measured
by income or excess profits (other than income taxes (either positive or
negative) attributable to extraordinary and non-recurring gains or losses on
sales of assets, to the extent such gains or losses are not included in the
definition of Consolidated Net Income), (ii) depreciation and amortization
expense, (iii) extraordinary or non-recurring cash expenses (not to exceed U.S.
$25,000,000 in the aggregate in any four fiscal quarter period), (iv) losses
under any Securitization Facility incurred in connection with the initial
transfer of Receivables thereunder, and (v) all other non-cash items reducing
Consolidated Net Income (other than items that will require cash payments and
for which an accrual or reserve is, or is required by Applicable Accounting
Standards to be, made), minus (c) all non-cash items or extraordinary or
non-recurring gains increasing Consolidated Net Income, all as determined in
accordance with Applicable Accounting Standards.
     “Consolidated Interest Expense” means, for any period, the sum of (a) all
amounts that would be deducted in arriving at Consolidated Net Income for such
period in respect of interest charges (including amortization of debt discount
and expense and imputed interest on Capitalized Leases) and (b) interest expense
attributable to any Securitization Funding for such period.
     “Consolidated Interest Income” means, for any period, the sum of all
amounts that would be included, for purposes of determining Consolidated Net
Income, as income of AGCO and its Subsidiaries for such period in respect of
interest payments by third parties to AGCO and its Subsidiaries.
     “Consolidated Net Income” means, for any period, the net income (or
deficit) of AGCO and its Subsidiaries for such period (taken as a cumulative
whole), after deducting all operating expenses, provisions for all taxes and
reserves (including reserves for deferred income taxes) and all other proper
deductions, after eliminating all intercompany transactions and after deducting
portions of income properly attributable to minority interests, if any, in the
stock and surplus of Subsidiaries, but including the income (or deficit) of any
Person that becomes a Subsidiary or is merged into AGCO or a Subsidiary during
such period that accrued during such period prior to the date on which it became
a Subsidiary or was merged into AGCO or a Subsidiary, provided that there shall
be excluded for purposes of calculating Consolidated Net Income: (a) the income
(or deficit) of any Person (other than a Subsidiary) in which AGCO or any
Subsidiary has an ownership interest, except to the extent that any such income
has been actually received by AGCO or such Subsidiary in the form of cash
dividends or similar distributions; (b) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of

9



--------------------------------------------------------------------------------



 



dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary; (c) any aggregate net gain or aggregate net loss during such period
arising from the sale, exchange or other disposition of capital assets (such
term to include all fixed assets, whether tangible or intangible, all Inventory
sold in conjunction with the disposition of fixed assets, and all securities);
(d) any write-up of any asset, or any write-down of any asset other than
Receivables or Inventory; (e) any net gain from the collection of the proceeds
of life insurance policies; (f) any gain or loss arising from the acquisition of
any securities, or the extinguishment, under Applicable Accounting Standards, of
any Indebtedness, of AGCO or any Subsidiary; and (g) any net income or gain or
any net loss during such period from any change in accounting, from any
discontinued operations or the disposition thereof, from any extraordinary
events or from any prior period adjustments.
     “Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.
     “Contribution Agreement” means that certain Contribution Agreement among
the Guarantors dated as of the date hereof, as amended or supplemented from time
to time with the consent of the Administrative Agent.
     “Conversion”, “Convert” and “Converted” each refer to a conversion of Loans
of one Type into Loans of the other Type pursuant to Section 2.7 or 2.8.
     “Currency Exchange Excess” has the meaning specified in Section 12.5.
     “Dealer Receivable Factoring Program” means, individually and collectively,
the Canadian Dealer Receivable Factoring Program and the US Dealer Receivable
Factoring Program.
     “Dealer Receivable Factoring Program Documents” means, individually and
collectively, the US Dealer Receivable Factoring Program Documents and the
Canadian Dealer Receivable Factoring Program Documents.
     “Default” means any of the events specified in Section 8.1 regardless of
whether there shall have occurred any passage of time or giving of notice (or
both) that would be necessary in order to constitute such event an Event of
Default.
     “Defaulting Lender” means, at any time, any Lender that, at such time, owes
any amount required to be paid by such Lender to the Administrative Agent, the
Issuing Bank or any other Lender hereunder or under any other Loan Document
which has not been so paid as of such time (including, without limitation, any
amount required to be paid by such Lender to fund a Letter of Credit Advance, to
purchase its Pro Rata Share in a Swing Line Loan or otherwise fund its Pro Rata
Share of any Borrowing).
     “Default Rate” means a simple per annum interest rate equal to, (a) with
respect to outstanding principal, the sum of (i) the Base Rate or the LIBO Rate,
as applicable, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2%), and (b) with respect to all other

10



--------------------------------------------------------------------------------



 



Obligations, the sum of (i) the Base Rate, plus (ii) the highest Applicable
Margin, plus (iii) two percent (2%).
     “Designated Borrower” has the meaning specified in Section 2.13.
     “Designated Borrower Notice” has the meaning specified in Section 2.13.
     “Designated Borrower Request and Assumption Agreement” has the meaning
specified in Section 2.13.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” on Schedule I to the
Lender Addendum delivered by such Lender or in the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be, or such other office
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.
     “Domestic Subsidiary” means a Subsidiary of AGCO that is organized or
formed under the laws of the United States or any jurisdiction thereof.
     “Eligible Assignee” means (a) a commercial bank, savings bank or savings
and loan association having a combined capital and surplus of at least U.S.
$250,000,000, (b) a finance company, insurance company, or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing, or otherwise investing in commercial
loans in the ordinary course of its business and having (together with its
Affiliates) total assets in excess of U.S. $250,000,000, (c) a Lender, an
Affiliate (other than individuals) of a Lender or an Approved Fund, and (d) any
other Person (other than a natural person) that shall be approved by (x) the
Administrative Agent, and (y) if no Default then exists, AGCO; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower or any Affiliate or Subsidiary of a Borrower.
     “Environmental Action” means any administrative, regulatory, or judicial
action, suit, demand, demand letter, claim, notice of non-compliance or
violation, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law or any Environmental Permit,
including, without limitation (a) any claim by any governmental or regulatory
authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any Environmental Law, and (b) any claim by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to the environment or, to public health
and welfare in respect of Hazardous Materials.
     “Environmental Law” means, with respect to any property or Person, any
federal, state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal

11



--------------------------------------------------------------------------------



 



Insecticide, Fungicide and Rodenticide Act and the Occupational Safety and
Health Act, as any of the foregoing may be from time to time amended,
supplemented or otherwise modified.
     “Environmental Permit” means, with respect to any property or Person, any
permit, approval, identification number, license or other authorization required
under any Environmental Law applicable to such property or Person.
     “Equivalent Amount” means (i) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. Dollars of an amount
expressed in an Offshore Currency, the equivalent amount in U.S. Dollars of such
amount expressed in an Offshore Currency as determined by the Administrative
Agent on such date on the basis of the Spot Rate for the purchase of U.S.
Dollars with such Offshore Currency on the relevant Computation Date provided
for hereunder; or (ii) whenever this Agreement requires or permits a
determination on any date of the equivalent amount in an Offshore Currency of
such amount expressed in U.S. Dollars, the equivalent amount in such Offshore
Currency of such amount expressed in U.S. Dollars as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Offshore Currency with U.S. Dollars on the relevant Computation Date
provided for hereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, supplemented or otherwise modified from time to time, and the
regulations promulgated and rulings issued thereunder.
     “ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.
     “ERISA Event” with respect to any Person means:
          (a) either (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan for which such Person
or any of its ERISA Affiliates is the plan administrator or the contributing
sponsor, as defined in Section 4001(a)(13) of ERISA unless the thirty (30)-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (a) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
thirty (30) days;
          (b) the provision by the administrator of any Plan of such Person or
any of its ERISA Affiliates of a notice of intent to terminate such Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA);
          (c) the cessation of operations at a facility of such Person or any of
its ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;

12



--------------------------------------------------------------------------------



 



          (d) the withdrawal by such Person or any of its ERISA Affiliates from
a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;
          (e) the failure by such Person or any of its ERISA Affiliates to make
a payment to a Plan required under Section 302(f)(1) of ERISA;
          (f) the adoption of an amendment to a Plan of such Person or any of
its ERISA Affiliates requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA;
          (g) a Plan subject to Title IV or ERISA is in “at risk status” within
the meaning of Internal Revenue Code Section 430(i), or a Multiemployer Plan is
in “endangered status” or “critical status” within the meaning of Internal
Revenue Code Section 432(b); or
          (h) the institution by the PBGC of proceedings to terminate a Plan of
such Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that could constitute grounds for the termination of, or the appointment of a
trustee to administer, such Plan.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “European Securitization” means a funding in connection with sales by
certain Foreign Subsidiaries of AGCO of wholesale Receivables invoiced to third
parties at addresses located in Europe to a special purpose entity, as more
fully set forth in the European Securitization Documents.
     “European Securitization Documents” means (a) that certain Receivables
Transfer Agreement among AGCO Receivables Limited, AGCO S.A., AGCO Limited and
Rabobank London dated October 13, 2006, (b) that certain Receivables Transfer
Agreement among AGCO Receivables Limited, AGCO Iberia S.A., AGCO Limited and
Rabobank London dated October 13, 2006, (c) that certain Receivables Transfer
Agreement among AGCO Receivables Limited, AGCO GMBH, AGCO Limited and Rabobank
London dated October 13, 2006, (d) that certain Receivables Funding Agreement
among AGCO Receivables Limited, Erasmus Capital Corporation and Rabobank London
dated October 13, 2006, (e) that certain Subordinated Loan Agreement among AGCO
Receivables Limited, AGCO Services Limited, AGCO Limited and Rabobank London
dated October 13, 2006, (f) that certain Parent Undertaking Agreement among AGCO
Receivables Limited, AGCO and Rabobank London dated October 13, 2006, (g) the
Repurchase and Termination Agreement among Erasmus Capital Corporation, Rabobank
London, AGCO, AGCO Services Limited, AGCO Limited, AGCO Vertriebs GmbH, AGCO
GmbH, AGCO S.A. and AGCO Iberia SA dated October 13, 2006 and (h) all other
agreements executed in connection with the foregoing, as the same may be
amended, supplemented, modified, restated or replaced from time to time with the
consent of the Administrative Agent.
     “European Subordinated Notes” means those certain 67/8% Senior Subordinated
Notes issued by AGCO, due 2014, in an original principal amount of €200,000,000.

13



--------------------------------------------------------------------------------



 



     “Euros” and the designation “#eu#” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty (expressed in euros).
     “Event of Default” has the meaning specified in Section 8.1.
     “Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing L/Cs” has the meaning specified in Section 2.10(a).
     “Facility” means the Revolving Loan Facility or the Letter of Credit
Subfacility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain fee letter dated as of the date hereof
executed by AGCO and the other Borrowers and addressed to the Administrative
Agent.
     “Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.
     “Foreign Exchange Agreement” means a foreign currency exchange hedging
product providing foreign currency exchange protection.
     “Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.1(l).
     “Foreign Plan” has the meaning specified in Section 4.1(l).
     “Foreign Subsidiary” means a Subsidiary of AGCO not organized under the
laws of the United States or any jurisdiction thereof.
     “Funded Debt” means without double-counting, with respect to AGCO on a
Consolidated basis, as of any date of determination, all obligations of the type
described in clauses (a) through (e) of the definition of “Indebtedness” set
forth in Article 1 and any Guaranty of any of the

14



--------------------------------------------------------------------------------



 



foregoing for which a demand for payment has been received, and specifically
including, without limitation, the amount of Outstandings hereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.
     “Governmental Authority” means any government or political subdivision of
the United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including, without limitation, any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government or political subdivision.
     “Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or income statement
condition of any other Person, (iii) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof or (iv) otherwise to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof; provided, however, “Guaranty” shall not include non-binding comfort
letters limited to corporate intent or policies.
     “Guarantors” means (a) each Domestic Subsidiary of AGCO on the Agreement
Date (other than AGCO Funding Corporation, a Delaware corporation, and, subject
to Section 7.10 hereof, AGCO Equipment Company, a Missouri corporation),
(b) each of the other Persons listed under the heading of “Guarantor” on
Schedule G-1 hereof, and (c) each other Person that delivers a Guaranty
Agreement at any time hereafter in compliance with Section 5.14.
     “Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered on the Agreement Date by each of
the Persons listed under the heading of “Guarantor” on Schedule G-1 hereto,
guaranteeing or providing an indemnity for the obligations described on
Schedule G-1 hereto, and any other agreement delivered after the Agreement Date
(including by way of supplement or amendment to any guaranty or indemnity
agreement) by any Person providing an indemnity or guaranty of all or

15



--------------------------------------------------------------------------------



 



any part of the Obligations, in each case as amended, supplemented or modified
from time to time in accordance with its terms.
     “Hazardous Materials” means any pollutants, contaminants, toxic or
hazardous substances, materials, wastes, constituents, compounds, chemicals,
natural or manmade elements or forces (including, without limitation, petroleum
or any by-products or fractions thereof, any form of natural gas, lead, asbestos
and asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls (“PCBs”) and PCB-containing equipment, radon and other
radioactive elements, ionizing radiation, electromagnetic field radiation and
other non-ionizing radiation, sonic forces and other natural forces, infectious,
carcinogenic, mutagenic, or etiologic agents, pesticides, defoliants,
explosives, flammables, corrosives and urea formaldehyde foam insulation) that
are regulated by, or may now or in the future form the basis of liability under,
any Environmental Laws.
     “Hedge Agreement” means any Interest Hedge Agreement, Foreign Exchange
Agreement or Commodity Agreement.
     “IFRS” means the International Financial Reporting Standards, as
promulgated by the International Accounting Standards Board.
     “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):
          (a) the principal of and premium (if any) in respect of
(i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable;
          (b) all obligations under Capitalized Leases of such Person;
          (c) all obligations of such Person issued or assumed as the deferred
purchase price of property or services, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(excluding trade accounts payable and accrued liabilities arising in the
ordinary course of business but only if and so long as such accounts are payable
on trade terms customary in the industry), which purchase price or obligation is
due more than six (6) months after the date of placing such property in service
or taking delivery and title thereto of the completion of such services
(provided that, in the case of obligations of an acquired Person assumed in
connection with an acquisition of such Person, such obligations would constitute
Indebtedness of such Person);
          (d) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction (other than obligations with respect to letters of credit securing
obligations (other than obligations described in (a) through (c) above) entered
into in the ordinary course of business of such Person to the extent such
letters of credit are not drawn upon or, if and to the extent drawn upon, such
drawing is reimbursed no later than the tenth Business Day following receipt by
such Person of a demand for reimbursement following payment on the letter of
credit);
          (e) the principal amount of any Securitization Funding;

16



--------------------------------------------------------------------------------



 



          (f) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of the Stock of such Person;
          (g) all obligations of the type referred to in clauses (a) through
(f) above of other Persons and all dividends of other Persons for the payment of
which, in either case, such Person is responsible or liable, directly or
indirectly, as obligor, guarantor or otherwise, including by means of any
Guaranty; and
          (h) all obligations of the type referred to in clauses (a) through
(g) above of other Persons secured by any Lien on any property or asset of such
Person (whether or not such obligation is assumed by such Person), the amount of
such obligation being deemed to be the lesser of the value of such property or
assets or the amount of the obligation so secured.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations as described above at such date. For
purposes of this Agreement, Indebtedness, with respect to any Person as of any
date, means the actual amount of Indebtedness then outstanding with respect to
which such Person is then liable without deduction for any discount therefrom as
may be reflected on such Person’s financial statements to reflect the value of
any warrants or other equity securities that may be issued together with such
Indebtedness. Indebtedness shall not include, for purposes of this Agreement,
obligations in connection with the factoring of Receivables permitted hereunder,
provided that the Receivables subject to such factoring arrangement are not
required under Applicable Accounting Standards to be included on the
Consolidated balance sheet of AGCO and its Subsidiaries.
     “Indemnified Party” has the meaning specified in Section 10.4.
     “Initial Borrower” and “Initial Borrowers” have the respective meanings
specified in the introductory paragraph of this Agreement.
     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated EBITDA for the most recent fiscal quarter of AGCO for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.1(b) and for the three complete fiscal quarters of AGCO immediately
preceding such fiscal quarter to (b) Consolidated Interest Expense for the most
recent fiscal quarter of AGCO for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.1 and for the three complete
fiscal quarters of AGCO immediately preceding such fiscal quarter.
     “Interest Hedge Agreements” means the obligations of any Person pursuant to
any arrangement with any other Person whereby, directly or indirectly, such
Person is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount

17



--------------------------------------------------------------------------------



 



and shall include, without limitation, interest rate swaps, caps, floors,
collars and similar agreements.
     “Interest Period” means, for each LIBO Rate Loan comprising part of the
same Borrowing (or portion of the same Borrowing), the period commencing on the
date of such LIBO Rate Loan or the date of Conversion of any Base Rate Loan into
such LIBO Rate Loan, and ending on the last day of the period selected by any
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower requesting a
Borrowing pursuant to the provisions below. The duration of each such Interest
Period shall be one (1), two (2), three (3) or six (6) months, as such Borrower
may, upon notice received by the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:
          (a) the duration of any Interest Period for any LIBO Rate Loan that
commences before the repayment date for such Loan and otherwise ends after such
repayment date shall end on such repayment date;
          (b) if any Borrower fails to select the duration of any Interest
Period for a LIBO Rate Loan, the duration of such Interest Period shall be one
month;
          (c) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
          (d) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month;
          (e) such Borrower shall not select an Interest Period that ends after
the Maturity Date.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “IntraLinks” means IntraLinks, Inc. or any other digital workspace provider
selected by the Administrative Agent from time to time after notice to AGCO.
     “Inventory” means, with respect to any Person, all “inventory” as that term
is defined in the Uniform Commercial Code, including, without limitation, all
goods, merchandise and other personal property owned and held for sale in the
ordinary course of its business, and all raw materials, work or goods in
process, materials and supplies of every nature which contribute to the finished
products of such Person.

18



--------------------------------------------------------------------------------



 



     “Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Stock, Indebtedness or other similar instruments issued by such Person.
     “Issuing Bank” means, individually and collectively as the context may
require, (a) Rabobank, and (b) upon request of AGCO and consent of the
Administrative Agent and the Swing Line Bank, from time to time, the Swing Line
Bank, together in each case with their respective successors and assigns as
issuer hereunder of Letters of Credit for the accounts of the Borrowers.
     “L/C Cash Collateral Account” has the meaning specified in Section 8.3.
     “L/C Related Documents” has the meaning specified in Section 2.10(d).
     “Lender Addendum” means, with respect to any Lender as of the Agreement
Date, a Lender Addendum, substantially in the form of Exhibit C hereto, executed
and delivered by such Lender on the Agreement Date as provided in Section 10.9.
     “Lenders” means each of the banks, financial institutions and other lenders
executing a Lender Addendum on the Agreement Date (the “Initial Lenders”) and
any assignees of the Initial Lenders who hereafter become parties hereto
pursuant to and in accordance with Section 10.7 for so long as such Initial
Lender or assignee shall be a party to this Agreement; and “Lender” means any
one of the foregoing Lenders.
     “Letter of Credit” has the meaning specified in Section 2.10(a).
     “Letter of Credit Advance” means an advance made by the Issuing Bank
pursuant to Section 2.10(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.10(b).
     “Letter of Credit Commitment” means the obligation of the Issuing Bank to
issue Letters of Credit hereunder; provided such obligations shall not exceed in
the aggregate the amount of the Letter of Credit Subfacility.
     “Letter of Credit Subfacility” means the aggregate Available Amounts of
Letters of Credit the Issuing Bank may issue pursuant to Section 2.10(a), which
shall not exceed U.S. $20,000,000.
     “LIBO Rate” means, for any Interest Period for all LIBO Rate Loans by any
Lender (whether or not a commercial bank) comprising part of the same Borrowing
in any currency, an interest rate per annum equal to the rate per annum:

19



--------------------------------------------------------------------------------



 



          (a) in the case of currencies other than Canadian Dollars and Euros,
obtained by dividing
               (i) if such currency is U.S. Dollars or British pounds, either
(x) the rate per annum for deposits in such currency that appears on Bloomberg
L.P. Page MMA M1 (Official USD Dollar Libor Fixings) (or any other display
screen that may replace any such page or is applicable to any other Offshore
Currency or any successor publication, in the judgment of the Administrative
Agent), or (y) if a rate cannot be determined pursuant to clause (x) above, a
rate per annum equal to the average (rounded upward to the nearest whole
multiple of 1/16 of 1 % per annum, if such average is not such a multiple) of
the rate per annum as determined by the Administrative Agent at which deposits
in such currency are available to prime banks in the interbank market, at
11:00 A.M. (London time) two (2) Business Days before the first day of such
Interest Period and for a period equal to such Interest Period, by
               (ii) a percentage equal to one hundred percent (100%), minus the
LIBO Rate Reserve Percentage for such Interest Period, and
          (b) in the case of Euros, either (i) the rate per annum for deposits
in such currency that appears on Reuters Page EURIBOR-01 (or any successor
page), or (ii) if a rate cannot be determined pursuant to clause (i) above, a
rate per annum equal to the average (rounded upward to the nearest whole
multiple of 1/16 of 1 % per annum, if such average is not such a multiple) of
the rate per annum as determined by the Administrative Agent at which deposits
in Euros are available to prime banks in the Euro-zone interbank market, at
11:00 A.M. (Brussels time) two (2) Business Days before the first day of such
Interest Period and for a period equal to such Interest Period, and
          (c) in the case of Canadian Dollars, the rate per annum determined by
the Administrative Agent as its rate for cost of funds for borrowings for a
period equal to such Interest Period.
     “LIBO Rate Loan” means a Loan denominated in U.S. Dollars or in an Offshore
Currency that bears interest at the LIBO Rate plus the Applicable Margin in
effect for Loans accruing interest at the LIBO Rate from time to time.
     “LIBO Rate Reserve Percentage” means the percentage which is in effect from
time to time under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including without limitation any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
LIBO Rate Loans is determined), whether or not any Lender has any Eurocurrency
Liabilities subject to such reserve requirement at that time. The LIBO Rate for
any LIBO Rate Loan shall be adjusted as of the effective date of any change in
the LIBO Rate Reserve Percentage.
     “LIBOR Lending Office” means, with respect to any Lender and any currency,
the office of such Lender specified as its “LIBOR Lending Office” for such
currency on Schedule I to the

20



--------------------------------------------------------------------------------



 



Lender Addendum delivered by such Lender or in the Assignment and Acceptance
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), as the case may be, or such other office of such
Lender as such Lender may from time to time specify to AGCO and the
Administrative Agent.
     “Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
     “Loan” or “Loans” means, as applicable, a Revolving Loan, a Swing Line Loan
or a Letter of Credit Advance.
     “Loan Documents” means this Agreement, the Guaranty Agreements, all L/C
Related Documents, the Contribution Agreement, the Fee Letter, each Notice of
Borrowing, each Notice of Issuance, each Designated Borrower Request and
Assumption Agreement, and all other documents, instruments, certificates, and
agreements executed or delivered by AGCO or its Subsidiaries in connection with
or pursuant to this Agreement.
     “Loan Parties” means the Borrowers and the Guarantors.
     “Margin Stock” has the meaning specified in Regulation U.
     “Material Adverse Effect” means, as of any date of determination, a
material adverse effect on (a) the business, condition (financial or otherwise),
liabilities (actual or contingent), operations, properties or prospects of AGCO
and its Subsidiaries, taken as a whole, (b) the material rights and remedies of
the Administrative Agent or any Lender under any Loan Document, or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.
     “Material Subsidiary” means, as of the Agreement Date, those direct and
indirect Subsidiaries of AGCO as indicated in Part I of Schedule 4.1(b) hereto,
and thereafter, any direct or indirect Subsidiary of AGCO that, as a result of
any acquisition, Investment, merger, reorganization, transfer of assets, or
other change in circumstances after the Agreement Date, meets any of the
following conditions:
          (a) AGCO’s and its other Subsidiaries’ proportionate share of the
total assets, in the aggregate (after intercompany eliminations), of such
Subsidiary (and its Subsidiaries) exceeds ten percent (10%) of the total assets
of AGCO and its Subsidiaries Consolidated as of the end of the most recently
completed fiscal quarter; or
          (b) AGCO’s and its other Subsidiaries’ equity in the income from
continuing operations, in the aggregate, before income taxes, extraordinary
items and cumulative effect of a change in accounting principles of such
Subsidiary (and its Subsidiaries) exceeds ten percent (10%) of such income of
AGCO and its Subsidiaries Consolidated for the most recently completed fiscal
year.
     “Maturity Date” means May 16, 2013.

21



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and it successors.
     “Multiemployer Plan” of any Person means a multiemployer plan, as defined
in Section 4001(a)(3) of ERISA, that is subject to ERISA and to which such
Person or any of its ERISA Affiliates is making or accruing an obligation to
make contributions, or has within any of the preceding five (5) plan years made
or accrued an obligation to make contributions.
     “Multiple Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is
maintained for employees of such Person or any of its ERISA Affiliates and at
least one Person other than such Person and its ERISA Affiliates or (b) was so
maintained and in respect of which such Person or any of its ERISA Affiliates
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.
     “Notice of Borrowing” has the meaning specified in Section 2.2(a).
     “Notice of Issuance” has the meaning specified in Section 2.10(b).
     “NPL” has the meaning specified in Section 4.1(n).
     “Obligations” means, (a) all payment and performance obligations of the
Borrowers to the Lenders, the Issuing Bank, and the Administrative Agent under
this Agreement and the other Loan Documents (including all Revolving Loans,
Swing Line Loans and obligations under Letters of Credit and including any
interest, fees and expenses that, but for the provisions of the Bankruptcy Code,
would have accrued), as they may be amended from time to time, or as a result of
making the Loans or issuing the Letters of Credit, and (b) the obligation to pay
an amount equal to the amount of any and all damages which the Issuing Bank, the
Lenders and the Administrative Agent, or any of them, may suffer by reason of a
breach by any Loan Party of any obligation, covenant, or undertaking with
respect to this Agreement or any other Loan Document.
     “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
     “Offshore Currency” means (a) British pounds, Canadian Dollars and Euros,
and (b) any Agreed Alternative Currency.
     “Offshore Currency Loan” means any Loan denominated in an Offshore
Currency.
     “Original Currency” has the meaning specified in Section 11.3.
     “Other Currency” has the meaning specified in Section 11.3.
     “Other Taxes” has the meaning specified in Section 11.4(b).
     “Outstandings” means, on any date of determination:

22



--------------------------------------------------------------------------------



 



          (a) the aggregate principal amount of all Swing Line Loans made to
AGCO, plus the aggregate principal amount of all Revolving Loans in U.S. Dollars
and of the Equivalent Amount in U.S. Dollars of all Revolving Loans in Offshore
Currencies, in either case outstanding on such date of determination; plus
          (b) the aggregate principal amount of all Letter of Credit Advances in
U.S. Dollars and of the Equivalent Amount of all Letter of Credit Advances in
Offshore Currencies, in either case in respect of Letters of Credit outstanding
on such date of determination and issued for the account of any Borrower; plus
          (c) the aggregate of the Available Amount of all Letters of Credit
denominated in U.S. Dollars and the Equivalent Amount of the Available Amount of
all Letters of Credit denominated in Offshore Currencies, in either case issued
for the account of any Borrower and outstanding on such date of determination.
     “Participant” has the meaning specified in Section 10.7(f).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCBs” has the meaning specified in the definition of “Hazardous
Materials”.
     “Permitted Liens” means:
          (a) (i) Liens on Real Property for real property taxes not yet
delinquent and (ii) Liens for taxes, assessments, governmental charges or levies
not yet delinquent, or the non-payment of which is being diligently contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside on such Person’s books;
          (b) Liens of landlords and Liens of carriers, warehousemen, mechanics,
laborers, suppliers, workers and materialmen, in each case incurred in the
ordinary course of business for sums not yet due or being diligently contested
in good faith, if such reserve or appropriate provision, if any, as shall be
required by Applicable Accounting Standards shall have been made therefor;
          (c) Liens incurred in the ordinary course of business in connection
with workers’ compensation and unemployment insurance or other types of social
security benefits;
          (d) Easements, rights-of-way, restrictions, and other similar
encumbrances on the use of Real Property which do not interfere with the
ordinary conduct of the business of such Person, or Liens incidental to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness or other extensions of
credit and which do not in the aggregate materially detract from the value of
such properties or materially impair their use in the operation of the business
of such Person;
          (e) Liens existing on the property of a Person immediately prior to it
being acquired by AGCO or any of its Subsidiaries, or any Lien existing on any
property acquired by AGCO or any of its Subsidiaries at the time such property
is so acquired; provided that no

23



--------------------------------------------------------------------------------



 



such Lien shall have been created or assumed in contemplation of such Person
becoming a Subsidiary of AGCO or such acquisition of property; and provided,
further, that each such Lien shall at all times be confined solely to the item
or items of property so acquired and, if required by the terms of the instrument
originally creating such Lien, other property that is an improvement to or is
acquired for specific use in connection with such acquired property;
          (f) Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (g) Liens and rights of setoff of banks existing solely with respect
to cash, Cash Equivalents or investment property on deposit with such bank in
one or more accounts maintained by any Loan Party or any Subsidiary, in each
case granted in the ordinary course of business in favor of the bank or banks
with which such accounts are maintained;
          (h) Judgment liens that do not constitute an Event of Default
hereunder;
          (i) Liens on wholesale Receivables (and the Related Assets) sold
pursuant to a Securitization Facility, and on Receivables sold under any
factoring arrangement permitted hereunder;
          (j) Precautionary financing statements filed by lessors, or retained
interests in leased equipment by lessors, with respect to equipment leases under
which AGCO or a Subsidiary is lessee;
          (k) Liens arising in connection with Tax Abatement Transactions
permitted hereunder;
          (l) Liens encumbering customary initial deposits and margin deposits
that are either within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedge Agreements designed solely to protect AGCO or any of its
Subsidiaries from fluctuations in interest rates, currencies or the price of
commodities;
          (m) Liens securing reimbursement obligations with respect to letters
of credit that encumber documents of title and property shipped under such
letters of credit, to the extent the incurrence of such reimbursement
obligations are permitted hereunder;
          (n) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (o) Non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by AGCO or any Subsidiary in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of AGCO or
such Subsidiary;
          (p) Mandatory liens in favor of unsecured creditors attaching to
proceeds from the sale of property in a foreclosure or similar proceeding
imposed by law of any

24



--------------------------------------------------------------------------------



 



jurisdiction outside of the U.S. and which have not arisen to secure
Indebtedness for borrowed money and do not in the aggregate materially detract
from the value of such property or assets; and
          (q) Any other Liens that do not exceed U.S. $100,000,000 in the
aggregate at any time outstanding, including, without limitation, purchase money
security interests and liens securing other Indebtedness.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan that is
subject to ERISA.
     “Pro Rata Share” means, with respect to a Lender’s obligation to make Loans
and receive payments of principal, interest, fees, costs, and expenses with
respect thereto, to participate in Letters of Credit, to reimburse the
Administrative Agent for Letter of Credit Advances, and to receive payments of
fees with respect thereto, and to participate in Swing Line Loans, (i) prior to
the Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Commitment, by (z) the aggregate Commitments of all
Lenders, and (ii) from and after the time that the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Revolving Loans by
(z) the aggregate outstanding principal amount of all Revolving Loans.
     “Rabobank” has the meaning specified in the introductory paragraph of this
Agreement.
     “Rabobank London” means Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., trading as Rabobank International, London Branch.
     “Real Property” means, in respect of any Person, any estates or interests
in real property now owned or hereafter acquired by such Person.
     “Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.
     “Register” has the meaning specified in Section 10.7(d).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Assets” means, with respect to any Receivable conveyed pursuant to
a Securitization Facility, all records, writings, contracts, payment
intangibles, encumbrances, liens, security interests and similar adverse claims
securing and supporting such Receivable.
     “Relevant Currency Time” means, for any Borrowing in any currency, the
local time in the city where the Administrative Agent’s Account for such
currency is located.

25



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any time, Lenders whose Pro Rata Share of the
Outstandings exceeds fifty percent (50%) of the total principal amount of the
Outstandings (in the Equivalent Amount in U.S. Dollars as of the most recent
Computation Date); provided, however, that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination hereunder at
such time, (x) the aggregate principal amount of Loans made by such Lender and
outstanding at such time, (y) such Lender’s Pro Rata Share of the Available
Amount of any Letter of Credit or Swing Line Loans, and (z) such Lender’s
Commitment at such time.
     “Replaced Lender” has the meaning specified in Section 11.5.
     “Replacement Lender” has the meaning specified in Section 11.5.
     “Responsible Employee” means the Executive Chairman, President, any
Authorized Financial Officer, General Counsel or any Associate or Assistant
General Counsel or Vice President of AGCO or any equivalent position of any
Borrowing Subsidiary; any other employee of any Borrower responsible for
monitoring compliance with this Agreement or any other Loan Document; and, with
respect to matters relating to ERISA, any individual who functions as the plan
administrator under the applicable pension plan.
     “Restricted Payment” means (a) any direct or indirect distribution,
dividend, or other payment to any Person on account of any shares of Stock of
such Person or (b) any payment on account of the purchase, redemption, or other
acquisition or retirement of any shares of Stock or other equity securities of,
such Person.
     “Revolving Loan” or “Revolving Loans” have the meanings specified in
Section 2.1(a).
     “Revolving Loan Borrowing” means an advance made by the Lenders pursuant to
Section 2.1(a), a Swing Line Borrowing or a Letter of Credit Advance.
     “Revolving Loan Facility” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time, which shall not exceed the Equivalent
Amount of U.S. $300,000,000.
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., and its successors.
     “Same Day Funds” means (a) with respect to disbursements and payments in
U.S. Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Offshore Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursements or payment for the settlement of international banking
transactions in the relevant Offshore Currency.
     “Securitization Documents” means the US Securitization Documents, the
European Securitization Documents, the Canadian Securitization Documents and the
Dealer Receivable Factoring Program Documents, each in form and substance
satisfactory to the Administrative Agent.

26



--------------------------------------------------------------------------------



 



     “Securitization Facility” means, individually or collectively, the US
Securitization, the European Securitization, the Canadian Securitization and the
Dealer Receivable Factoring Program.
     “Securitization Funding” means any Indebtedness, trust participations or
any other interests that the Administrative Agent determines are equivalent
thereto, incurred or issued by any Person purchasing Receivables in a
Securitization Facility (other than a Dealer Receivable Factoring Program) and
applicable to the purchase of such Receivables. Any reference to the principal
amount of Securitization Funding on any date refers to the “invested amount,”
“capital,” “investment,” or analogous term reflecting the amount paid for the
purchase of Receivables in a Securitization Facility or any trust participations
or other equivalent interests issued in connection therewith, in each case as of
such date as determined by the Administrative Agent. Any reference to the
interest expense attributable to any Securitization Funding refers to any
interest expense in respect of any Indebtedness comprising the same or the
equivalent of such interest expense, as determined by the Administrative Agent,
with respect to such purchase of Receivables or any trust participations or
other equivalent interests issued in connection therewith, in each case for such
period.
     “Single Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is
maintained for employees of such Person or any of its ERISA Affiliates and no
Person other than such Person and its ERISA Affiliates, or (b) was so maintained
and in respect of which such Person or any of its ERISA Affiliates could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the tangible and intangible property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s tangible and intangible property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability; provided,
however, that with respect to any Person organized under the laws of the United
Kingdom, “Solvent” means that such Person is able to pay its debts as they fall
due, is not deemed unable to pay its debts as they fall due within the meaning
of Section 123(1) of the Insolvency Act of 1986 and that the value of its assets
is greater than the value of its liabilities, taking into account contingent and
prospective liabilities; provided, further, that with respect to any Person
organized under the laws of Canada or its provinces “Solvent” means that
(i) such Person is able to meet its obligations as they generally become due;
(ii) such Person is currently paying its current obligations in the ordinary
course of business as they generally come due; and (iii) the aggregate value of
that Person’s property is, at a fair valuation, sufficient, or if disposed of at
a fairly conducted sale under legal process, would be sufficient to enable
payment of all its obligations, due and accruing due.

27



--------------------------------------------------------------------------------



 



     “Spot Rate” for a currency means the rate quoted by the Administrative
Agent as the spot rate for the purchase by the Administrative Agent of such
currency with another currency through its foreign exchange office at
approximately 11:00 a.m. (New York, New York time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made.
     “Stock” means, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.
     “Subordinated Debt Documents” means, collectively, (a) that certain
Indenture, dated as of April 23, 2004, between AGCO and SunTrust Bank, as
trustee, relating to AGCO’s European Subordinated Notes; (b) that certain
Indenture dated as of December 23, 2003 among AGCO and SunTrust Bank, as
trustee, relating to AGCO’s 13/4% Convertible Senior Subordinated Notes due 2033
and (c) that certain Indenture dated as of December 4, 2006 among AGCO and Union
Bank of California, N.A., as trustee, relating to AGCO’s 1.25% Convertible
Senior Subordinated Notes due 2036.
     “Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Stock
having ordinary voting power for the election of the Board of Directors or other
governing body (other than Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of AGCO.
     “Swing Line Loan” means an advance made by the Swing Line Bank pursuant to
Section 2.1(b).
     “Swing Line Bank” means any Lender hereunder, as designated by AGCO in
accordance with this Agreement with the written consent of the Administrative
Agent, acting hereunder as “Swing Line Bank” to make Swing Line Loans to AGCO.
The initial Swing Line Bank shall be SunTrust Bank.
     “Swing Line Borrowing” means a borrowing in U.S. Dollars consisting of a
Swing Line Loans made by the Swing Line Bank.
     “Swing Line Sublimit” has the meaning specified in Section 2.1(b).
     “Tax Abatement Transaction” means any revenue bond financing arrangement
between any Person and a development authority or other similar governmental
authority or entity for the purpose of providing property tax abatement to such
Person whereby (i) the development authority issues revenue bonds to finance the
acquisition of property that at such time is owned by AGCO or a Subsidiary,
(ii) the property so transferred is leased back by AGCO or such Subsidiary,
(iii) the bonds issued to finance the acquisition are owned by AGCO or a
Subsidiary, (iv) the rental payments on the lease and the debt service payments
on the bonds are substantially equal and (v) AGCO or such Subsidiary has the
option to prepay the bonds, terminate its lease

28



--------------------------------------------------------------------------------



 



and reacquire the property for nominal consideration at any time; provided that
if at any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Abatement Transaction.
     “Tax Credit” has the meaning specified in Section 11.4(h).
     “Taxes” has the meaning specified in Section 11.4(a).
     “Total Commitments” means the aggregate amount of Commitments of the
Lenders.
     “Total Debt Ratio” means, at any date of determination, the ratio of
(a) the average of the principal amount of Funded Debt outstanding as of the
last day of each fiscal quarter for the four fiscal quarter period then ended
minus (ii) the total amount of Cash Equivalents on the Consolidated books of
AGCO as of the last day of each fiscal quarter for the four fiscal quarter
period then ended, to (b) Consolidated EBITDA for the most recent fiscal quarter
of AGCO for which financial statements have been delivered to the Administrative
Agent pursuant to Section 6.1(b) and for the three complete fiscal quarters of
AGCO immediately preceding such fiscal quarter.
     “Treaty” means the Treaty establishing the European Community being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and
the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).
     “Type” refers to the distinction among Loans bearing interest at the Base
Rate and Loans bearing interest at the LIBO Rate.
     “United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of
the United States of America.
     “Unused Commitment” means, with respect to any Lender at any date of
determination, (a) such Lender’s Commitment at such time, minus (b) the
Equivalent Amount in U.S. Dollars as of such date of (i) the aggregate principal
amount of all Base Rate Loans and LIBO Rate Loans made by such Lender and
outstanding on such date, plus (ii) such Lender’s Pro Rata Share of (x) the
aggregate Available Amount of all Letters of Credit issued for the account of
any Borrower and outstanding on such date, plus (y) the aggregate principal
amount of all Letter of Credit Advances outstanding on such date in respect of
Letters of Credit issued for the account of any Borrower, plus (z)  the
aggregate principal amount of all Swing Line Loans outstanding on such date.
     “Unused Fee” has the meaning specified in Section 2.6(b).
     “US Dealer Receivable Factoring Program” means a program of sales (without
recourse for loss resulting from an account debtor’s inability to pay) by AGCO
Funding Corporation of interest bearing Receivables subject to the US
Securitization to a Finance Company, as more fully set forth in the US Dealer
Receivable Factoring Program Documents.

29



--------------------------------------------------------------------------------



 



     “US Dealer Receivable Factoring Program Documents” means (a) a Repurchased
Receivables Purchase Agreement among AGCO Funding Corporation, as originator,
AGCO, as servicer, and AGCO Finance LLC, as buyer, (b) a Servicing and Support
Agreement, dated on or about April 1, 2005 among AGCO, as servicer and
originator, and AGCO Finance LLC, as purchaser, and (c) all other agreements
executed in connection with the foregoing, as the same may be amended,
supplemented, modified or replaced from time to time with the consent of the
Administrative Agent.
     “US Securitization” means funding in connection with sales by AGCO of
wholesale Receivables invoiced to third parties located in, or who remit payment
of invoices to a lockbox or deposit account located in, the United States under
a securitization program, as more fully set forth in the US Securitization
Documents.
     “US Securitization Documents” means (a) that certain Receivables Sale
Agreement among AGCO, as originator, and AGCO Funding Corporation, as buyer,
dated January 27, 2000, as amended, (b) that certain Receivables Purchase
Agreement among AGCO, as initial servicer, AGCO Funding Corporation, as seller,
certain conduit purchasers and committed purchasers, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
agent, dated January 27, 2000, as amended, and (c) all other agreements executed
in connection with the foregoing, as the same may be amended, supplemented,
modified or replaced from time to time with the consent of the Administrative
Agent.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
     “Wholly Owned” means, as applied to any Subsidiary, a Subsidiary all the
outstanding shares (other than directors’ qualifying shares, if required by law)
of every class of stock of which are at the time owned by AGCO and/or by one or
more Wholly Owned Subsidiaries.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
     Section 1.2 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
     Section 1.3 Accounting Terms. (a) Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof in the
manner described in subsection (b) below) be prepared, in accordance with
Applicable Accounting Standards. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of Applicable Accounting Standards
applied on a basis consistent with those used in the preparation of the annual
or quarterly financial statements furnished to the Lenders pursuant to
Section 6.1

30



--------------------------------------------------------------------------------



 



most recently prior to or concurrently with such calculations unless (i) either
(x) AGCO shall have objected to determining such compliance on such basis at the
time of delivery of such financial statements or (y) the Required Lenders shall
so object in writing within one hundred eighty (180) days after delivery of such
financial statements and (ii) AGCO and the Required Lenders have not agreed upon
amendments to the financial covenants contained herein to reflect any change in
such basis, in which event such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made.
          (b) AGCO shall deliver to the Administrative Agent, at the same time
as the delivery of any annual or quarterly financial statement under
Section 6.1, (i) a description in reasonable detail of any material variation
between the application of accounting principles employed in the preparation of
such statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above, and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
     Section 1.4 Currency Equivalents. For purposes of determining in any
currency any amount outstanding in another currency, the Equivalent Amount of
such currency on the date of any such determination shall be used. If any
reference to any Loans or other amount herein would include amounts in U.S.
Dollars and in one or more Offshore Currencies or to an amount in U.S. Dollars
that in fact is in one or more Offshore Currencies, such reference (whether or
not it expressly so provides) shall be deemed to refer, to the extent it
includes an amount in any Offshore Currency, the Equivalent Amount in U.S.
Dollars of such amount at the time of determination.
     Section 1.5 Construction. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than unaccrued contingent
indemnification Obligations as to which no claim or demand has been given to or
made on any Loan Party. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

31



--------------------------------------------------------------------------------



 



ARTICLE 2.
AMOUNTS AND TERMS OF THE LOANS
AND THE LETTERS OF CREDIT
     Section 2.1 Revolving Credit Facility. Subject to the terms and conditions
of, and in reliance upon the representations and warranties made in, this
Agreement and the other Loan Documents, the Lenders agree, severally in
accordance with their respective Pro Rata Shares of the Total Commitments and
not jointly, to extend credit in an aggregate principal amount not to exceed
THREE HUNDRED MILLION DOLLARS (U.S. $300,000,000) to the Borrowers, as
hereinafter provided.
     (a) Revolving Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each a “Revolving Loan”) to
the Borrowers from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an amount for each such Revolving Loan
not to exceed such Lender’s Unused Commitment on such Business Day. In no event
shall the Lenders be obligated to make any Revolving Loan if, on the date of
such Revolving Loan and after giving effect thereto, the Outstandings on such
date would exceed the Total Commitment then in effect. Each Borrowing shall be
in U.S. Dollars in, or the Equivalent Amount in the requested Offshore Currency
of, an aggregate amount of U.S. $5,000,000 or an integral multiple of U.S.
$1,000,000 in excess thereof (except for the Borrowing made on the Agreement
Date) and shall consist of Revolving Loans made by such Lenders ratably
according to their Commitments. The Equivalent Amount in U.S. Dollars of each
Revolving Loan shall be recalculated hereunder on each date on which it shall be
necessary to determine the Unused Commitment, or any or all Loan or Loans
outstanding on such date. Within the limits of each Lender’s Unused Commitment
in effect from time to time, the Borrowers may borrow under this Section 2.1(a),
prepay pursuant to Section 2.4 and reborrow under this Section 2.1(a).
     (b) Swing Line Loans. Subject to the terms and conditions hereinafter set
forth (including the conditions in Article 3), the Swing Line Bank, in its
individual capacity, may in its sole discretion make overnight loans in U.S.
Dollars to AGCO from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an aggregate amount not to exceed at
any time outstanding U.S. $15,000,000 (the “Swing Line Sublimit”); provided that
after giving effect to any such Borrowings, Outstandings shall not exceed the
aggregate amount of the Total Commitments then in effect. As it is understood
that the purpose for the Swing Line Loan is to fund AGCO’s operating account,
the making of the Swing Line Loans and the repayments to the Swing Line Bank may
be made on a sweep basis requiring no formal notification from AGCO. The Swing
Line Bank may at its discretion, upon three (3) business days written notice to
AGCO, choose to require written notification of Swing Line Loans from AGCO, but
is not required to do so. No Swing Line Loan shall be used for the purpose of
funding the payment of principal of any other Swing Line Loan. Each Swing Line
Loan shall accrue interest at such rate as may be agreed to between the Swing
Line Bank and AGCO, and such interest shall be due and payable in arrears
monthly or more frequently as may be required by the Swing Line Bank, and on the
Maturity Date. Within the limits of the Swing Line Sublimit, AGCO may borrow
under this Section 2.1(b), prepay the Swing Line Loans and reborrow under this
Section 2.1(b).

32



--------------------------------------------------------------------------------



 



     Section 2.2 Making the Revolving Loans.
          (a) Notices. Except as otherwise provided in Section 2.10, each
Revolving Loan Borrowing (other than a Swing Line Loan) shall be made on notice,
given not later than:
                    (i) 11:00 A.M. (New York, New York time) on the third
Business Day prior to the date of a proposed Borrowing, in the case of a
Borrowing consisting of LIBO Rate Loans;
                    (ii) 10:00 A.M. (New York, New York time) on the day of a
proposed Borrowing, in the case of a Borrowing consisting of Base Rate Loans in
U.S. Dollars if the aggregate principal amount thereof is less than U.S.
$100,000,000;
                    (iii) 10:00 A.M. (New York, New York time) on the Business
Day prior to the date of a proposed Borrowing, in the case of a Borrowing
consisting of Base Rate Loans in U.S. Dollars if the aggregate principal amount
thereof is U.S. $100,000,000 or more;
                    (iv) 10:00 A.M. (New York, New York time) on the third
Business Day prior to the date of a proposed Borrowing in the case of a
Borrowing consisting of Base Rate Loans in an Offshore Currency;
by AGCO, on behalf of the Borrowers, to the Administrative Agent and
Administrative Agent shall give to each Lender prompt notice thereof by
telecopier; provided, however, in connection with the Borrowing of the initial
Revolving Loans hereunder, such Borrowing may be made by giving such notice by
(1) 11:00 A.M. (New York, New York time) on the Business Day of such Borrowing
if in U.S. Dollars, or (2) 10:00 A.M. (New York, New York time) on the third
Business Day prior to the date of such Borrowing if in an Offshore Currency.
Each such notice of a Revolving Loan Borrowing (a “Notice of Borrowing”) shall
be by electronic mail, telecopier or telephone, confirmed immediately in
writing, in substantially the form of Exhibit B hereto, specifying therein the:
                    (v) requested date of such Borrowing (which shall be a
Business Day);
                    (vi) requested Type of Revolving Loans comprising such
Borrowing which (1) may be a Base Rate Loan or a LIBO Rate Loan if such
Revolving Loan is denominated in U.S. Dollars or Canadian Dollars and (2) shall
be a LIBO Rate Loan if the requested currency for such Borrowing is other than
Canadian dollars or U.S. Dollars;
                    (vii) requested aggregate principal amount of such
Borrowing;
                    (viii) requested currency in which such Borrowing is to be
made; provided, that the Borrowers shall be entitled to request that the
Revolving Loans hereunder also be permitted to be made in any other lawful
currency constituting a eurocurrency (other than U.S. Dollars), in addition to
the currencies specified in clause (a) of the definition of “Offshore Currency”
herein, that in the opinion of all of the Lenders is at such time freely traded
in the offshore interbank foreign exchange markets and is freely transferable
and freely convertible into

33



--------------------------------------------------------------------------------



 



U.S. Dollars (an “Agreed Alternative Currency”). AGCO shall deliver to the
Administrative Agent any request for designation of an Agreed Alternative
Currency in accordance with this section, to be received by the Administrative
Agent not later than 12:00 noon (New York, New York time) at least ten
(10) Business Days prior to the date of any advance hereunder proposed to be
made in such Agreed Alternative Currency. Upon receipt of any such request the
Administrative Agent will promptly notify the Lenders thereof, and each Lender
will use its best efforts to respond to such request within two (2) Business
Days of receipt thereof. The Lenders may grant or accept such request in their
sole discretion, and the Borrowers understand that there is no commitment by or
understanding with any Lender with respect to the approval of any Agreed
Alternative Currency. The Administrative Agent will promptly notify AGCO of the
acceptance or rejection of any such request;
                    (ix) in the case of a Borrowing consisting of LIBO Rate
Loans, requested initial Interest Period for each such Borrowing; and
                    (x) Borrower’s Account of such Borrower for such Borrowing
(which shall be with an institution located in the same country as the
Administrative Agent’s Account for the requested currency of such Borrowing).
          (b) Making of Loans by Lenders. In the case of a proposed Borrowing
comprised of LIBO Rate Loans, the Administrative Agent shall promptly (and in
any case no later than 11:00 A.M. (New York, New York time) on the second
Business Day before any LIBO Rate Loan or 1:00 P.M. (New York, New York time) on
the day of any Base Rate Loan) notify each Lender of the applicable interest
rate under Section 2.5(a). Each Lender shall, before 11:00 A.M. (Relevant
Currency Time) on the date of any Borrowing consisting of LIBO Rate Loans, or
3:00 P.M. (New York, New York time) on the date of any Borrowing consisting of
Base Rate Loans, make available for the account of its Applicable Lending Office
to the Administrative Agent at the Administrative Agent’s Account for Borrowings
in the applicable currency, in same-day funds, such Lender’s Pro Rata Share of
such Borrowing in accordance with the respective Commitment of such Lender.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article 3, the Administrative Agent will
make such funds available to the Borrowers by delivering such funds to the
relevant Borrower’s Account in the applicable currency; provided that, in the
case of any Borrowing, the Administrative Agent shall first make a portion of
such funds, equal to the aggregate principal amount of any Letter of Credit
Advances to the Borrowers made by the Issuing Bank and outstanding on the date
of such Borrowing, available for repayment of such Letter of Credit Advances.
Receipt of such funds in the Borrower’s Account shall be deemed to have occurred
when the Administrative Agent notifies AGCO, by telephone or otherwise, of the
Federal Reserve Bank reference number, CHIPS identification number or similar
number with respect to the delivery of such funds.
          (c) Appointment of AGCO as Agent, Etc. Each Notice of Borrowing shall
be irrevocable and binding on the Borrowers. Each Borrower (other than AGCO)
(i) irrevocably and unconditionally designates, as its agent for purposes of
delivering any Notice of Borrowing on behalf of the Borrowers, AGCO and any
officer or employee of AGCO, and (ii) acknowledges that (A) any such Notice at
any time delivered by AGCO or any such officer or employee shall be binding on
each Borrower and (B) neither the Administrative

34



--------------------------------------------------------------------------------



 



Agent nor any Lender shall have any duty to determine whether the delivery of
any such Notice by AGCO or any such officer or director was duly authorized by
each Borrower in any specific instance. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of LIBO Rate Loans,
AGCO shall indemnify each Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing the applicable conditions set forth in
Article 3, including without limitation any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Revolving Loan to
be made by such Lender as part of such Borrowing when such Revolving Loan, as a
result of such failure, is not made on such date.
          (d) Swing Line Loans.
                    (i) As it is understood that the purpose for the Swing Line
Loan is to fund AGCO’s operating account, the Swing Line Loans and repayments to
the Swing Line Bank may be made on a sweep basis, requiring no formal
notification from AGCO. The Swing Line Bank may at its discretion, upon three
(3) business days’ written notice to AGCO, choose to require written
notification of Swing Line Loans from AGCO, but is not required to do so. At any
time the Swing Line Bank makes a Swing Line Loan, each Lender (other than the
Swing Line Bank) shall be deemed, without further action by any Person, to have
purchased from the Swing Line Bank an unfunded participation in any such Swing
Line Loan in an amount equal to such Lender’s Pro Rata Share of such Swing Line
Loan and shall be obligated to fund such participation as a Revolving Loan at
such time and in the manner provided below. Each such Lender’s obligation to
participate in, purchase and fund such participating interests shall be
absolute, irrevocable and unconditional and shall not be affected by any
circumstance, including, without limitation, (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Swing Line Bank or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or an Event of Default or the
termination of the Commitments; (3) any adverse change in the condition
(financial or otherwise) of AGCO or any other Person; (4) any breach of this
Agreement by any Borrower or any other Lender; or (5) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each Borrower hereby consents to each such sale and assignment. Each Lender
agrees to fund its Pro Rata Share of an outstanding Swing Line Loan on (x) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that such demand is made not later than 11:00 A.M. (New York City time) on such
Business Day, or (y) the first Business Day next succeeding such demand if such
demand is made after such time. Upon any such assignment by the Swing Line Bank
to any other Lender of a participation in a Swing Line Loan, the Swing Line Bank
represents and warrants to such other Lender that it is the legal and beneficial
owner of such interest being assigned by it, but makes no other representation
or warranty and assumes no responsibility with respect to such Swing Line Loan,
the Loan Documents or the Borrowers. If and to the extent that any Lender shall
not have so made the amount of such participation in such Swing Line Loan
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of request by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.
If such Lender shall pay to the Administrative Agent such amount for the account
of the Swing Line Bank on any Business Day, such amount so paid in respect of
principal shall

35



--------------------------------------------------------------------------------



 



constitute a U.S. Dollar Loans made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Loan made by the Swing Line Bank shall be reduced by such amount on such
Business Day.
                    (ii) Unless the Swing Line Lender is the Administrative
Agent, the Swing Line Lender shall provide to the Administrative Agent, on
Friday of each week and on each date the Administrative Agent notifies the Swing
Line Lender that any Borrower has made a borrowing request or the Administrative
Agent otherwise requests the same, an accounting for the outstanding Swing Line
Loans in form reasonably satisfactory to the Administrative Agent. At any time
that the Unused Commitment is less than U.S. $15,000,000, the Swing Line
Sublimit shall be reduced temporarily to such lesser amount; and
                    (iii) Unless a Default or an Event of Default then exists,
the Swing Line Lender shall give AGCO and the Administrative Agent at least
seven (7) days’ prior written notice before exercising its discretion herein not
to make Swing Line Loans. AGCO must give ten (10) days’ prior written notice to
the Administrative Agent of any change in designation of the Swing Line Lender.
The replaced Swing Line Lender shall continue to be a “Swing Line Lender” for
purposes of repayment of any Swing Line Loans made prior to such replacement and
outstanding after such replacement.
     Section 2.3 Reduction of the Commitments. AGCO may, upon at least three
(3) Business Days’ notice to the Administrative Agent, terminate in whole or
reduce in part the unused portions of the Unused Commitments; provided that each
partial reduction: (i) shall be in an aggregate amount of U.S. $10,000,000 or an
integral multiple of U.S. $5,000,000 in excess thereof; (ii) shall be made
ratably among the Lenders in accordance with their Commitments; and (iii) shall
be permanent and irrevocable.
     Section 2.4 Prepayments and Deposits.
          (a) Optional Prepayments. The Borrowers may, upon at least three (3)
(or two (2) in the case of a Base Rate Loan) Business Days’ notice to the
Administrative Agent, prepay pro rata among the Lenders the outstanding amount
of any Loan (other than any Swing Line Loan and Letter of Credit Advances made
by an Issuing Bank (resulting from a drawing under a Letter of Credit) not
participated to any other Lender, in which case, such prepayments shall not be
made on a pro rata basis or require prior notice) in whole or in part with
accrued interest to the date of such prepayment on the amount prepaid; provided,
however, that in the event that any Lender receives payment of the principal of
any LIBO Rate Loan other than on the last day of the Interest Period relating to
such LIBO Rate Loan (whether due to prepayments made by any Borrower, or due to
acceleration of the Loans, or due to any other reason), the applicable Borrowers
shall pay to such Lender on demand any amounts owing pursuant to Section 11.2.
          (b) Mandatory Prepayments.
                    (i) On any date on which the Revolving Loan Facility shall
be reduced pursuant to Section 2.3, if the Outstandings on such date shall
exceed the amount of the Total Commitments after giving effect to such
reduction, the Borrowers shall prepay the

36



--------------------------------------------------------------------------------



 



Revolving Loans or the Letter of Credit Advances in the aggregate principal
amount equal to such excess, and shall pay on demand to the Lenders any amounts
owing under Section 11.2 as a result of such prepayment. Each such prepayment by
a Borrower shall be applied ratably to such Revolving Loans, or to such Letter
of Credit Advances pursuant to draws on the same Letter of Credit issued for the
account of such Borrower, as AGCO shall designate at the time of such
prepayment.
                    (ii) If, on the last day of any Interest Period for any LIBO
Rate Loan and on any date on which a Base Rate Loan is outstanding, if the
Outstandings on such date shall exceed one hundred five percent (105%) of the
amount of the Revolving Loan Facility on such date, such Borrowers shall prepay
the lesser of (x) the aggregate principal amount of such LIBO Rate Loan as to
which such last date shall have occurred or of such Base Rate Loan, and (y) such
portion of such principal amount as shall be the Equivalent Amount in the
currency of such Loans of such excess.
                    (iii) AGCO shall, on each Business Day, pay to the
Administrative Agent for deposit in the L/C Cash Collateral Account an amount
sufficient to cause the aggregate amount on deposit in such L/C Cash Collateral
Account to equal the amount by which (A) the Equivalent Amount in U.S. Dollars
of (1) the aggregate principal amount of all Letter of Credit Advances, plus
(2) the aggregate Available Amount of all Letters of Credit then outstanding,
exceeds (B) the Letter of Credit Subfacility on such Business Day.
                    (iv) Each Borrower shall, within one (1) Business Day of the
making thereof by the Issuing Bank, repay to the Administrative Agent for the
account of the Issuing Bank the outstanding principal amount of each Letter of
Credit Advance made to such Borrower.
          (c) Interest on Principal Amounts Prepaid. All prepayments under this
Section 2.4 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid.
     Section 2.5 Interest.
          (a) Ordinary Interest. Each Borrower shall pay interest on the unpaid
principal amount of each Base Rate Loan and LIBO Rate Loan to it owing to each
Lender from the date of such Loan until such principal amount shall be paid in
full, at the following rates per annum:
                    (i) Base Rate Loan. During such periods as such Loan is a
Base Rate Loan, at a rate per annum equal at all times to the Base Rate in
effect from time to time plus the Applicable Margin in effect for Base Rate
Loans, payable (x) in arrears quarterly on the last day of each calendar quarter
during such periods, (y) on the date on which such Base Rate Loan shall be paid
in full, and (z) on the Maturity Date. Notwithstanding any provision in this
Agreement to the contrary, for the period of three (3) Business Days immediately
following the Agreement Date, the Loans shall be Base Rate Loans.
                    (ii) LIBO Rate Loans. During such periods as such Loan is a
LIBO Rate Loan, a rate per annum equal at all times during each Interest Period
for such Loan to

37



--------------------------------------------------------------------------------



 



the sum of (x) the LIBO Rate for such Interest Period for such Loan, and (y) the
Applicable Margin in effect from time to time, payable in arrears on (A) the
last day of such Interest Period, (B) if such Interest Period has a duration of
more than three (3) months, also on each day that occurs during such Interest
Period every three (3) months from the first day of such Interest Period, (C) on
the date on which such Loan shall be paid in full and (D) on the Maturity Date.
          (b) Default Interest. After the occurrence and during the continuation
of an Event of Default under Section 8.1(a), the Required Lenders shall have the
option, in addition to all of the rights and remedies described in this
Agreement, to charge interest on the outstanding principal balance of the Loans
at the Default Rate from the date of such Event of Default. Interest at the
Default Rate shall be payable on the earlier of demand by Required Lenders or
the Maturity Date, and shall accrue until the earlier of (i) waiver in writing
by Required Lenders of the applicable Event of Default, (ii) agreement by
Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations.
     Section 2.6 Fees.
          (a) Administrative Agent. The Borrowers agree to pay to the
Administrative Agent for its own account a fee separately agreed between the
Borrowers and the Administrative Agent and such other fees required by the Fee
Letter on the dates set forth therein.
          (b) Unused Fee. The Borrowers shall pay to the Administrative Agent
for the account of the Lenders an unused commitment fee (the “Unused Fee”) in
U.S. Dollars computed each day, on each Lender’s Adjusted Unused Commitment
(excluding any Swing Line Loans then outstanding), from the Agreement Date until
the Maturity Date at a rate per annum equal to the Applicable Margin for the
Unused Fee in effect from time to time, which fee shall be due and payable
quarterly in arrears on the last day of each calendar quarter (commencing with
the calendar quarter ending June 30, 2008) and, if then unpaid, on the Maturity
Date; provided, however, that any Unused Fee accrued with respect to any
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such Unused Fee shall otherwise have been due and payable by the
Borrowers prior to such time; and provided further that no Unused Fee shall
accrue on any Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender.

38



--------------------------------------------------------------------------------



 



          (c) Letter of Credit Fee. From and after the Agreement Date, each
Borrower shall pay to the Administrative Agent, for the account of the Lenders,
a fee computed each day at a rate equal to the rate per annum equal to the
Applicable Margin on such day for LIBO Rate Loans on the aggregate Available
Amount of all Letters of Credit outstanding and issued for such Borrowers’
account, which fee shall be due and payable quarterly in arrears on the last day
of each calendar quarter (commencing with the calendar quarter ending June 30,
2008) and, if then unpaid, on the Maturity Date. Each such Lender’s fee shall be
calculated by allocating to such Lender a portion of the total fee determined
ratably according to Lender’s Pro Rate Share of the Commitments.
          (d) Issuing Bank Fee. From and after the Agreement Date, the Borrowers
agree to pay to the Administrative Agent, for the account of the applicable
Issuing Bank a fee equal to 0.125% per annum (computed on the basis of a year of
three hundred sixty (360) days), of the face amount of each Letter of Credit
which fee shall be due and payable quarterly in arrears on the last day of each
calendar quarter during which such Letter of Credit was outstanding (commencing
with the calendar quarter ending June 30, 2008) and, if then unpaid, on the
Maturity Date. Additionally, the Borrowers agree to pay to the Issuing Bank, for
its own account, its customary fees for issuing, amending, paying, negotiating
or renewing any Letter of Credit, which fees shall be due and payable on the
date of each such issuance, amendment, payment, negotiation or renewal. The
foregoing fees shall be fully earned when due and nonrefundable when paid. In
the event of any inconsistency between the terms of this Agreement and the terms
of any letter of credit reimbursement agreements or indemnification agreements
between any Borrower and the Issuing Bank with respect to the Letters of Credit
issued hereunder, the terms of this Agreement shall control.
     Section 2.7 Conversion and Designation of Interest Periods.
          (a) On any Business Day, upon notice given to the Administrative Agent
not later than 11:00 A.M. (New York, New York time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Section 11.1 and so long as no Default or Event of Default has occurred and is
continuing, AGCO may Convert all or any portion of the Revolving Loans (but not
Letter of Credit Advances) in U.S. Dollars of one Type comprising the same
Borrowing into Revolving Loans of another Type; provided, if (i) less than all
LIBO Rate Loans are Converted, after such Conversion, not less than the relevant
minimum amount specified in Section 2.1 shall continue as LIBO Rate Loans;
(ii) less than all Loans comprising part of the same Revolving Loan Borrowing
are Converted, the portion of the Loans Converted must at least equal the
minimum aggregate principal amount of a Borrowing permitted under Section 2.1
and all Lenders’ Loans comprising the Borrowing to be Converted in part shall be
Converted ratably in accordance with their applicable Pro Rata Shares; and
(iii) each Conversion of less than all Loans comprising part of the same
Revolving Loan Borrowing shall be deemed to be an additional Borrowing for
purposes of Section 2.2(d), and no such Conversion of any Loans may result in
there being outstanding more separate Revolving Loan Borrowings than permitted
under Section 2.2(d). Each such notice of Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted and (iii) if such Conversion is into LIBO Rate Loans, the
duration of the initial Interest Period for such Loans. Each notice of
Conversion shall be irrevocable and binding on AGCO.

39



--------------------------------------------------------------------------------



 



          (b) On the date on which the aggregate unpaid principal amount of LIBO
Rate Loans denominated in U.S. Dollars shall be reduced, by payment or
prepayment or otherwise, to less than U.S. $5,000,000, such Loans shall
automatically Convert into Base Rate Loans.
          (c) If a Borrower shall fail to select the duration of any Interest
Period for any LIBO Rate Loans in accordance with the provisions contained in
the definition of “Interest Period”, the Administrative Agent will forthwith so
notify such Borrower and the Lenders, whereupon each such LIBO Rate Loan will
automatically, on the last day of the then-existing Interest Period therefor,
convert into a LIBO Rate Loan with a one month Interest Period.
          (d) No Borrower shall request a LIBO Rate Loan if, after giving effect
thereto, there would be more than ten (10) LIBO Rate Loans outstanding under the
Revolving Loan Facility.
     Section 2.8 Payments and Computations.
          (a) Each Borrower shall make each payment hereunder free and clear of
any setoff or counterclaim, with such payment (other than repayment of a Swing
Line Loan) being paid not later than 11:00 A.M. (Relevant Currency Time) on the
day when due in the case of principal or interest on and other amounts relating
to any Borrowing in the currency in which such Borrowing was denominated and in
any other case in U.S. Dollars, to the Administrative Agent in same-day funds by
deposit of such funds to the Administrative Agent’s Account for payments in the
applicable currency. The Administrative Agent will promptly thereafter (and in
any event, if received from a Borrower by the time specified in the preceding
two sentences, on the day of receipt) cause like funds to be distributed (i) if
such payment by a Borrower is in respect of principal, interest, fees or any
other Obligation then payable hereunder in a particular currency, to the
applicable Lenders for the account of their respective Applicable Lending
Offices for payments in such currency ratably in accordance with the amounts of
such respective Obligations in such currency then payable to such Lenders, and
(ii) if such payment by a Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office for payments in the applicable currency. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 10.7(d), from and after the effective date
of such Assignment and Acceptance, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned hereby to the Lender
assignee hereunder, and the parties to such Assignment and Acceptance shall make
all appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) If an Agent receives funds for application to the Obligations
under the Loan Documents under circumstances for which the Loan Documents do not
specify the Loans to which, or the manner in which, such funds are to be
applied, the Administrative Agent may, but shall not be obligated to, elect to
distribute such funds to each Lender ratably in accordance with such Lender’s
proportionate share of the principal amount of all outstanding Loans and the
Available Amount of all Letters of Credit then outstanding, in

40



--------------------------------------------------------------------------------



 



repayment or prepayment of such of the outstanding Loans or other Obligations
owed to such Lender, and for application to such principal installments, as the
Administrative Agent shall direct.
          (c) All computations of interest, fees and Letter of Credit fees
payable by any Borrower shall be made by the Administrative Agent on the basis
of a year of three hundred sixty (360) days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by an
Agent of an interest rate, fee or commission hereunder shall be conclusive and
binding for all purposes, absent manifest error.
          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided that, if such extension would cause payment of interest on or principal
of LIBO Rate Loans to be made in the next-following calendar month, such payment
shall be made on the next-preceding Business Day.
          (e) Unless the Administrative Agent shall have received notice from
AGCO prior to the date on which any payment is due to the Lenders hereunder that
the Borrowers will not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent makes available to a Lender on such date a
corresponding amount, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
     Section 2.9 Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) distributed other than in accordance with the
provisions of this Agreement:
          (a) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations due and payable to such Lender at such time
to (ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time; or
          (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such

41



--------------------------------------------------------------------------------



 



time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder at such time obtained by all the Lenders at such time;
such Lender shall forthwith purchase from the other Lenders such participations
in the Obligations due and payable or owing to them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such other Lender’s
ratable share (according to the proportion of (x) the purchase price paid to
such Lender to (y) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (A) the amount of such other Lender’s required repayment to
(B) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of such Borrower in the amount of such participation.
     Section 2.10 Letters of Credit.
          (a) The Letter of Credit Subfacility. The Issuing Bank agrees, on the
terms and conditions hereinafter set forth, to issue letters of credit (the
“Letters of Credit”) for the account of any Borrower from time to time on any
Business Day during the period from the Agreement Date until sixty (60) days
before the Maturity Date (i) in an aggregate Available Amount for all Letters of
Credit issued for the account of all Borrowers not to exceed at any time the
amount of the Letter of Credit Subfacility, minus the aggregate principal amount
of all Letter of Credit Advances to any Borrower then outstanding and (ii) in an
Available Amount for each Letter of Credit issued for the account of a Borrower
not to exceed the aggregate Unused Commitments on such Business Day. No Letter
of Credit shall have an expiration date (including all rights of a Borrower or
the beneficiary to require renewal) later than the earlier of five (5) days
before the Maturity Date and one (1) year after the date of issuance thereof;
provided, however, that any Letter of Credit that expires one (1) year after the
date of its issuance may provide for the automatic renewal of such Letter of
Credit for additional one (1)-year periods so long as such Letter of Credit, as
renewed, shall have an expiration date not later than five (5) days before the
Maturity Date. Notwithstanding the foregoing, a Letter of Credit may have an
expiration date later than five (5) days prior to the Maturity Date if the
requesting Borrower provides, at the time of the issuance of such Letter of
Credit, cash collateral to the Administrative Agent for the benefit of those
Lenders with a Commitment in an amount equal to one hundred percent (100%) of
the face amount of such Letter of Credit. Each Letter of Credit shall require
that all draws thereon must be presented to the Issuing Bank by the expiration
date therefor, regardless of whether presented prior to such date to any
correspondent bank or other institution. Within the limits of the Letter of
Credit Subfacility, and subject to the limits referred to above, the Borrowers
may request the issuance of Letters of Credit under this Section 2.10(a), repay
any Letter of Credit Advances resulting from drawings thereunder pursuant to
Section 2.10(c) and request the issuance of additional Letters of Credit under
this Section 2.10(a). On the Agreement Date, each

42



--------------------------------------------------------------------------------



 



outstanding letter of credit issued under the Existing Credit Agreement and each
letter of credit described on Schedule 2.10 (collectively, the “Existing L/Cs”)
shall be deemed for all purposes, as of the Agreement Date, without further
action by any Person, to have been issued hereunder, and each such issuer of the
Existing L/Cs shall be deemed to be an “Issuing Bank” hereunder for all purposes
but solely with respect to, and until the termination, expiration or replacement
of, such Existing L/Cs.
          (b) Request for Issuance.
                    (i) Each Letter of Credit shall be issued upon notice, given
not later than 11:00 A.M. (New York City time) on the first Business Day prior
to the date of the proposed issuance of such Letter of Credit, by a Borrower to
the Issuing Bank, which shall give to the Administrative Agent and each Lender
prompt notice thereof by telex, telecopier or cable. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by electronic
mail, telecopier or telephone, confirmed immediately in writing, specifying
therein (1) the requested date of such issuance (which shall be a Business Day);
(2) the requested Available Amount of such Letter of Credit; (3) the requested
expiration date of such Letter of Credit; (4) the requested currency in which
such Letter of Credit shall be denominated, which shall be U.S. Dollars or an
Offshore Currency; provided that no Borrower shall make a request for a Letter
of Credit in an Offshore Currency described in clause (b) of the definition
thereof unless it shall have previously obtained the consent of each Lender to
the issuance of Letters of Credit in such currency; (5) the requested name and
address of the beneficiary of such Letter of Credit; and (6) the requested form
of such Letter of Credit, and shall be accompanied by such application and
agreement for letter of credit (a “Letter of Credit Agreement”) as the Issuing
Bank may specify to such Borrower for use in connection with such requested
Letter of Credit. If (x) the requested form of such Letter of Credit is
acceptable to the Issuing Bank in its sole discretion, and (y) it has not
received notice of objection to such issuance from the Required Lenders, the
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article 3, make such Letter of Credit available to the requesting Borrower at
its office referred to in Section 10.2 or as otherwise agreed with such Borrower
in connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. A Letter of Credit shall be
deemed to have been issued for the account of each Borrower delivering the
Notice of Issuance therefor.
                    (ii) The Issuing Bank shall furnish (1) to the
Administrative Agent on the first Business Day of each week a written report
summarizing issuance and expiration dates of Letters of Credit issued during the
previous week, the respective Available Amounts with respect thereto, currencies
in which such Letters of Credit were denominated, for whose account such letters
of credit were issued and drawings during such week under all Letters of Credit;
and (2) to the Administrative Agent on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit.
          (c) Drawing and Reimbursement.
                    (i) The payment by the Issuing Bank of a draft drawn under
any Letter of Credit shall constitute for all purposes of this Agreement the
making by the Issuing

43



--------------------------------------------------------------------------------



 



Bank of a Letter of Credit Advance to the applicable Borrower, which shall
(1) in the case of payment on a draft drawn under any Letter of Credit
denominated in U.S. Dollars or Canadian Dollars, be a Base Rate Loan in the
amount of such draft, and (2) in any other case, be a LIBO Rate Loan that bears
interest at the rate per annum equal to the rate per annum at which interest
would accrue on a LIBO Rate Loan with an Interest Period of one month beginning
on the date of such draw, and be immediately due and payable in full by the
applicable Borrower within one (1) Business Day of the payment thereof by the
Issuing Bank.
                    (ii) Upon the issuance of each Letter of Credit, each Lender
shall be deemed to have purchased a participation therein equal to its Pro Rata
Share of the Available Amount thereof and, upon written demand by the Issuing
Bank following a draw on such a Letter of Credit, with a copy of such demand to
the Administrative Agent, each Lender shall purchase from the Issuing Bank,
directly and not as a participation, and the Issuing Bank shall sell and assign
to each such other Lender, such other Lender’s Pro Rata Share of such Letter of
Credit Advance resulting from such draw as of the date of such purchase to the
extent not previously repaid by the applicable Borrower, by making available for
the account of its Applicable Lending Office to the Administrative Agent for the
account of the Issuing Bank, by deposit to the Administrative Agent’s Account,
in same-day funds in the currency in which such Letter of Credit was
denominated, an amount equal to the portion of the outstanding principal amount
of such Letter of Credit Advance to be purchased by such Lender.
                    (iii) Each Borrower agrees to each participation, sale and
assignment pursuant to this subsection (c).
                    (iv) Each Lender agrees to purchase its Pro Rata Share of an
outstanding Letter of Credit Advance on (1) the Business Day on which demand
therefor is made by the Issuing Bank, provided notice of such demand is given
not later than 11:00 A.M. (New York, New York time) on such Business Day, or
(2) the first Business Day next succeeding such demand if notice of such demand
is given after such time.
Upon any such assignment by the Issuing Bank to any Lender of a portion of a
Letter of Credit Advance, the Issuing Bank shall be deemed to have represented
and warranted to such Lender that such Issuing Bank is the legal and beneficial
owner of such interest being assigned by it, but makes no other representation
or warranty and assumes no responsibility with respect to such Letter of Credit
Advance, the Loan Documents or any Loan Party. If and to the extent that any
Lender shall not have so made the purchase price for its Pro Rata Share of a
Letter of Credit Advance available to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by the
Issuing Bank until the date such amount is paid to the Administrative Agent, at
the Federal Funds Rate. If such Lender shall pay to the Administrative Agent
such amount for the account of the Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Letter of Credit Advance made
by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by the Issuing
Bank shall be reduced by such amount on such Business Day.
          (d) Obligations Absolute. The Obligations of the Borrowers under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to

44



--------------------------------------------------------------------------------



 



any Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including without limitation the following circumstances:
                    (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (this Agreement and all of the other
foregoing being, collectively, the “L/C Related Documents”);
                    (ii) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Obligations of any Borrower in
respect of any L/C Related Document or any other amendment or waiver of or any
consent to departure from all or any of the L/C Related Documents;
                    (iii) the existence of any claim, set-off, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank or any other Person,
whether in connection with the transactions contemplated by the L/C Related
Documents or any unrelated transaction;
                    (iv) any statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
                    (v) payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; provided that this clause (v) shall not
be deemed to be a waiver of any claim that any Borrower might have against such
Issuing Bank as a result of any such payment that arises from the gross
negligence or willful misconduct of the Issuing Bank;
                    (vi) any release or amendment or waiver of or consent to
departure from any Guaranty Agreement; or
                    (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including without limitation any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or a guarantor.
     Section 2.11 Defaulting Lenders.
          (a) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.2(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the requesting Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent and the
Administrative Agent makes

45



--------------------------------------------------------------------------------



 



available to the requesting Borrower on such date a corresponding amount, such
Lender and each Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrowers, the interest rate applicable at such time under
Section 2.5 to Loans comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Loan as part of such Borrowing for purposes of this Agreement.
          (b) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any Borrowing.
     Section 2.12 Borrower Liability. AGCO and each Domestic Subsidiary Borrower
shall be jointly and severally liable for all Loans and other liabilities
hereunder or under any other Loan Document by or of itself or any Borrowing
Subsidiary. No Foreign Subsidiary Borrower shall have any liability for any
Borrowing or other liabilities hereunder or under any other Loan Documents by or
of AGCO or any other Borrowing Subsidiary (except as may otherwise be provided
in such Foreign Subsidiary Borrower’s Guaranty Agreement).
     Section 2.13 Designated Borrowers.
          (a) After the Agreement Date, AGCO may at any time, upon not less than
sixty (60) days notice from AGCO to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
request that any one or more Material Subsidiaries of AGCO (an “Applicant
Borrower”) be designated as a Designated Borrower to receive Loans or to have
Letters of Credit issued hereunder by delivering to the Administrative Agent
(which shall deliver counterparts thereof to each Lender) a duly executed notice
and agreement in substantially the form of Exhibit D (a “Designated Borrower
Request and Assumption Agreement”); provided, however, AGCO shall not have any
right to request that an Applicant Borrower become a Designated Borrower
hereunder if (i) such Applicant Borrower is not a Wholly-Owned Subsidiary of
AGCO, or is organized under the laws of a jurisdiction in which any Lender is
prohibited or restricted from making Loans, or (ii) any Default or Event of
Default then exists or would be caused hereby. The parties hereby acknowledge
and agree that prior to any Applicant Borrower becoming a Designated Borrower
entitled to utilize the credit facilities provided for herein the Administrative
Agent and the Lenders shall have received a Guaranty Agreement, supporting
resolutions, incumbency certificates, certified (if available) governing
documents and good standing certificates, opinions of counsel and any other
document or information reasonably requested by the Administrative Agent, each
in form and substance satisfactory to the Administrative Agent and the Required
Lenders (collectively, the “Supporting Documents”). If the Administrative Agent
agrees that an Applicant Borrower shall have satisfied all of the requirements
of this Section 2.13 and, therefore, be entitled to become a Designated Borrower
hereunder, then promptly following receipt of (x) all Supporting Documents,
(y) a certificate of an Authorized Financial Officer of AGCO certifying that no

46



--------------------------------------------------------------------------------



 



Default or Event of Default then exits or would result from the joinder of such
Applicant Borrower as a Borrower hereunder and (z) a reaffirmation by each
Borrower and each Guarantor of its Guaranty Agreement, in form and substance
satisfactory to the Administrative Agent, the Administrative Agent shall send a
notice in substantially the form of Exhibit E (a “Designated Borrower Notice”)
to AGCO and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes thereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive Loans
or to have Letters of Credit issued hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided, that
no Notice of Borrowing or Notice of Issuance maybe submitted by or on behalf of
such Designated Borrower until three (3) Business Days after such effective
date.
          (b) The Obligations of the Domestic Borrowers shall be joint and
several in nature as more specifically described in Section 2.12. The
Obligations of each Foreign Subsidiary Borrower shall be several in nature and
not joint except as set forth in any Guaranty Agreement executed by such Foreign
Subsidiary Borrower.
          (c) Each Foreign Subsidiary Borrower and each Domestic Subsidiary
Borrower of AGCO that is or becomes a “Designated Borrower” pursuant to this
Section 2.13 hereby irrevocably appoints AGCO as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii)  in the case of the Domestic Subsidiaries
Borrowers only, the receipt of the proceeds of any Loans made by the Lenders, to
any such Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by AGCO, whether or not any such
other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to AGCO in accordance
with the terms of this Agreement shall be deemed to have been delivered to each
Borrower.
          (d) Notwithstanding anything to the contrary herein, (i) as of the
Closing Date, the only Borrowers are AGCO, AGCO UK and AGCO BV, (ii) no other
Persons may become a Borrower except in accordance with this Section 2.13,
(iii) each of the Initial Borrowers consents to the addition of Designated
Borrowers as “Borrowers” hereunder from time to time in accordance with this
Section 2.13, and (iv) only Wholly-Owned Material Subsidiaries of AGCO may
become Designated Borrowers.
ARTICLE 3.
CONDITIONS PRECEDENT
     Section 3.1 Conditions Precedent to Agreement Date. The effectiveness of
this Agreement and the obligation of each Lender to make the Loans comprising
the initial Borrowing hereunder and the obligation of any Issuing Bank to issue
the initial Letters of Credit, is subject to the satisfaction of the following
conditions precedent:

47



--------------------------------------------------------------------------------



 



          (a) The Lenders shall be satisfied that, in connection with the
initial Borrowing hereunder, simultaneously with such initial Borrowing, all
amounts owing under the Existing Credit Agreement shall have been paid in full
and all commitments to lend thereunder shall be terminated;
          (b) The Administrative Agent shall have received, on or before the
Agreement Date, the following, each dated such date (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified):
          (i) This Agreement, duly executed and delivered by the Borrowers, the
Administrative Agent and the delivery of a Lender Addendum by each Lender;
          (ii) The Fee Letter, duly executed and delivered by the Borrowers;
                    (iii) Certified copies of the resolutions of the Board of
Directors of each Borrower and Guarantor approving the execution and delivery of
this Agreement, and of all documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement;
                    (iv) A copy of the charter of each Borrower and each
Guarantor that is a Foreign Subsidiary and each amendment thereto, certified (as
of a date reasonably near the Agreement Date), if appropriate in the
jurisdiction where such Borrower or Guarantor is organized, by an appropriate
governmental official as being a true and correct copy thereof;
                    (v) For AGCO and each Guarantor that is not a Foreign
Subsidiary, a copy of a certificate of the Secretary of State (or other
applicable Governmental Authority) of the State of formation or organization of
such Loan Party, dated reasonably near the Agreement Date, listing the charter
of such Person and each amendment thereto on file in his/her office and
certifying that (x) such amendments are the only amendments to such Person’s
charter on file in his/her office; (y) such Person has paid all franchise taxes
to the date of such certificate; and (z) such Person is duly incorporated and in
good standing or presently subsisting under the laws of such state;
                    (vi) A certificate of each Borrower and each Guarantor,
signed on behalf of such Person by its President or a Vice President and its
Secretary or any Assistant Secretary, or by other appropriate officers of it,
dated the Agreement Date (the statements made in such certificate shall be true
on and as of the Agreement Date), certifying as to (x) the absence of any
amendments to the charter of such Person since the date of the certificate
referred to in clause (iv) and (v) above, as applicable; (y) a true and correct
copy of the bylaws of such Borrower or Guarantor as in effect on the Agreement
Date; and (z) the due incorporation or formation and good standing of such
Borrower or Guarantor organized under the laws of the jurisdiction of its
organization, and the absence of any proceeding for the dissolution or
liquidation of such Person;
                    (vii) A certificate of the Secretary or an Assistant
Secretary or other appropriate officer of each Borrower and each Guarantor
certifying the names and true signatures of the officers of such Borrower and
Guarantor authorized to sign this Agreement or

48



--------------------------------------------------------------------------------



 



the other Loan Documents to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder.
                    (viii) Each of the Guaranty Agreements duly executed by each
Person specified on Schedule G-1, each such Guaranty Agreement to be in form and
substance satisfactory to the Administrative Agent, and guaranteeing the
obligations specified in such Schedule.
          (c) The Administrative Agent shall be satisfied that no default exists
under any Subordinated Debt Document;
          (d) There shall not have occurred any event, development or
circumstance since December 31, 2007 (x) that has caused or could reasonably be
expected to cause a material adverse condition or material adverse change in or
affecting (i) the condition (financial or otherwise), results of operation,
assets, liabilities (actual or contingent), management, business, value or
prospects of AGCO and its respective Subsidiaries, taken as a whole; (ii) the
ability of the Borrowers to repay or to refinance the credit to be extended
under this Agreement, or (iii) the validity or enforceability of any of the Loan
Documents; or (y) that calls into question in any material respect the
projections delivered to the Administrative Agent prior to the Agreement Date or
any material assumption on which such projections were prepared;
          (e) There shall exist no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries pending or threatened
before any court, governmental agency or arbitrator that could have a Material
Adverse Effect or impair the validity or enforceability of any Loan Document.
          (f) The Administrative Agent shall have received audited Consolidated
financial statements for AGCO and its Subsidiaries as at December 31, 2007 and
for the fiscal year then ended, and such financial statements shall be in form
and substance satisfactory to the Administrative Agent;
          (g) The Administrative Agent shall have received detailed projections
for fiscal years 2008 through 2010, prepared by officers of AGCO, in form and
substance satisfactory to the Administrative Agent;
          (h) All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
transactions contemplated by this Agreement and the continuing operations of
AGCO and its Subsidiaries shall have been received and be in full force and
effect;
          (i) A favorable opinion of (A) Troutman Sanders LLP, counsel to the
Loan Parties, (B) Dutch counsel to the Loan Parties and (C) United Kingdom
counsel to the Loan Parties;
          (j) A notice executed by AGCO addressed to each trustee under any
Subordinated Debt Document stating that this Agreement and the Loan Documents
are the “Bank Credit Agreement” (or similar defined term) under such
Subordinated Debt Document;

49



--------------------------------------------------------------------------------



 



          (k) The Administrative Agent shall have received all required internal
know-your-customer documents, certificates and approvals as the Administrative
Agent may reasonably request;
          (l) AGCO shall have paid all fees and expenses (including the fees and
expenses of counsel) of the Administrative Agent and Lenders that are due and
payable on the Agreement Date and are in compliance with all terms of the Fee
Letter on or before the Agreement Date; and
          (m) The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.
     Section 3.2 Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make a Loan (including the initial Loan but other
than a Letter of Credit Advance), and the right of any Borrower to request the
issuance of Letters of Credit, shall be subject to the further conditions
precedent that on the date of such Borrowing or issuance, the following
statements shall be true and any Notice of Borrowing delivered to the
Administrative Agent hereunder shall certify that, as of the date of the
Borrowing requested thereunder:
            (a) the representations and warranties contained in each Loan
Document will be correct on and as of the date of such Borrowing or issuance,
before and after giving effect to such Borrowing or issuance and to the
application of the proceeds therefrom, as though made on and as of such date,
and request for the issuance of a Letter of Credit delivered to the Issuing Bank
hereunder other than as permitted by Section 4.2;
            (b) no event shall have occurred and be continuing, or would result
from such Borrowing or issuance or from the application of the proceeds
therefrom, that constitutes or would constitute a Default or Event of Default;
            (c) if the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.13 to designate such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent; and
            (d) such Borrowing is permitted under Section 2.1(a).
     Section 3.3 Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

50



--------------------------------------------------------------------------------



 



ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of the Borrowers. In order to
induce the Administrative Agent, the Lenders and the Issuing Bank to enter into
this Agreement and to extend credit to each Borrower, each Borrower hereby
agrees, represents, and warrants as follows:
          (a) Organization; Power. (i) AGCO (x) is a corporation duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization, (y) is duly qualified and in good standing (if
applicable) as a foreign corporation in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed is
not reasonably likely to have a Material Adverse Effect, and (z) has all
requisite power and authority and has all material licenses, authorizations,
consents and approvals necessary to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of the Loan Documents to which it is a
party; (ii) each Material Subsidiary of AGCO, (x) is a corporation, partnership
or other legal entity duly organized or formed, validly existing and in good
standing (if applicable) under the laws of the jurisdiction of its organization,
and (y) is duly qualified and in good standing (if applicable) as a foreign
corporation in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed is not reasonably likely
to have a Material Adverse Effect, and (iii) each Subsidiary of AGCO has all
requisite power and authority and has all licenses, authorizations, consents and
approvals necessary to own or lease and operate its properties, to conduct its
business as now being conducted and as proposed to be conducted and to enter
into and carry out the terms of the Loan Documents to which it is a party other
than such licenses, authorizations, consents and approvals, the failure of which
would not reasonably be expected to have a Material Adverse Effect.
          (b) Subsidiaries and Joint Ventures. Set forth on Part I of
Schedule 4.1(b) is a complete and accurate list of all Subsidiaries of AGCO, as
of the Agreement Date showing (as to each such Subsidiary) the jurisdiction of
its incorporation or formation, the percentage of the outstanding shares of each
such class owned (directly or indirectly) by AGCO and whether it is a Material
Subsidiary. All of the outstanding Stock of all of the Subsidiaries of AGCO
owned by AGCO or any of its Subsidiaries has been validly issued, is fully paid
and non-assessable and is, upon release of all Liens under the Existing Credit
Agreement, owned by AGCO or one or more of its Subsidiaries free and clear of
all Liens, except for Permitted Liens. Set forth on Part II of Schedule 4.1(b)
is a complete and accurate list of all joint ventures of AGCO and/or any of its
Subsidiaries and any third Person as of the Agreement Date showing (as to each
such joint venture) the other Person or Persons parties thereto and the
percentage of the outstanding Stock or other equity interests of such joint
venture owned on the Agreement Date by AGCO or any of its Subsidiaries.
          (c) Intentionally Omitted.

51



--------------------------------------------------------------------------------



 



          (d) Authorization; No Conflict. The execution, delivery and
performance by each Loan Party of this Agreement each other Loan Document and
each L/C Related Document to which it is or is to be a party and the other
transactions contemplated hereby, are within such Loan Party’s corporate or
other similar powers, have been duly authorized by all necessary corporate or
other similar action, and do not (i) contravene such Loan Party’s charter or
bylaws; (ii) violate any Applicable Law (including, without limitation, to the
extent applicable, the Securities Exchange Act of 1934, the Racketeer Influenced
and Corrupt Organizations Chapter of the Organized Crime Control Act of 1970 and
any similar statute); (iii) conflict with or result in the breach of, or
constitute a default under, any contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties; or (iv) result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries. No Loan Party or any of
its Subsidiaries is in violation of any such Applicable Law or in breach of any
such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which could have a Material Adverse
Effect.
          (e) No Authorizations Needed. Giving effect to the execution and
delivery of the Loan Documents and the making of the initial Loans hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery or performance by any Loan Party of
this Agreement, any other Loan Document or any L/C Related Document to which it
is or is to be a party, or for the consummation of the transactions hereunder.
          (f) Enforceability. This Agreement, each other Loan Document and each
L/C Related Document have been (or, when delivered hereunder will have been),
duly executed and delivered by each Loan Party thereto. This Agreement, each
other Loan Document and each L/C Related Document have been (or, when delivered
hereunder will be), the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws and principles of equity.
          (g) Financial Statements. The Consolidated balance sheets of AGCO and
its Subsidiaries and of AGCO and its Subsidiaries, respectively, as at
December 31, 2007 and the related Consolidated statements of income and cash
flows of AGCO and its Subsidiaries and AGCO and its Subsidiaries, respectively,
for the fiscal year then ended, accompanied by an opinion of KPMG LLC,
independent public accountants, copies of which have been furnished to each
Lender fairly present the consolidated financial condition of AGCO and its
Subsidiaries and AGCO and its Subsidiaries, respectively, as at such date and
the consolidated results of the operations of AGCO and its Subsidiaries and AGCO
and its Subsidiaries, respectively, for the period ended on such date, all in
accordance with Applicable Accounting Standards applied on a consistent basis,
and since December 31, 2007, nothing has occurred that has resulted in a
Material Adverse Effect.
          (h) Projection; Other Information. The three (3) year projected
Consolidated balance sheets and income statements of AGCO and its Subsidiaries
delivered to

52



--------------------------------------------------------------------------------



 



the Administrative Agent pursuant to Section 3.1(f) where prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
the light of conditions existing at the time of delivery of such projected
financial statements, and represented, at the time of delivery, AGCO’s
reasonable estimate of its future financial performance. No information, exhibit
or report furnished by any Loan Party to the Administrative Agent or any Lender
in connection with the negotiation of the Loan Documents or any transaction
contemplated herein or therein or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.
          (i) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that purport to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or any L/C Related
Document or the consummation of the transactions contemplated thereby or hereby,
or that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
          (j) Use of Proceeds. None of the Borrowers will, directly or
indirectly, use any of the proceeds of any Borrowing for the purpose, whether
immediate, incidental or ultimate, of buying a “margin stock” or of maintaining,
reducing or retiring any indebtedness originally incurred to purchase a stock
that is currently a “margin stock”, or for any other purpose that would
constitute this transaction a “purpose credit”, in each case within the meaning
of the margin regulations of the Board of Governors of the Federal Reserve
System, if such use would violate such regulations or cause any Lender to
violate such regulations or impose any filing or reporting requirement on any
Lender under such regulations.
          (k) Senior Indebtedness. All Borrowings under this Agreement will be
“Senior Indebtedness,” (or such other similar term) under and as defined in the
Subordinated Debt Documents. This Agreement and all Loan Documents shall be the
“Bank Credit Agreement,” or a “Designated Credit Facility” (or such other
similar term), and the Obligations hereunder shall constitute “Senior
Indebtedness” or such other similar term, under and as defined in, the
Subordinated Debt Documents.
          (l) ERISA Matters. No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan of any Loan Party or any of its ERISA
Affiliates that has resulted in or is reasonably likely to result in a Material
Adverse Effect. Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) that any Loan Party or any of its ERISA Affiliates is
required to file for any Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate and fairly presents the funding status
of such Plan, and, except as set forth on Schedule 4.1(l), since the date of
such Schedule B there has been no material adverse change in such funding
status. Neither any Loan Party nor any of its ERISA Affiliates has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan that would reasonably be expected to have a Material Adverse Effect.
Neither any Loan Party nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan of any Loan Party or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and

53



--------------------------------------------------------------------------------



 



to the knowledge of AGCO no such Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated, within the meaning of Title IV of ERISA,
in either case which reorganization or termination would reasonably be expected
to have a Material Adverse Effect. With respect to each scheme or arrangement
mandated by a government other than the United States providing for
post-employment benefits (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law providing for post-employment benefits (a “Foreign Plan”): (i) All material
employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices; (ii) The
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations, as of the
Agreement Date, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations, in accordance with applicable generally
accepted accounting principles, and the liability of each Loan Party and each
Subsidiary of a Loan Party with respect to a Foreign Plan is reflected in
accordance with normal accounting practices on the financial statements of such
Loan Party or such Subsidiary, as the case may be; and (iii) Each Foreign Plan
required to be registered has been registered and has been maintained in good
standing with applicable regulatory authorities unless, in each case, the
failure to do so would not be reasonably likely to have a Material Adverse
Effect.
          (m) Casualties; Taking of Properties. Since December 31, 2007, neither
the business nor the properties of AGCO or its Subsidiaries, taken as a whole,
has been materially and adversely affected as a result of any fire, explosion,
earthquake, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by any domestic or foreign government or any agency thereof, riot,
activities of armed forces, or acts of God or of any public enemy.
          (n) Environmental Matters. Except as set forth on Schedule 4.1(n)
hereto (i) each of AGCO and its Subsidiaries is in compliance with all
applicable Environmental Laws, the failure to comply with which could have a
Material Adverse Effect; (ii) each of AGCO and its Subsidiaries has obtained and
currently maintains all Environmental Permits necessary for the operation of its
business, all such Environmental Permits are in good standing and AGCO and its
Subsidiaries are in compliance with all such Environmental Permits, except where
the failure to so obtain, maintain or comply could not have a Material Adverse
Effect; (iii) neither AGCO nor its Subsidiaries are subject to any Environmental
Actions, and, to the knowledge of AGCO, no Environmental Action has been
threatened, in either case, which would be reasonably expected to have a
Material Adverse Effect; (iv) to the best knowledge of AGCO after diligent
investigation, there has been no release, spill, emission, leaking, pumping,
injection, deposit, application, disposal, discharge, dispersal, leaking or
migration into the environment, including the movement of any Hazardous Material
in or through the environment, of any Hazardous Material at, in, on, under,
affecting or migrating to or from any Real Property, which could have a Material
Adverse Effect; (v) neither AGCO nor its Subsidiaries have caused or permitted
any Hazardous Material to be disposed of on or under any Real Property in
violation of any Environmental Law, the violation of which could have a Material
Adverse Effect; (vi) neither

54



--------------------------------------------------------------------------------



 



AGCO nor its Subsidiaries have transported or arranged for the transportation of
any Hazardous Materials to any location that is listed or, to the knowledge of
the Loan Parties, proposed for listing on the National Priorities List under
CERCLA (“NPL”) or listed on the Comprehensive Environmental Response,
Compensation and Liability Information System (“CERCLIS”) maintained by the
Environmental Protection Agency or any analogous state list, except to the
extent such transportation would not reasonably be expected to have a Material
Adverse Effect; (vii) to the best knowledge of AGCO and its Subsidiaries after
diligent investigation, none of the Real Properties presently require or
previously required interim status or a hazardous waste permit for the
treatment, storage or disposal of hazardous waste pursuant to CERCLA, or any
analogous Environmental Law, except where the failure to obtain such status or
permit could not have a Material Adverse Effect, and no real properties have
been placed or proposed to be placed on the NPL or its state equivalents or
placed on CERCLIS or its state equivalents; and (viii) no asbestos-containing
material, polychlorinated biphenyls, or underground storage tanks are present on
or under any Real Property in a manner or condition that could result in a
Material Adverse Effect.
          (o) Taxes. Each of AGCO and each of its Subsidiaries has filed, has
caused to be filed or has been included in all Federal and foreign income-tax
returns, all federal, provincial or state income-tax returns where a tax Lien
could be imposed on any assets of AGCO or any of its Subsidiaries and all other
material income-tax and governmental remittance returns required to be filed and
has paid all taxes and other amounts shown thereon to be due, together with
applicable interest and penalties, except for any taxes being contested in good
faith by appropriate proceedings promptly initiated and diligently pursued and
for which reserves or other appropriate provisions required by Applicable
Accounting Standards have been established and with respect to which no Lien or
right of demand has arisen or attached to its property and become enforceable
against its other creditors. There are no adjustments as of the Agreement Date
to the federal income tax liability of AGCO proposed by the Internal Revenue
Service with respect to any such year. Except as set forth on Schedule 4.1(o),
the aggregate unpaid amount, as of the Agreement Date, of adjustments to the
state, provincial, local and foreign tax liability of AGCO and its Subsidiaries
proposed by all state, provincial, local and foreign taxing authorities (other
than amounts arising from adjustments to Federal income tax returns) does not
exceed U.S. $5,000,000. No issues have been raised by any taxing authority that,
in the aggregate, would be reasonably likely to have a Material Adverse Effect.
          (p) Solvency. Each Borrower is, and will be after giving effect to the
transactions contemplated hereby, individually and together with its
Subsidiaries, Solvent.
          (q) Investment Company. Neither AGCO nor any of its Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended. Neither the making of any Loans, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by any Borrower, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.
          (r) Intentionally Omitted.

55



--------------------------------------------------------------------------------



 



          (s) Intellectual Property. AGCO and its Subsidiaries own, or possess
the right to use, without conflict with the rights of any other Person which
could reasonably be expected to have a Material Adverse Effect, all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses.
          (t) Existing Indebtedness. Set forth on Schedule 4.1(t) hereto is a
complete and accurate list of all Indebtedness of AGCO and its Subsidiaries
outstanding as of December 31, 2007, showing the approximate principal amount
outstanding thereunder as of such date. Except as otherwise disclosed in this
Section 4.1, AGCO and its Subsidiaries have no other liabilities that would
result in a Material Adverse Effect.
          (u) Employee Relations. AGCO and its Subsidiaries have a stable work
force in place and the Borrowers know of no pending, threatened or contemplated
strikes, work stoppage or other labor disputes involving AGCO or any of its
Subsidiaries’ employees except where such strike, work stoppage or other labor
dispute does not or would not reasonably be likely to have a Material Adverse
Effect.
          (v) Anti-Terrorism Laws. None of Borrowers nor any Affiliate of any
Borrower knows, or reasonably should know of, any violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          (w) Blocked Persons. To Borrowers’ knowledge, none of Borrowers nor
any Affiliate of any Borrower is any of the following (each a “Blocked Person”):
                    (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;
                    (ii) a Person owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;
                    (iii) a Person or entity with which any bank or other
financial institution is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;
                    (iv) a Person or entity that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224;
                    (v) a Person or entity that is named as a “specially
designated national” or other blocked person on the most current list maintained
by OFAC and published or made available in the Federal Register or published by
OFAC at its official website or any replacement website or other replacement
official publication of such list; or
                    (vi) a Person or entity who is affiliated with a Person or
entity listed above.

56



--------------------------------------------------------------------------------



 



          Neither any Borrower nor any Affiliate of any Borrower (i) knowingly
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or
(ii) knowingly deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224 or other applicable Anti-Terrorism Law.
          (x) Use of Loans. The Loans are intended solely for the purposes set
forth in Section 5.15 and the Loans are not intended specifically to enable any
transaction that, if conducted by a United States entity, would violate any
rules or regulations promulgated by OFAC or other United States economic or
trade sanctions restrictions.
          Section 4.2 Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement shall be deemed to be
made, and shall be true and correct, at and as of the Agreement Date (unless
otherwise specified) and the date of each Loan which will increase the principal
amount of the Obligations outstanding, or upon the issuance of a Letter of
Credit hereunder, except (a) to the extent previously fulfilled in accordance
with the terms hereof, (b) to the extent subsequently inapplicable, (c) to the
extent such representation or warranty is limited to a specified date, and
(d) as a result of changes permitted by the terms of this Agreement. All
representations and warranties made under this Agreement shall survive, and not
be waived by, the execution hereof by the Lenders, the Administrative Agent and
the Issuing Bank, any investigation or inquiry by any Lender, Issuing Bank or
the Administrative Agent, or the making of any Loan or the issuance of any
Letter of Credit under this Agreement.
ARTICLE 5.
AFFIRMATIVE COVENANTS
     AGCO covenants and agrees that, so long as any Loan shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:
          Section 5.1 Compliance with Laws, Etc. Except as provided in
Section 5.4, AGCO shall comply, and shall cause each of its Subsidiaries to
comply with all Applicable Laws, such compliance to include, without limitation,
to the extent applicable, the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970, the Trading with the Enemy
Act and any similar statute except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.
          Section 5.2 Preservation of Existence, Etc. Except as otherwise
permitted by this Agreement, AGCO shall preserve and maintain, and cause each of
its Subsidiaries to (a) qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of their respective
properties or the nature of their respective business requires such
qualification or authorization except where such failure to so qualify and/or
remain qualified does not or would not reasonably be likely to have a Material
Adverse Effect, and (b) preserve and maintain, its existence, rights (charter
and statutory), privileges and franchises, except with respect to Subsidiaries
that are not Loan Parties to the extent that the failure to maintain such
existence, rights, privileges and franchises does not or would not reasonably be
likely to have a Material Adverse Effect; provided that neither AGCO nor any of
its Subsidiaries shall be

57



--------------------------------------------------------------------------------



 



required to preserve any right or franchise if the Board of Directors of AGCO or
such Subsidiary shall determine that the preservation and maintenance thereof is
no longer desirable in the conduct of the business of AGCO or such Subsidiary,
as the case may be, and that the loss thereof is not disadvantageous in any
material respect to AGCO, such Subsidiary or the Lenders. AGCO shall at all
times remain qualified as a foreign corporation entitled to do business in the
State of New York.
          Section 5.3 Payment of Taxes and Claims. AGCO shall, and shall cause
each Subsidiary to, pay and discharge all material federal, foreign, state and
local taxes, assessments, and governmental charges or levies imposed upon any of
them or their respective incomes or profits or upon any properties belonging to
any of them prior to the date on which penalties attach thereto, and all lawful
claims for labor, materials and supplies which have become due and payable and
which by law have or may become a Lien upon any of their respective property;
except that, no such tax, assessment, charge, levy, or claim need be paid which
is being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on the appropriate books, but only
so long as such tax, assessment, charge, levy, or claim does not become a Lien
or charge other than a Permitted Lien and no foreclosure, distraint, sale, or
similar proceedings shall have been commenced and remain unstayed for a period
thirty (30) days after such commencement. Each Borrower shall timely file all
information returns required by federal, state, provincial or local tax
authorities.
          Section 5.4 Compliance with Environmental Laws. AGCO shall comply, and
cause each of its Subsidiaries and all lessees and other Persons occupying its
properties to comply, with all Environmental Laws and Environmental Permits
applicable to its operations and properties; obtain and renew all material
Environmental Permits necessary for its operations and properties; and conduct,
and cause each of its Subsidiaries to conduct, any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws,
except in each case where the failure to take such action would not result in a
Material Adverse Effect.
          Section 5.5 Maintenance of Insurance. AGCO shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which AGCO or such Subsidiary operates,
including, without limitation, physical damage insurance on all real and
personal property, comprehensive general liability insurance, and business
interruption insurance; provided, however, that such insurance may be subject to
(A) self-insurance by AGCO and its Subsidiaries that so long as such self
insurance is in accord with the approved practices of corporations similarly
situated and adequate insurance reserves are maintained in connection with such
self-insurance, and (B) deductibles and co-payment obligations no greater than
those of other corporations similarly situated. AGCO shall deliver to the
Administrative Agent a certificate of insurance that evidences the existence of
each policy of insurance, payment of all premiums therefor and compliance with
all provisions of this Agreement and, upon request of the Administrative Agent,
AGCO shall deliver to the Administrative Agent a copy of each such policy. Each
liability insurance policy shall contain an endorsement listing the
Administrative Agent as an additional insured thereunder.

58



--------------------------------------------------------------------------------



 



          Section 5.6 Visitation Rights. AGCO shall permit, and shall cause its
Subsidiaries to permit, representatives of the Administrative Agent, each
Issuing Bank and each Lender to (a) visit and inspect the properties of AGCO and
its Subsidiaries during normal business hours, (b) inspect and make extracts
from and copies of AGCO’s and its Subsidiaries’ books and records and
(c) discuss with its respective principal officers, directors and accountants
its businesses, assets, liabilities, financial positions, results of operations,
and business prospects; provided, however, the Lenders will use reasonable
efforts to coordinate with AGCO and the Administrative Agent such visit and
inspections to limit any inconvenience to AGCO and its Subsidiaries and, prior
to the occurrence of any Default hereunder, the Lenders shall give AGCO
reasonable prior notice of any such visit or inspection.
          Section 5.7 Accounting Methods. AGCO shall maintain, and cause each of
its Subsidiaries to maintain, a system of accounting established and
administered in accordance with Applicable Accounting Standards, and will keep
adequate records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.
          Section 5.8 Maintenance of Properties, Etc. AGCO shall preserve, and
shall cause each of its Subsidiaries to maintain and preserve in the ordinary
course of business in good repair, working order, and condition, normal wear and
tear, removal from service for routine maintenance and repair and disposal of
obsolete equipment excepted, all material properties used or useful in their
respective businesses (whether owned or held under lease), and from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements, additions, and improvements thereto.
          Section 5.9 Intentionally Omitted.
          Section 5.10 ERISA. AGCO shall at all times make, or cause to be made,
timely payment of contributions required to meet the minimum funding standards
set forth in ERISA with respect to its and its ERISA Affiliates’ Plans; timely
file any annual report required to be filed pursuant to ERISA in connection with
each such Plan of AGCO and its ERISA Affiliates; notify the Administrative Agent
as soon as practicable of the occurrence of any ERISA Event and of any
additional act or condition arising in connection with any such Plan which AGCO
believes might constitute grounds for the termination thereof by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Plan; and furnish to the Administrative Agent, promptly upon the
Administrative Agent’s request therefor, a copy of such annual report and such
additional information concerning any such Plan as may be reasonably requested
by the Administrative Agent.
          Section 5.11 Conduct of Business. AGCO and each Subsidiary of AGCO
shall continue to engage in business of the same general type as now conducted
by it, respectively, on the Agreement Date.
          Section 5.12 Further Assurances. Upon the reasonable request of the
Administrative Agent, AGCO will promptly cure, or cause to be cured, defects in
the execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Loan Party or any employee or
officer thereof. AGCO at its expense will promptly

59



--------------------------------------------------------------------------------



 



execute and deliver to the Administrative Agent and the Lenders, or cause to be
executed and delivered to the Administrative Agent and the Lenders, all such
other and further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of AGCO and its Subsidiaries in
the Loan Documents, including this Agreement, or to correct any omissions in the
Loan Documents, or more fully to state the obligations set out herein or in any
of the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith as may be reasonably requested by the
Administrative Agent.
          Section 5.13 Broker’s Claims. Each Borrower hereby indemnifies and
agrees to hold the Administrative Agent, the Issuing Bank and each of the
Lenders harmless from and against any and all losses, liabilities, damages,
costs and expenses which may be suffered or incurred by the Administrative
Agent, the Issuing Bank and each of the Lenders in respect of any claim, suit,
action or cause of action now or hereafter asserted by a broker or any Person
acting in a similar capacity arising from or in connection with the execution
and delivery of this Agreement or any other Loan Document or the consummation of
the transactions contemplated herein or therein
          Section 5.14 Additional Domestic Subsidiaries. At the time of the
formation of any direct or indirect Domestic Subsidiary of AGCO after the
Agreement Date or the acquisition of any direct or indirect Domestic Subsidiary
of AGCO after the Agreement Date, AGCO shall (a) cause such new Domestic
Subsidiary to provide to the Administrative Agent, for the benefit of the
Lenders, a Guaranty Agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which such new Domestic Subsidiary shall
guaranty the Obligations under this Agreement and (b) provide to the
Administrative Agent, for the benefit of the Lenders, all other documentation,
including one or more opinions of counsel satisfactory to the Administrative
Agent, which in its reasonable opinion is appropriate with respect to the
execution and delivery of the Guaranty Agreement referred to above.
          Section 5.15 Use of Proceeds. The Borrowers will use the proceeds of
the Loans solely for (a) the repayment of all Indebtedness under the Existing
Loan Agreement, (b) to pay transaction costs relating to this Agreement and
(c) working capital needs and general corporate purposes, in each case for the
Borrowers and each Borrower’s Subsidiaries.
          Section 5.16 Covenants of the Borrowing Subsidiaries. Each Borrowing
Subsidiary will perform and observe each covenant in Article 5 that AGCO is
required to cause it to perform or observe under such Article.
ARTICLE 6.
INFORMATION COVENANTS
          AGCO covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:
          Section 6.1 Reporting Requirements. AGCO will deliver to the
Administrative Agent (and, with respect to clauses (b), (c), (i) and (n) of this
Section 6.1, such delivery may be made by AGCO posting such information directly
via IntraLinks):

60



--------------------------------------------------------------------------------



 



          (a) Default Notice. As soon as possible and in any event within two
(2) Business Days after a Responsible Employee shall know of the occurrence of
each Default, a statement of an Authorized Financial Officer of AGCO setting
forth details of such Default and the action that AGCO has taken and proposes to
take with respect thereto.
          (b) Quarterly Financials. As soon as available and in any event within
forty-five (45) days (plus any extension period obtained by AGCO from the
Securities and Exchange Commission for the filing of an equivalent periodic
report under Rule 12b-25 of the General Rules and Regulations under the
Securities Exchange Act of 1934; provided, in any case, such extension period
shall not exceed fifteen (15) days) after the end of each of the first three
(3) quarters of each fiscal year of AGCO, and within ninety (90) days after the
end of the fourth quarter of each fiscal year of AGCO, consolidated balance
sheets of AGCO and its Subsidiaries and (in the case of the first three
(3) fiscal quarters) AGCO and its Subsidiaries, respectively, as of the end of
such quarter and consolidated statements of income and cash flows of AGCO and
its Subsidiaries and (if applicable) AGCO and its Subsidiaries, respectively,
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding period of the preceding fiscal year,
all in reasonable detail and duly certified (subject to year-end audit
adjustments) by an Authorized Financial Officer of AGCO as having been prepared
in accordance with Applicable Accounting Standards, together with, in the case
of the financial statements relating to the first three fiscal quarters:
                    (i) a certificate of said officer stating that no Default
has occurred and is continuing or, if a Default has occurred and is continuing,
a statement as to the nature thereof and the action that AGCO has taken and
proposes to take with respect thereto; and
                    (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by AGCO in determining compliance with the
financial covenants contained in Article 7.
          (c) Annual Financials. As soon as available and in any event within
ninety (90) days (plus any extension period obtained by AGCO from the Securities
and Exchange Commission for the filing of an equivalent periodic report under
Rule 12b-25 of the General Rules and Regulations under the Securities Exchange
Act of 1934; provided, in any case, such extension period shall not exceed
fifteen (15) days) after the end of each fiscal year of AGCO, a copy of the
annual audit report for such year for AGCO and its Subsidiaries, including
therein consolidated balance sheets and consolidated statements of income and
cash flows of AGCO and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion reasonably satisfactory to the Administrative Agent of
KPMG LLC or other independent public accountants of recognized national
standing, together with:
                    (i) a certificate of such accounting firm to the Lenders
stating that in the course of the regular audit of the business of AGCO and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing with respect to any of
the “Financial Covenants” set forth in Article 7, or if, in the opinion of

61



--------------------------------------------------------------------------------



 



such accounting firm, a Default has occurred and is continuing, a statement as
to the nature thereof;
                    (ii) a schedule in form satisfactory to the Administrative
Agent of the computations used by such accountants in determining, as of the end
of such fiscal year, compliance with the financial covenants contained in
Article 7; and
                    (iii) a certificate of an Authorized Financial Officer of
AGCO stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that AGCO has taken and proposes to take with respect thereto.
          (d) ERISA Events and ERISA Reports. (i) Promptly and in any event
within ten (10) Business Days after any Responsible Employee of any Loan Party
or any of its ERISA Affiliates knows or has reason to know that any ERISA Event
with respect to any Loan Party or any of its ERISA Affiliates has occurred, a
statement of an Authorized Financial Officer of AGCO describing such ERISA Event
and the action, if any, that such Loan Party or such ERISA Affiliate has taken
and proposes to take with respect thereto, and (ii) on the date on which any
records, documents or other information must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA, a copy of such records,
documents and information.
          (e) Plan Terminations. Promptly and in any event within two
(2) Business Days after receipt thereof by any Loan Party or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
involuntarily terminate any Plan of any Loan Party or any of its ERISA
Affiliates or to have a trustee appointed to administer any such Plan.
          (f) Plan Annual Reports. Upon the Administrative Agent’s request,
copies of the most recent Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) with respect to each Plan for which any Loan Party or
any of its ERISA Affiliates is required to file such report.
          (g) Multiemployer Plan Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan of any Loan Party or any of
its ERISA Affiliates, copies of each notice concerning:
                    (i) the imposition of Withdrawal Liability by any such
Multiemployer Plan that might have a Material Adverse Effect;
                    (ii) the reorganization or termination, within the meaning
of Title IV of ERISA, of any such Multiemployer Plan that might be expected to
have a Material Adverse Effect; or
                    (iii) the amount of liability incurred by such Loan Party or
any of its ERISA Affiliates in connection with any event described in clause
(i) or (ii), if paying such liability might have a Material Adverse Effect.

62



--------------------------------------------------------------------------------



 



          (h) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting AGCO or any of its Subsidiaries of the type
described in Section 4.1(i).
          (i) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that AGCO or
any of its Subsidiaries sends to the stockholders of AGCO, and copies of all
regular, periodic and special reports, and all registration statements that any
Loan Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.
          (j) Intentionally Omitted.
          (k) Intentionally Omitted.
          (l) Environmental Conditions. Promptly after the occurrence thereof,
notice of any condition or occurrence on any property of any Loan Party or any
of its Subsidiaries that results in a material noncompliance by any Loan Party
or any of its Subsidiaries with any Environmental Law or Environmental Permit or
would be reasonably likely to form the basis of an Environmental Action against
any Loan Party or any of its Subsidiaries or such property that would reasonably
be expected to have a Material Adverse Effect.
          (m) Adverse Developments. Promptly after any Responsible Employee
becomes aware of the occurrence thereof, notice of any other event or condition
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of AGCO and its Subsidiaries that is
reasonably likely to have a Material Adverse Effect.
          (n) Annual Budget. As soon as possible and in any event by February 28
of each year, the annual quarterly budget for AGCO and its Subsidiaries,
including forecasts of the income statement, the balance sheet and a cash flow
statement, for such year, on a quarter-by-quarter basis.
          (o) Securitization Funding; Indentures. Promptly following (i) the
occurrence of any Servicer Default, Early Amortization Event, Amortization Event
or Termination Event (as such terms may be defined in any Securitization
Documents) under the Securitization Documents, or default by AGCO under any
Subordinated Debt Document, giving in each case the details thereof and
specifying the action proposed to be taken with respect thereto, and
(ii) request by the Administrative Agent, such information as the Administrative
Agent may request to determine the aggregate principal amount of Securitization
Funding outstanding on any date.
          (p) Other Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, taxes, properties
or prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent may reasonably request or any Lender may from time to time reasonably
request through an Agent.

63



--------------------------------------------------------------------------------



 



          Section 6.2 Access to Accountants. Each Borrower hereby authorizes the
Administrative Agent to discuss the financial condition of such Borrower and its
Subsidiaries with such Borrower’s independent public accountants upon reasonable
notification to such Borrower of the Administrative Agent’s intention to do so.
Each Borrower shall be given the reasonable opportunity to participate in any
such discussion.
ARTICLE 7.
NEGATIVE COVENANTS
          AGCO covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:
          Section 7.1 Indebtedness. AGCO shall not create, assume, incur or
otherwise become or remain obligated in respect of, or permit to be outstanding,
and shall not permit any of its Subsidiaries to create, assume, incur or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Indebtedness except:
          (a) Indebtedness under this Agreement and the other Loan Documents;
          (b) Indebtedness of AGCO under the Subordinated Debt Documents as of
the Agreement Date;
          (c) Securitization Funding under the Securitization Documents;
          (d) Intercompany Indebtedness among any of AGCO and the Subsidiaries;
provided such Indebtedness shall be unsecured and, upon the occurrence of an
Event of Default, subordinated to the Obligations;
          (e) Unsecured Indebtedness so long as (i) no Default exists or would
result therefrom and (ii) AGCO determines after giving effect to the incurrence
of such Indebtedness that it is in pro forma compliance with the financial
covenants set forth in Section 7.18;
          (f) Indebtedness secured by the Liens on acquired assets permitted by
clause (e) of the definition of Permitted Liens provided such Indebtedness was
in existence prior to the acquisition of such assets and was not created in
contemplation thereof; and
          (g) Other secured Indebtedness for borrowed money (including any
Capitalized Leases and Indebtedness secured by purchase money security
interests) not exceeding an aggregate amount outstanding at any time of U.S.
$100,000,000 for AGCO and its Subsidiaries.
          Section 7.2 Intentionally Omitted.
          Section 7.3 Liens, Etc. AGCO shall not create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien on or with respect to any of its properties of any character
(including, without limitation, Receivables) whether now owned or hereafter
acquired or, except Permitted Liens.

64



--------------------------------------------------------------------------------



 



          Section 7.4 Restricted Payments. AGCO shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly declare or make any
Restricted Payment, except (a) AGCO’s Subsidiaries may make Restricted Payments
to AGCO or any other Subsidiary, (b) any Subsidiary that is not a Wholly-Owned
Subsidiary may make Restricted Payments to the holders of its Stock on a pro
rata basis or, if made to AGCO or any other Subsidiary, on a preferred basis,
and (c) so long as no Default then exists or would be caused thereby, AGCO may
(i) declare and deliver dividends and distributions payable only in, or convert
any preferred stock into, Common Stock of AGCO, (ii) (A) declare and pay cash
dividends on its Common Stock listed on a national securities exchange or Nasdaq
or its Series A Convertible Preferred Stock or (B) purchase, redeem, retire or
otherwise acquire shares of its own outstanding Stock for cash, in each case for
(A) and (B) of this clause (ii), in an aggregate amount after the Agreement Date
not to exceed (x) $300,000,000, plus (y) 50% of Consolidated Net Income on a
cumulative basis for the fiscal year ending 2008 and each fiscal year
thereafter, (iii) purchase, redeem, retire or otherwise acquire shares of its
own outstanding Stock for cash in connection with employee stock option plans,
(iv) acquire shares of its Stock to eliminate fractional shares and (v) redeem
any preferred Stock purchase rights issued under AGCO’s stockholders rights plan
at a redemption price of $0.01 per right.
          Section 7.5 Sale-Leasebacks. AGCO shall not directly or indirectly
become or remain liable, or permit any Subsidiary to become or remain liable, as
lessee or guarantor or other surety with respect to any lease, whether a
Capitalized Lease or otherwise, of any assets (whether real or personal or
mixed), whether now owned or hereafter acquired, that: (a) AGCO or any
Subsidiary has sold or transferred or is to sell or transfer to any other
Person, other than to another Subsidiary, or (b) AGCO or any Subsidiary intends
to use for substantially the same purpose as any other property that has been
sold or is to be sold or transferred by AGCO or any Subsidiary to any Person in
connection with such lease, except for (i) any lease in effect on the Agreement
Date, (ii) the lease of the facility located in Hesston, Kansas, and other
facilities located in the United States owned by AGCO or is Subsidiaries as of
the Agreement Date in connection with a Tax Abatement Transaction; provided, the
documentation evidencing or governing such Tax Abatement Transaction is in form
and substance satisfactory to the Administrative Agent and the Administrative
Agent receives such other documentation as it may reasonably request, (iii) the
lease of certain office space located at the Coventry, England facility after
the sale thereof by the Borrowers and (iv) any other sale-leaseback transactions
not to exceed (calculated based upon the fair market value of the property
subject to, and at the time of, such transaction) an aggregate principal amount
equal to $75,000,000 during the term of this Agreement.
          Section 7.6 Fundamental Changes, Etc. AGCO shall not merge into or
consolidate with any Person or permit any Person to merge into it, or permit any
of its Subsidiaries to do so, except that any Subsidiary of AGCO may merge into
or consolidate with any other Subsidiary of AGCO or any other Person to
consummate a transaction permitted by Section 7.8 or 7.9, so long as (a) no
Default then exists hereunder or would be caused thereby, (b) the Administrative
Agent receives written notice of any such merger or consolidation at least
thirty (30) days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the effectiveness thereof if such merger or
consolidation involves a Loan Party (provided no notice shall be required in
connection with a merger between a Loan Party and a non-Loan Party organized
under the laws of the same jurisdiction if the Loan Party is the survivor of
such

65



--------------------------------------------------------------------------------



 



merger), (c) except as set forth in clause (f) below, the Person surviving such
merger, or the Person formed by such consolidation, shall be a Subsidiary of
AGCO, (d) if a Loan Party is a party to such merger and the surviving Person of
any such merger is not a Loan Party, the surviving Person shall assume, in a
manner reasonably satisfactory to the Administrative Agent, the obligations of
such Loan Party under the Loan Documents to which such Loan Party was a party,
(e) if a Loan Party is a party to such consolidation, the Person formed by such
consolidation shall assume, in a manner reasonably satisfactory to the
Administrative Agent, the obligations of such Loan Party under the Loan
Documents to which such Loan Party was a party, (f) if the Person surviving such
merger, or the Person formed by such consolidation, is not a Subsidiary of AGCO,
such merger or consolidation is permitted by Section 7.7 and (g) if the
surviving Person of such merger is a Domestic Subsidiary, the Administrative
Agent receives the documents required to be delivered pursuant to Section 5.14.
AGCO shall not, and shall not permit any Subsidiary to, liquidate or dissolve
itself or otherwise wind up its business, except any Subsidiary may liquidate or
dissolve if all of its assets are transferred to AGCO or another Subsidiary;
provided, the Administrative Agent receives thirty (30) days’ prior written
notice if such Subsidiary being liquidated or dissolved is a Loan Party, and the
assets of a Domestic Subsidiary must be transferred to another Domestic
Subsidiary.
          Section 7.7 Sales of Assets. AGCO shall not sell, lease, transfer or
otherwise dispose of, or permit any of its Subsidiaries to sell, lease, transfer
or otherwise dispose of, any assets, except:
          (a) sales of Inventory in the ordinary course of its business;
          (b) sales of wholesale Receivables (together with the Related Assets)
invoiced to third parties at addresses located in the United States, Canada,
and/or Europe under the US Securitization, the Canadian Securitization and/or
the European Securitization, but only so long as the aggregate face amount of
Receivables purchased by the purchasers under such facility and outstanding on
any date of determination may not exceed U.S. $600,000,000;
          (c) so long as no Default has occurred and is then continuing, the
sale of Real Property (together with the building and improvements thereon) in
connection with a transaction permitted by Section 7.5.
          (d) transfers of assets (i) between the Subsidiaries that are Loan
Parties, (ii) between Subsidiaries that are not Loan Parties and (iii) from a
Subsidiary that is a Loan Party to a Subsidiary that is not a Loan Party;
provided such transfer is in the ordinary course of business in compliance with
Section 7.11;
          (e) sales of Receivables by a Foreign Subsidiary in connection with
factoring arrangements in the ordinary course of business;
          (f) sale or disposition of Investments in Deutz AGCO Motores SA,
Tractors and Farm Equipment Limited; provided at the time of such sale no
Default shall exist;
          (g) so long as no Default has occurred and is then continuing, the
sale of any other asset by AGCO or any Subsidiary (other than a bulk sale of
Inventory) if (i) the purchase price paid to AGCO or such Subsidiary for such
asset or assets, in a single transaction

66



--------------------------------------------------------------------------------



 



or related transactions, shall be at least equal to the Fair Market Value (as
defined below) of such asset(s) as determined by (x) with respect to any asset
or assets, in a single transaction or related transactions, with a Fair Market
Value of at least U.S. $25,000,000 (or the foreign equivalent thereof), the
Board of Directors of AGCO or such Subsidiary, as the case may be, and evidenced
in a resolution of such Board of Directors, and (y) with respect to any asset or
assets, in a single transaction or related transactions, with a Fair Market
Value of less than U.S. $25,000,000 (or the foreign equivalent thereof), two of
any of the chief financial officer, the chief executive officer, the president,
the chief operating officer or any equivalent thereof, and (ii) the purchase
price (including any portion thereof in respect of an assumption of liabilities
of AGCO or such Subsidiary) paid to AGCO or such Subsidiary for such asset or
assets, shall not exceed U.S. $50,000,000 in the aggregate for such transactions
in any fiscal year. For the purposes of this subsection, “Fair Market Value”
means, with respect to any asset or property, the value that would be obtained
in an arm’s-length transaction between an informed and willing seller under no
compulsion to sell and an informed and willing buyer under no compulsion to buy,
as determined by the Board of Directors or such officer of such seller; and
          (h) sales (without recourse for loss resulting from an account
debtor’s inability to pay) of wholesale Receivables previously subject to the
Canadian Securitization or the US Securitization (together with the Related
Assets) under the Dealer Receivable Factoring Program.
          Section 7.8 Investments. AGCO shall not make or hold, or permit any of
its Subsidiaries to make or hold, any Investment unless the following conditions
have been satisfied: (i) no Default then exists or would be caused thereby,
(ii) AGCO determines after giving effect to such Investment it will be in pro
forma compliance with Section 7.18 and (iii) to the extent the Person acquired
is a Domestic Subsidiary, the Administrative Agent shall have received all
documents required by Section 5.14.
          Section 7.9 Acquisitions. AGCO shall not, and shall not permit any
Subsidiary to, engage in or consummate any acquisition of all or substantially
all of the assets of a business or a business unit, or all or substantially all
of the operating assets of any Person, or assets which constitute all or
substantially all of the assets of a division or a separate or separable line of
business of any Person, or all or substantially all of the Stock of any other
Person, except Investments and acquisitions in assets or Persons after the
Agreement Date by AGCO and its Wholly Owned Subsidiaries; provided (a) any
Person acquired will be a Subsidiary immediately after such Investment or
acquisition, (b) such assets are usable in, or Person is primarily engaged in,
businesses that are related, ancillary or complementary to the business of AGCO
and its Subsidiaries as of the Agreement Date, (c) no Default then exists or
would be caused thereby, (d) AGCO will be in pro forma compliance with
Section 7.18 hereof after giving effect to such acquisition or Investment, as of
the last day of the immediately preceding fiscal quarter for which financial
statements have been delivered to the Administrative Agent, (e) prior to making
any such acquisition or Investment in excess of $100,000,000 (individually or
for a series of related transactions), AGCO shall provide to the Administrative
Agent a certificate of an Authorized Officer of AGCO certifying (A) that AGCO is
in compliance with the financial covenants hereof before and after giving effect
to such acquisition or Investment, (B) that no Default then exists or would be
caused thereby and (C) the total amount of such acquisition or Investment and
the full name and jurisdiction of organization of any new Subsidiary created for
the purpose of effecting

67



--------------------------------------------------------------------------------



 



such acquisition or Investment and (f) to the extent the Person acquired is a
Domestic Subsidiary, the Administrative Agent shall have received all documents
required by Section 5.14.
          Section 7.10 Change in Nature of Business. AGCO shall not, or permit
any of its Subsidiaries (including without limitation any Persons becoming
Subsidiaries after the Agreement Date) to, make any material change in the
nature of its business as carried on at the Agreement Date or on the date such
Person becomes a Subsidiary thereafter. AGCO shall not permit AGCO Equipment
Company at any time to own assets with a fair market value in excess of $250,000
unless AGCO Equipment Company has become a Guarantor and delivered all
agreements and documents required pursuant to Section 5.14 in connection
therewith.
          Section 7.11 Affiliate Transactions. AGCO shall not enter into or be a
party to, or permit any of its Subsidiaries to enter into or be a party to, any
agreement or transaction with any Affiliate (other than a Subsidiary or in a
transaction constituting an Investment permitted hereunder) except pursuant to
the reasonable requirements of AGCO’s or such Subsidiary’s business and upon
fair and reasonable terms that, except in connection with the purchase and sale
of Inventory and transactions with the Finance Companies, are approved by AGCO’s
or such Subsidiary’s Board of Directors, no less favorable to AGCO or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, and on terms consistent with the business relationship
of AGCO or such Subsidiary and such Affiliate prior to the Agreement Date, if
any. Nothing contained in this Agreement shall prohibit (i) increases in
compensation and benefits for officers and employees of AGCO which are customary
in the industry or consistent with the past business practice of AGCO, or
payment of customary directors’ fees and indemnities or (ii) transactions
entered into in the ordinary course of business with an Affiliate that is a
Finance Company provided that such transactions are on fair and reasonable terms
no less favorable to AGCO or such Subsidiary than could be obtained, at the time
of such transaction or, if such transaction is pursuant to a written agreement,
at the time of the execution of the agreement providing therefor, in a
comparable arm’s-length transaction with a Person that is not such a holder or
an Affiliate.
          Section 7.12 Amendments. AGCO shall not, and shall not permit any
Subsidiary to, (a)  without the prior written consent of the Administrative
Agent enter into any amendment or waiver of any of the Subordinated Debt
Documents, which in any case would adversely affect the rights of the Lenders
under this Agreement or any other Loan Document or make the provisions of any
such document after such amendment materially more burdensome on AGCO or its
Subsidiaries, (b) amend, its charter, bylaws or similar constituent documents
that would have a Material Adverse Effect, or (c) amend, modify or supplement
any subordination terms of any Indebtedness that has been contractually
subordinated to the Obligations.
          Section 7.13 Prepayments of Subordinated Indebtedness. From and after
the Agreement Date, AGCO shall not, and shall not permit its Subsidiaries to,
prepay, redeem, defease or purchase in any manner, or deposit or set aside funds
for the purpose of any of the foregoing, make any payment in respect of
principal of, or make any payment in respect of interest on, any Indebtedness
evidenced by the Subordinated Debt Documents, except AGCO and its Subsidiaries
may (a) make regularly scheduled payments of principal or interest required in
accordance with the terms of the Subordinated Debt Documents, (b) redeem any
convertible notes included in the Subordinated Debt Documents provided that
(i) any such redemption is

68



--------------------------------------------------------------------------------



 



mandatory and results from the exercise of a right of conversion by the holders
of such notes pursuant to the Subordinated Debt Documents, and (ii) at the time
of such redemption, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (c) prepay in full in cash or with the
proceeds of new Indebtedness the European Subordinated Notes; provided, (i) at
the time of such prepayment, no Default or Event of Default shall have occurred
and be continuing or result therefrom, and (ii) any such refinancing with the
proceeds of new Indebtedness (A) shall be on terms and conditions at least as
favorable to AGCO as the European Subordinated Notes and (B) will not result in
an increase in the aggregate principal amount of the Indebtedness unless such
increase is permitted by Section 7.1.
          Section 7.14 Restrictions; Negative Pledge. AGCO shall not permit any
of its Subsidiaries to enter into agreements that prohibit or limit the amount
of dividends that may be paid to AGCO or another Subsidiary of AGCO or the
amount of loans that may be made to AGCO or another Subsidiary of AGCO by any of
its Subsidiaries or any demands for payment on Indebtedness owing by any
Subsidiary of AGCO to AGCO or another Subsidiary of AGCO, other than
(a) restrictions imposed under an agreement for the sale of all of the Stock or
other equity interest of a Subsidiary or for the sale of a substantial part of
the assets of such Subsidiary, in either case to the extent permitted hereunder
and pending the consummation of such sale, (b) restrictions in any
Securitization Documents, and restrictions set forth in the Subordinated Debt
Documents as of the effective date of such documents, and (c) restrictions in
any agreement with another Person relating to a joint venture conducted through
a Subsidiary of AGCO in which such Person is a minority stockholder requiring
the consent of such Person to the payment of dividends. Neither AGCO nor any
Subsidiary of AGCO shall, directly or indirectly, enter into any agreement
(other than the Loan Documents) with any Person that prohibits or restricts or
limits the ability of AGCO or such Subsidiary to create, incur, pledge, or
suffer to exist any Lien upon any of its respective assets, except for
(i) restrictions in the Securitization Documents and set forth in the
Subordinated Debt Documents as of the effective date of such documents,
(ii) customary restrictions relating to the subletting, assignment, or transfer
of any asset that is subject to a lease or license, (iii) restrictions arising
in connection with a Permitted Lien on any asset provided that such restriction
is limited to the assets subject to such Permitted Lien, (iv) restrictions in
connection with Indebtedness permitted by Section 7.1, (v) agreements governing
Indebtedness as in effect on the Agreement Date and any amendments,
restatements, modifications, renewals, increases, supplements, refundings,
replacements or refinancings of those agreement; provided that the amendment,
restatements, modifications, renewals, increases, supplements, refundings,
replacements or refinancings are not more restrictive with respect to such
negative pledge restrictions than those contained in those agreements on the
Agreement Date, (vi) any instrument governing Indebtedness of a Person acquired
by AGCO or any of its Subsidiaries as in effect at the time of such acquisition
(except to the extent such Indebtedness was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, and
(vii) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business.
          Section 7.15 Accounting Changes. AGCO will not change its fiscal year
for accounting purposes from the fiscal year ending December 31.

69



--------------------------------------------------------------------------------



 



          Section 7.16 Issuance or Sales of Stock. AGCO shall not (a) sell,
assign or otherwise transfer, or permit any of its Subsidiaries to sell, assign
or otherwise transfer, any Stock of any Subsidiary, or (b) permit any Subsidiary
to issue or sell any shares of its Stock, except (i) to qualify directors of
Subsidiaries where required by applicable law or to satisfy other requirements
of applicable law with respect to the ownership of Stock of Subsidiaries
incorporated in jurisdictions outside of the United States of America,
(ii) issuances and sales of Stock by Subsidiaries to AGCO or other Wholly Owned
Subsidiaries of AGCO, and (iii) the sale of Stock of a Subsidiary held by AGCO
or its Subsidiaries, to the extent permitted by Section 7.7.
          Section 7.17 No Notice Under Indentures. AGCO shall not deliver, or
permit there to be delivered, to any trustee under any Subordinated Debt
Documents, any notice that any agreement, instrument or document, other than
this Agreement and the Loan Documents, is the “Bank Credit Agreement” (or
similar defined term) thereunder.
          Section 7.18 Financial Covenants.
          (a) Total Debt Ratio. AGCO shall not allow, as of the end of each
fiscal quarter of AGCO, the Total Debt Ratio to exceed 3.00 to 1.00.
          (b) Interest Coverage Ratio. AGCO shall maintain, as of the end of
each fiscal quarter of AGCO, an Interest Coverage Ratio of not less than 3.00 to
1.00.
          Section 7.19 Covenants of the Borrowing Subsidiaries. Each Borrowing
Subsidiary will perform and observe each covenant in Article 7 that AGCO is
required to cause it to perform or observe under such Article.
          Section 7.20 Anti-Terrorism Laws. None of Borrowers nor any Affiliate
of any Borrower or agent of any Borrower shall knowingly: (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or other applicable Anti-Terrorism
Law; (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law. Borrowers shall deliver to
Administrative Agent and Lenders any certification or other evidence requested
from time to time by the Administrative Agent or any Lender, in their sole
discretion, confirming Borrowers’ compliance with this Section 7.20.
          Section 7.21 Speculative Transactions. AGCO will not, nor will it
permit any of its Subsidiaries to, engage in any transaction involving commodity
options or futures contracts or any similar speculative transactions except for
Hedge Agreements that are used solely as part of normal business operations as a
risk management strategy and/or hedge against charges resulting from market
operations in accordance with AGCO’s policies and not as a means to speculate
for investment purposes or trends and shifts in financial or commodities
markets.

70



--------------------------------------------------------------------------------



 



ARTICLE 8.
EVENTS OF DEFAULT
          Section 8.1 Events of Default. Each of the following shall constitute
an Event of Default (an “Event of Default”), whatever the reason for such event
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment or order of any court or any order, rule, or
regulation of any governmental or non-governmental body:
          (a) (i) any Borrower shall fail to pay (x) any principal or face
amount of any Loan on the date when the same becomes due and payable, or (y) any
interest or fees due hereunder within three (3) Business Days after the date
when the same becomes due and payable, or (ii) any Loan Party shall fail to make
any other payment under any Loan Document, in any case within five (5) Business
Days after the date when the same becomes due and payable; or
          (b) any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
          (c) (i) any Borrower shall fail to perform any term, covenant or
agreement contained in Article 5 if such failure shall remain unremedied for
thirty (30) days after the earlier of (x) such Borrower having knowledge
thereof, and (y) written notice thereof having been given to AGCO; (ii) any
Borrower shall fail to perform any term, covenant or agreement contained in
Article 6 if such failure shall remain unremedied for ten (10) days after the
earlier of (x) such Borrower having knowledge thereof, and (y) written notice
thereof having been given to AGCO; (iii) any Borrower shall fail to perform,
observe or comply with any other term, covenant or agreement contained in
Article 7; or (iv) any Borrower or any other Loan Party shall fail to perform
any other term, covenant or agreement contained in this Agreement or any other
Loan Document not referenced elsewhere in this Section 8.1 if such failure shall
remain unremedied for thirty (30) days after the earlier of (x) such Loan Party
having knowledge thereof, and (y) written notice thereof having been given to
AGCO; or
          (d) AGCO or any Subsidiary shall fail to pay any principal of, premium
or interest on or any other amount payable in respect of any Indebtedness, if
such Indebtedness is outstanding in a principal or notional amount of at least
U.S. $10,000,000 in the aggregate (but excluding Indebtedness outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or otherwise to cause, or to permit the holder thereof to
cause, such Indebtedness to mature; or any such Indebtedness shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

71



--------------------------------------------------------------------------------



 



          (e) AGCO, any Material Subsidiary or any Loan Party shall generally
not pay its debts as such debts become due, shall suspend or threaten to suspend
making payment whether of principal or interest with respect to any class of its
debts or shall admit in writing its insolvency or its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against AGCO, any Material Subsidiary
or any Loan Party seeking, or seeking the administration, to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, administrator, receiver and manager, trustee, or other similar
official for it or for any substantial part of its property (including, without
limitation, any proceeding under the Bankruptcy Code, the UK Insolvency Act of
1986, or any similar law in any other jurisdiction) and, in the case of any such
proceeding instituted against it (but not instituted by it) that is being
diligently contested by it in good faith, either such proceeding shall remain
undismissed or unstayed for a period of thirty (30) days or any of the actions
sought in such proceeding (including without limitation the entry of an order
for relief against, or the appointment of a receiver, administrator, receiver
and manager, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or AGCO, any Material Subsidiary
or any Loan Party shall take any action to authorize any of the actions set
forth above in this subsection, or an encumbrancer takes possession of, or a
trustee or administrator or other receiver or similar officer is appointed in
respect of, all or any part of the business or assets of AGCO, any Material
Subsidiary, or any Loan Party or distress or any form of execution is levied or
enforced upon or sued out against any such assets and is not discharged within
seven days of being levied, enforced or sued out, or any Lien that may for the
time being affect any of its assets becomes enforceable, or anything analogous
to any of the events specified in this subsection occurs under the laws of any
applicable jurisdictions; or
          (f) any judgment or order for the payment of money in excess of U.S.
$10,000,000 (other than any such judgment for a monetary amount insured against
by a reputable insurer that shall have admitted liability therefor),
individually or in the aggregate, shall be rendered against AGCO or any
Subsidiary, or a warrant of attachment or execution or similar process shall be
issued or levied against property of AGCO or any Subsidiary pursuant to a
judgment which, together with all other such property of AGCO or any Subsidiary
subject to other such process, exceeds in value U.S. $10,000,000 in the
aggregate, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment, decree or order, or (ii) there is a period of
thirty (30) consecutive days following entry of such judgment or order during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect; or
          (g) any non-monetary judgment or order shall be rendered against AGCO
or any Subsidiary that is reasonably likely to have a Material Adverse Effect,
and within thirty (30) days after the entry or issue thereof, such judgment or
order shall not have been vacated, rescinded or stayed pending appeal or
otherwise; or
          (h) any material portion of any Loan Document shall at any time and
for any reason be declared to be null and void, or a proceeding shall be
commenced by any Loan Party or any of its respective Affiliates, or by any
governmental authority having jurisdiction

72



--------------------------------------------------------------------------------



 



over any Loan Party or any of its Affiliates, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any material provision of any Loan Document shall
for any reason cease to be valid and binding on or enforceable against any Loan
Party to it, or any such Loan Party shall so state in writing; or
          (i) a Change of Control shall occur; or
          (j) (i) any ERISA Event shall have occurred with respect to a Plan of
any Loan Party or any ERISA Affiliate as a result of an Insufficiency
thereunder, and any Loan Party shall fail to make any payment in excess of U.S.
$25,000,000 as and when required to be made under ERISA as a result of such
Insufficiency, or any such Insufficiency shall have occurred and then exist that
would result in a Material Adverse Effect; or (ii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan of
such Loan Party or any ERISA Affiliate that it has incurred Withdrawal Liability
to such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and their
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds U.S. $25,000,000 or requires payments exceeding U.S.
$5,000,000 per annum or would otherwise result in a Material Adverse Effect; or
(iii) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of such Loan Party and their ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan years in which
such reorganization or termination occurs by an amount exceeding U.S.
$25,000,000 or which would otherwise result in a Material Adverse Effect; or
          (k) a Termination Event, an Amortization Event, or an Early
Amortization Event, or, if any Subsidiary of AGCO is the servicer at such time,
a Servicer Default (as such terms are defined in any Securitization Document)
under any of the Securitization Documents, or any other event which causes an
early permanent termination of a commitment to purchase or loan under a
Securitization Facility, shall occur and be continuing and shall not have been
rescinded in accordance with the terms of such Securitization Documents;
provided, however, that if such Termination Event, Amortization Event or Early
Amortization Event is solely the result of the election of AGCO or any
Subsidiary to voluntarily terminate the securitization program pursuant to such
Securitization Documents in respect of which such Termination Event,
Amortization Event or Early Amortization Event has occurred, then such event
shall not be an Event of Default provided that either (i) such securitization
program is simultaneously replaced by another securitization program or
factoring arrangement which will provide a comparable level of liquidity for
AGCO or the Subsidiary party thereto, as determined by, and subject to
documentation in form and substance satisfactory to, the Administrative Agent,
or (ii) the Administrative Agent determines that the liquidity requirements of
AGCO or the Subsidiary party to such terminating securitization do not require
the maintenance of such securitization program.

73



--------------------------------------------------------------------------------



 



          Section 8.2 Remedies. If an Event of Default shall have occurred and
until such Event of Default is waived in writing by the Required Lenders, or all
of the Lenders as may be required by Section 10.1, the Administrative Agent:
          (a) may, and shall at the request of the Required Lenders, by notice
to AGCO, declare the obligation of each Lender to make Loans and of the Issuing
Bank to issue Letters of Credit and the Swing Line Bank to make Swing Line
Advances to be terminated, whereupon the same shall forthwith terminate;
          (b) may, and shall at the request of the Required Lenders (i) by
notice to AGCO, declare the Loans, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrowers, and (ii) by notice to each party required under the terms of any
agreement in support of which a Letter of Credit is issued, request that all
Obligations under such agreement be declared to be due and payable; provided
that in the event of an actual or deemed entry of an order for relief or any
assignment, proposal or the giving of notice of intention to make a proposal
with respect to any Borrower under the Bankruptcy Code, (x) the obligation of
each Lender to make Revolving Loans and of the Issuing Bank to issue Letters of
Credit and of the Swing Line Bank to make Swing Line Loans shall automatically
be terminated and (y) the Loans, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers; and
          (c) may, and shall at the request of the Required Lenders, exercise
all of the post-default rights granted to it and to them under the Loan
Documents or under Applicable Law. The Administrative Agent, for the benefit of
itself, the Issuing Bank and the Lenders, shall have the right to the
appointment of a receiver for the property of each Borrower, and each Borrower
hereby consents to such rights and such appointment and hereby waives any
objection each Borrower may have thereto or the right to have a bond or other
security posted by the Administrative Agent, the Issuing Bank or the Lenders in
connection therewith.
          Section 8.3 Actions in Respect of the Letters of Credit. If (a) an
event of an actual or deemed entry of an order for relief or any assignment,
proposal or the giving of notice of intention to make a proposal with respect to
any Borrower under the Bankruptcy Code shall have occurred, AGCO will forthwith,
and (b) any other Event of Default shall have occurred and be continuing, the
Administrative Agent may, irrespective of whether it is taking any of the
actions described in Section 8.2 or otherwise, make demand upon AGCO to, and
forthwith upon such demand AGCO will, pay to the Administrative Agent on behalf
of the Lenders in same-day funds at the Administrative Agent’s office designated
in such demand, for deposit in such interest-bearing account as the
Administrative Agent shall specify (the “L/C Cash Collateral Account”), an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding. If at any time the Administrative Agent determines that any funds
held in the L/C Cash Collateral Account are subject to any right or claim of any
Person other than the Administrative Agent and the Lenders or that the total
amount of such funds is less than the amount required to be on deposit
hereunder, AGCO will, forthwith upon demand by the

74



--------------------------------------------------------------------------------



 



Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (i) such amount required to be deposited hereunder over (ii) the total
amount of funds, if any, then held in the L/C Cash Collateral Account that the
Administrative Agent determines to be free and clear of any such right and
claim. The L/C Cash Collateral Account shall be in the name and under the sole
dominion and control of the Administrative Agent. The Administrative Agent shall
have no obligation to invest any amounts on deposit in the L/C Cash Collateral
Account. AGCO grants to the Administrative Agent, for its benefit and the
benefit of the Lenders, the Administrative Agent and the Issuing Bank, a lien on
and security interest in the L/C Cash Collateral Account and all amounts on
deposit therein as collateral security for the performance of the Borrowers’
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have all rights and remedies available to it under
Applicable Law with respect to the L/C Cash Collateral Account and all amounts
on deposit therein.
          Section 8.4 Application of Payments. Subsequent to the occurrence and
during the continuation of an Event of Default, payments and prepayments with
respect to the Obligations made to the Administrative Agent, the Lenders, the
Issuing Bank, the Swing Line Bank or otherwise received by the Administrative
Agent, any Lender, any Issuing Bank or the Swing Line Bank (excluding any funds
held in the L/C Cash Collateral Account which shall be applied to, or held to
pay, the Available Amount of all Letters of Credit then outstanding as set forth
in Section 8.3) shall be distributed in the following order of priority: first,
to the reasonable costs and expenses (including reasonable attorneys’ fees and
expenses), if any, incurred by the Administrative Agent, any Lender, the Issuing
Bank or the Swing Line Bank in the collection of such amounts under this
Agreement or of the Loan Documents until paid in full; second, to any fees then
due and payable to the Administrative Agent under this Agreement or any other
Loan Document until paid in full; third, to any fees then due and payable to the
Lenders and the Issuing Bank under this Agreement until paid in full; fourth, to
the ratable payment of interest then due in respect of the Revolving Loans and
the Swing Line Loans until paid in full; fifth, to the ratable payment of
principal of the Revolving Loans and the Swing Line Loans and, to the L/C Cash
Collateral Account, for any Letters of Credit then outstanding, in each case
until paid (or cash collateralized) in full; sixth, to any other Obligations not
otherwise referred to in this Section until paid in full; and seventh, to
Borrowers or such other Person entitled thereto under applicable law.
ARTICLE 9.
THE ADMINISTRATIVE AGENT
          Section 9.1 Authorization and Action. Each Lender hereby appoints and
authorizes Rabobank to take action on its behalf as the Administrative Agent to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to them respectively by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders;
provided that the Administrative Agent shall not be required to take any action
that exposes it or its officers or directors to personal liability or

75



--------------------------------------------------------------------------------



 



that is contrary to this Agreement or Applicable Law. Except for action
requiring the approval of the Required Lenders, the Administrative Agent shall
be entitled to use their discretion with respect to exercising or refraining
from exercising any rights which may be vested in it by, and with respect to
taking or refraining from taking any action or actions which it may be able to
take under or in respect of, any Loan Document, unless the Administrative Agent
shall have been instructed by the Required Lenders to exercise or refrain from
exercising such rights or to take or refrain from taking such action. No Agent
shall incur any liability under or in respect of any Loan Document with respect
to anything which it may do or refrain from doing in the reasonable exercise of
its judgment or which may seem to it to be necessary or desirable in the
circumstances, except for its gross negligence or willful misconduct as
determined by a final, non-appealable judicial order.
          Section 9.2 Administrative Agent’s Reliance, Etc. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, each Agent:
          (a) respectively, may consult with legal counsel (including counsel
for any Loan Party), independent public accountants and other experts selected
by it, and may rely on any opinion of counsel delivered under this Agreement,
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts or any such opinion;
          (b) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with the Loan Documents by any other Person;
          (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or to inspect the property
(including the books and records) of any Loan Party;
          (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any other instrument or document furnished pursuant hereto
(other than its own execution and delivery thereof) or the creation, attachment
perfection or priority of any Lien purported to be created under or contemplated
by any Loan Document;
          (e) respectively, shall incur no liability under or in respect of any
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram, telecopy, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties;
          (f) shall have no liability or responsibility to any Loan Party for
any failure on the part of any Lender to comply with any obligation to be
performed by such Lender under this Agreement;

76



--------------------------------------------------------------------------------



 



          (g) shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default under this Agreement unless they have
received notice from a Lender or Loan Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default”;
          (h) shall incur no liability as a result of any determination whether
the transactions contemplated by the Loan Documents constitute a “highly
leveraged transaction” within the meaning of the interpretations issued by the
Comptroller of the Currency, the Federal Deposit Insurance Corporation and the
Board of Governors of the Federal Reserve System; and
          (i) may act directly or through agents or attorneys on its behalf but
shall not be responsible to any Lender for the negligence or misconduct of any
agents or attorneys selected by it with reasonable care.
          Section 9.3 Administrative Agent, in its Individual Capacity and
Affiliates. With respect to its respective Commitment and the Loans made by
Rabobank, Rabobank shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not an
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Rabobank in its individual capacity. Rabobank and its
respective Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, any Loan Party, any of its Subsidiaries and
any Person who may do business with or own securities of any Loan Party or any
such Subsidiary, all as if Rabobank was not the Administrative Agent and without
any duty to account therefor to the Lenders.
          Section 9.4 Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in Section 3.1
and such other documents and information as it has deemed appropriate, made its
own independent credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
          Section 9.5 Notice of Default or Event of Default. In the event that
the Administrative Agent or any Lender shall acquire actual knowledge, or shall
have been notified in writing, of any Default or Event of Default, the
Administrative Agent or such Lender shall promptly notify the other Lenders, and
the Administrative Agent shall take such action and assert such rights under
this Agreement as the Required Lenders shall request in writing, and the
Administrative Agent shall not be subject to any liability by reason of its
acting pursuant to any such request. If the Required Lenders shall fail to
request the Administrative Agent to take action or to assert rights under this
Agreement in respect of any Event of Default within ten days after their receipt
of the notice of any Event of Default, or shall request inconsistent action with
respect to such Event of Default, the Administrative Agent may, but shall not be
required to, take such action and assert such rights (other than rights under
Article 8) as it deems in its discretion to be advisable for the protection of
the Lenders, except that, if the Required Lenders have

77



--------------------------------------------------------------------------------



 



instructed the Administrative Agent not to take such action or assert such
right, in no event shall the Administrative Agent act contrary to such
instructions.
          Section 9.6 Indemnification. Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrowers) from and
against such Lender’s ratable share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (including without limitation fees and expenses of legal counsel,
experts, agents and consultants) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
each Agent promptly upon demand for its ratable share of any costs and expenses
payable by any Borrower under Section 10.4, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrowers. For purposes of this Section, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to the sum of:
          (a) the aggregate principal amount of the Loans outstanding at such
time and owing to the respective Lenders;
          (b) their respective Pro Rata Shares of the aggregate Available Amount
of all Letters of Credit outstanding at such time; and
          (c) their respective Unused Commitments at such time.
          Section 9.7 Successor Administrative Agent. The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrowers. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be any Lender or a commercial bank or other
financial institution and having a combined capital and reserves in excess of
U.S. $500,000,000. The resignation of such retiring Administrative Agent shall
be effective only upon (i) the acceptance of any appointment as an
Administrative Agent hereunder by a successor Administrative Agent, and (ii) the
execution of all documents and the taking of all other actions reasonably
necessary in the opinion of the successor Administrative Agent, in connection
with such substitution. Upon such effectiveness pursuant to the foregoing
clauses (i) and (ii), such successor Administrative Agent shall succeed to and
become vested with all the rights, powers, discretion, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any retiring Administrative Agent’s resignation or removal hereunder as an
Administrative Agent, the provisions of this Article 9 and Section 10.4 shall

78



--------------------------------------------------------------------------------



 



inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Administrative Agent under this Agreement.
          Section 9.8 Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of each Agent, its agents, financial
advisors and counsel), the Issuing Bank and the Lenders allowed in any judicial
proceedings relative to any Loan Party, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims and any custodian in any such judicial proceedings is hereby authorized
by each Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due to
the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent.
Nothing contained in this Agreement or the other Loan Documents shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
with respect thereto, or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such Proceeding.
          Section 9.9 Documentation Agent and Syndication Agent. It is expressly
acknowledged and agreed by the Administrative Agent, the Documentation Agent,
Syndication Agent, each Lender and the Borrowers for the benefit of the
Documentation Agent and Syndication Agent that the Documentation Agent and the
Syndication Agent, in such capacity, have no duties or obligations whatsoever
with respect to this Agreement or any other documents or any matter related
thereto.
ARTICLE 10.
MISCELLANEOUS
          Section 10.1 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, nor consent to any departure by
any Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that:
          (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, reduce the principal of, or the rate
of interest specified herein on any Loan or the rate of fees payable for the
account of any Lender hereunder, or postpone any scheduled date for any payment
of principal, interest or fees due to any Lender;
          (b) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders affected thereby and acknowledged by the
Administrative Agent, increase (i) the amount of the Commitment of any Lender,
or (ii) any Lender’s Pro Rata Share;

79



--------------------------------------------------------------------------------



 



          (c) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders and acknowledged by Administrative Agent, do any of
the following at any time:
                    (i) waive any of the conditions specified in Section 3.2;
                    (ii) change the definition of “Required Lenders” hereunder;
                    (iii) amend this Section 10.1;
                    (iv) extend the Maturity Date; or
          (d) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Bank in addition to the Lenders required above to take
such action, affect the rights or obligations of the Swing Line Bank in such
capacity under this Agreement;
          (e) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Bank in addition to the Lenders required above to take
such action, affect the rights or obligations of such Issuing Bank under this
Agreement; and
          (f) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement.
          In addition, anything in this Agreement to the contrary
notwithstanding, if any Lender shall fail to fulfill its obligations to make a
Loan hereunder then, for so long as such failure shall continue, such Lender
shall (unless AGCO and the Required Lenders, determined as if such Lender were
not a “Lender” hereunder, shall otherwise consent in writing) be deemed for all
purposes relating to amendments, modifications, waivers or consents under this
Agreement (including without limitation under this Section 10.1) to have no
Loans or Commitment, shall not be treated as a “Lender” hereunder when
performing the computation of Required Lenders, and shall have no rights under
this Section 10.1; provided that any action taken by the other Lenders with
respect to the matters referred to in clauses (a) or (e) of this Section 10.1
shall not be effective as against such Lender.
          Section 10.2 Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telecopy communication)
and mailed, telecopied or delivered,
          (a) if to AGCO or any Borrowing Subsidiary to AGCO at its address at
4205 River Green Parkway, Duluth, Georgia 30096-2568, Attention:  General
Counsel, Facsimile No. (770) 813-6158, with a copy to the Chief Financial
Officer at the same address and telecopier number;
          (b) if to any Lender, at its Domestic Lending Office specified on
Schedule I to the Lender Addendum with respect thereto or in the Assignment and
Acceptance pursuant to which it became a Lender;

80



--------------------------------------------------------------------------------



 



          (c) if to the Administrative Agent, at its address at 10 Exchange
Place, Jersey City, New Jersey 07302-3913, Attention: Loan Syndications/Sui
Price, Facsimile No. (201) 499-5327; and
          or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and
communications shall be effective five days after deposit in the mail and when
transmitted by telecopier, except that notices and communications to an Agent
pursuant to Articles 2, 3 or 9 shall not be effective until received by the
Administrative Agent.
          Section 10.3 No Waiver: Remedies. No failure on the part of any Lender
or either Agent to exercise, and no delay in exercising, any right hereunder or
under any Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          Section 10.4 Costs and Expenses.
          (a) AGCO agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents at any time
(including without limitation (A) all reasonable due diligence, syndication,
transportation, computer, duplication, IntraLinks, appraisal, audit, insurance
and consultant out-of-pocket fees and expenses and (B) the reasonable fees and
expenses of counsel (including without limitation New York, local and foreign
counsel) for the Administrative Agent with respect thereto, with respect to
advising the Administrative Agent as to its respective rights and
responsibilities, or the protection or preservation of rights or interests,
under the Loan Documents, with respect to negotiations with any Loan Party or
with other creditors of any Loan Party or any of its Subsidiaries arising out of
any Default or any events or circumstances that may give rise to a Default and
with respect to presenting claims in or otherwise participating in or monitoring
any bankruptcy, insolvency or other similar proceeding involving creditors’
rights generally and any proceeding ancillary thereto).
          (b) AGCO further agrees to pay on demand all costs and expenses of
each Agent, each Issuing Bank and each Lender in connection with the enforcement
of the Loan Documents against any Loan Party, whether in any action, suit or
litigation, any workout, bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally or otherwise (including without limitation
the reasonable fees and expenses of counsel for each Agent and each Lender with
respect thereto), and each Borrowing Subsidiary severally agrees to pay on
demand all such costs and expenses in respect of any such enforcement relating
to itself.
          (c) AGCO agrees to indemnify and hold harmless each Agent, each
Issuing Bank and each Lender and each of their Affiliates and their officers,
directors, trustees, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including without limitation reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the

81



--------------------------------------------------------------------------------



 



preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with:
                    (i) any acquisition or proposed acquisition;
                    (ii) the actual or alleged presence of Hazardous Materials
on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries; or
                    (iii) any financing hereunder;
          in each case whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party or any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
The Borrowers agree not to assert any claim against the either Agent, any
Issuing Bank, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein or in
any other Loan Document or the actual or proposed use of the proceeds of the
Loans.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including without
limitation fees and expenses of counsel and indemnities, such amount may be paid
on behalf of such Loan Party by either Agent or any Lender, in its sole
discretion.
          Section 10.5 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.2 to authorize the Administrative
Agent to declare the Loans, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents due and payable pursuant to
the provisions of Section 8.2, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law and subject to Section 2.10, to offset and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Affiliate
to or for the credit or the account of a Borrower against any and all of the
Obligations of such Borrower now or hereafter existing under this Agreement,
irrespective of whether such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender agrees
promptly to notify such Borrower after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including without
limitation other rights of set-off) that such Lender and its Affiliates may
have.
          Section 10.6 Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers and the Administrative Agent
and when the

82



--------------------------------------------------------------------------------



 



Administrative Agent shall have been notified by each Lender that such Lender
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrowers, the Administrative Agent, the Issuing Bank and each Lender and
their respective successors and assigns, except that no Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender. Section 12.5 shall also inure to the benefit of
each Subsidiary of AGCO referred to therein.
          Section 10.7 Assignments and Participations.
          (a) Each Lender and the Issuing Bank may, with the prior consent of
the Administrative Agent, assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including without
limitation all or a portion of its Commitment, and the Loans owing to it), and
the Issuing Bank may assign its Letter of Credit Commitment; provided that:
                    (i) any such assignment by an Issuing Bank of its Letter of
Credit Commitment shall be of its entire Letter of Credit Commitment;
                    (ii) in the case of each such assignment of a Commitment
(except in the case of an assignment to a Person that, immediately prior to such
assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement), (A) the amount of the Commitment of the
assigning Lender being assigned pursuant to such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than U.S. $5,000,000 and shall be an integral multiple of
U.S. $500,000 in excess thereof, and (B) the assignor shall simultaneously
assign to the assignee a ratable share of (1) all participations in Letters of
Credit issued for the account of Borrowers and then outstanding, and (2) all
Letter of Credit Advances then owing to such Lender as a result of draws on
Letters of Credit issued for the account of Borrowers;
                    (iii) such assignment shall be to an Eligible Assignee; and
                    (iv) the proposed assignment (if other than an assignment by
a Lender to an Affiliate or Approved Fund of such Lender) shall be approved by
(x) the Administrative Agent, and (y) if no Default then exists, AGCO; the
foregoing approvals in each case not to be unreasonably withheld or delayed; and
                    (v) the parties to each such assignment shall execute and
deliver to the Administrative Agent for its own account, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of U.S. $3,500, payable by the assignee to the
Administrative Agent (with only one such fee payable in connection with
contemporaneous assignments pursuant to the same Assignment and Acceptance to or
by two or more Approved Funds of a single Lender).
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance:
                    (i) the assignee thereunder shall be a party hereto and, to
the extent that rights and obligations hereunder or under any other Loan
Document have been

83



--------------------------------------------------------------------------------



 



assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender hereunder; and
                    (ii) the Lender assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and under each other Loan Document (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:
                    (i) other than as provided in such Assignment and
Acceptance, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
                    (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;
                    (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Sections 3.1 and 3.2 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;
                    (iv) such assignee will, independently and without reliance
upon either Agent, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;
                    (v) such assignee confirms that it is an Eligible Assignee
or an Affiliate of the assignor;
                    (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto;
                    (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender; and

84



--------------------------------------------------------------------------------



 



                    (viii) that the benefit of the security interests and
guarantees attached to the rights being assigned shall be transferred to the
benefit of the assignee upon the completion of such assignment.
          (d) The Administrative Agent shall maintain at its address referred to
in Section 10.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Issuing Bank and the Lenders and their respective Commitment under each
Facility of, the principal amount of the Loans owing under each Facility to each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower, Issuing Bank or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit A hereto:
                    (i) record the information contained therein in the
Register; and
                    (ii) give prompt notice thereof to the Borrowers.
          (f) Each Lender may sell participations in or to all or a portion of
its rights and obligations under this Agreement (including without limitation
all or a portion of its Commitment and the Loans owing to it) to a financial
institution (a “Participant”); provided that;
                    (i) such Lender’s obligations under this Agreement
(including without limitation its Commitment) shall remain unchanged;
                    (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations;
                    (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
                    (iv) no Participant under any such participation shall have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce or forgive any
principal due hereunder, or reduce the rate of interest or any fees payable
hereunder, in each case to the extent subject to such participation, postpone
any scheduled date for any payment of interest or fees hereunder or extend the
Maturity Date, in each case to the extent subject to such participation, except
in accordance with the terms hereof or of any other Loan Document; and

85



--------------------------------------------------------------------------------



 



                    (v) no Participant under any such participation shall have
any greater benefits or rights than such Lender with respect to fees or yield
maintenance provisions of this Agreement.
          (g) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.7, disclose
to the assignee or Participant or proposed assignee or Participant, any public
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower and any information conspicuously labeled by a Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to use
reasonable efforts to keep such information confidential.
          (h) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including without limitation the Loans owing to
it) in favor of any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System and any Lender that is a fund
may pledge all or any portion of its rights under this Agreement (including
without limitation the Loans owing to it) to its trustee in support of its
obligations to its trustee.
          Section 10.8 Marshalling; Payments Set Aside. Neither the
Administrative Agent, any Lender nor any Issuing Bank shall be under any
obligation to marshal any assets in favor of the Borrowers or any other party or
against or in payment of any or all of the Obligations. To the extent that a
Borrower makes a payment or payments to the Administrative Agent, the Lenders or
the Issuing Bank or any of such Persons exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, right and remedies therefor,
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
          Section 10.9 Delivery of Lender Addenda. Each initial Lender shall
become a party to this Agreement on the Agreement Date by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, AGCO, on
behalf of itself and the other Borrowers, and the Administrative Agent.
          Section 10.10 Contribution Among Guarantors.
          (a) Each Guarantor shall be entitled to subrogation, contribution and
reimbursement rights from and against the other Guarantors to the extent any
Guarantor is required to pay to the Administrative Agent, the Lenders or the
Issuing Bank any amount in excess of the Allocable Amount (as defined in the
Contribution Agreement) of such Guarantor, as more fully set forth in the
Contribution Agreement; provided, however, that such subrogation and
contribution rights are and shall be subject to the terms and conditions of
paragraph (b) below.

86



--------------------------------------------------------------------------------



 



          (b) No Guarantor will exercise any such rights that it may acquire by
way of subrogation under any other Loan Document or at law by any payment made
under its Guaranty Agreement or otherwise, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from any other Guarantor in
respect of payments made by such Guarantor under its Guaranty Agreement or under
any other Loan Document, until all Obligations are paid in full in cash and the
Commitments are terminated. If any amounts shall be paid to any Guarantor on
account of such subrogation or contribution rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent, the Issuing Bank and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, as provided for herein.
          Section 10.11 Patriot Act. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies each Borrower and the other Loan Parties,
which information includes the name and address of each Borrower and the other
Loan Parties and other information that will allow such Lender to identify each
Borrower and the other Loan Parties in accordance with the USA Patriot Act.
ARTICLE 11.
INCREASED COSTS, TAXES, ETC.
          Section 11.1 Increased Costs, Etc.
          (a) If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) made, or effective, after the Agreement
Date, there shall be any increase in the cost to any Lender or either Issuing
Bank of agreeing to make or of making, funding or maintaining LIBO Rate Loans or
of agreeing to issue or of issuing, maintaining or participating in Letters of
Credit or of agreeing to make or of making or maintaining Letter of Credit
Advances, in any case to or for the account of any Borrower, then such Borrower
shall from time to time, upon demand by such Lender or Issuing Bank pay to the
Administrative Agent, for the account of such Lender or such Issuing Bank
additional amounts sufficient to compensate such Lender or such Issuing Bank for
such increased cost. A certificate as to the amount of such increased cost and
stating that such Lender’s or Issuing Bank’s request for payment is consistent
with such Lender’s or Issuing Bank’s internal policies, submitted to such
Borrower by such Lender or such Issuing Bank, shall be conclusive and binding
for all purposes, absent manifest error.
          (b) If any Lender or either Issuing Bank determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law), which in
any such case is adopted, issued, made or effective after the Agreement Date,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Issuing Bank or any corporation controlling
such Lender or such Issuing Bank and that the amount of such capital is
increased by

87



--------------------------------------------------------------------------------



 



or based upon the existence of such Lender’s commitment to lend or participate
in Letters of Credit or, in the case of an Issuing Bank, to issue Letters of
Credit, hereunder and other commitments of such type or the issuance or
maintenance of the Letters of Credit (or similar contingent obligations), in any
case to or for the account of any Borrower, then, upon demand by such Lender or
such Issuing Bank such Borrower shall pay to the Administrative Agent, for the
account of such Lender or such Issuing Bank, from time to time as specified by
such Lender or such Issuing Bank, additional amounts sufficient to compensate
such Lender or such Issuing Bank in the light of such circumstances, to the
extent that such Lender or such Issuing Bank reasonably determines such increase
in capital to be allocable to the existence of such Lender’s commitment to lend
or such Issuing Bank’s commitment to issue or maintain of any Letters of Credit.
A certificate as to such amounts and stating that such Lender’s or such Issuing
Bank’s request for payment is consistent with such Lender’s or such Issuing
Bank’s internal policies, submitted to such Borrower by such Lender or such
Issuing Bank, shall be conclusive and binding for all purposes, absent manifest
error.
          (c) If, with respect to any LIBO Rate Loans in U.S. Dollars or any
Offshore Currency, Lenders owed more than fifty percent (50%) of the then
outstanding aggregate unpaid principal amount thereof notify the Administrative
Agent that the LIBO Rate for any Interest Period for such Loans in U.S. Dollars
or any Offshore Currency will not adequately reflect the cost to such Lenders of
making, funding or maintaining their LIBO Rate Loans for such Interest Period,
the Administrative Agent shall forthwith so notify the affected Borrower and the
Lenders, whereupon:
                    (i) if U.S. Dollars are the affected currency, each such
LIBO Rate Loan denominated in U.S. Dollars will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Loan;
                    (ii) if an Offshore Currency is the affected currency, the
affected Borrower shall, on the last day of the then existing Interest Period,
prepay in full such LIBO Rate Loans in the affected currency; and
                    (iii) the obligation of the Lenders to make such LIBO Rate
Loans in the affected currency shall be suspended,
          until the Administrative Agent shall notify the affected Borrowers
that such Lenders have determined that the circumstances causing such suspension
no longer exist.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBO Rate Loans in U.S.
Dollars or any Offshore Currency or to continue to fund or maintain such LIBO
Rate Loans hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent:
                    (i) the obligation of the Lenders to make LIBO Rate Loans in
the affected currency shall be suspended;

88



--------------------------------------------------------------------------------



 



                    (ii) the affected Borrower shall, on the earlier of the last
day of the then existing Interest Period and such date as may be required by
law, prepay in full all Revolving Loans in any such Offshore Currency other than
Canadian Dollars; and
                    (iii) each LIBO Rate Loan denominated in U.S. Dollars or
Canadian Dollars will automatically, upon such demand, Convert into a Base Rate
Loan, until the Administrative Agent shall notify the affected Borrowers that
such Lender has determined that the circumstances causing such suspension no
longer exist.
          (e) During the continuance of any Event of Default, and upon the
election of the Required Lenders and during the continuance of any Default:
                    (i) each LIBO Rate Loan denominated in U.S. Dollars or
Canadian Dollars will automatically, on the last day of the then-existing
Interest Period therefor, Convert into a Base Rate Loan;
                    (ii) the Borrowers will, on the last day of the
then-existing Interest Period therefor, prepay each LIBO Rate Loan in an
Offshore Currency other than Canadian Dollars; and
                    (iii) the obligation of the Lenders to make LIBO Rate Loans
shall be suspended.
          (f) Each Lender shall notify AGCO of any event occurring after the
date of this Agreement entitling such Lender to compensation under subsection
(a) or (b) of this Section within one hundred eighty (180) days, after such
Lender obtains actual knowledge thereof; provided that:
                    (i) if any Lender fails to give such notice within one
hundred eighty (180) days after it obtains actual knowledge of such an event,
such Lender shall, with respect to compensation payable pursuant to such
subsection (a) or (b) in respect of any costs resulting from such event, only be
entitled to payment under such subsection (a) or (b) for costs incurred from and
after the date one hundred eighty (180) days prior to the date that such Lender
gives such notice; and
                    (ii) each Lender will designate a different Applicable
Lending Office for the Loans of such Lender affected by such event if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole opinion of such Lender, be disadvantageous to such
Lender or contrary to its policies.
          Section 11.2 LIBO Breakage Costs. If any prepayment or payment (or
failure to prepay after the delivery of a notice of prepayment) of principal of,
or Conversion of, any LIBO Rate Loan is made by any Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Loan, as a result of a payment or Conversion, acceleration of the maturity of
any of the Obligations pursuant to Section 8.2 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Loan upon an assignment of rights and obligations under this Agreement
pursuant to Section 10.7, such Borrower shall, upon demand by such Lender (with
a copy of such demand to the Administrative

89



--------------------------------------------------------------------------------



 



Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for all losses, costs or expenses
that such Lender may reasonably incur as a result of such failure, including
without limitation foreign exchange losses, based on customary funding and
foreign exchange hedging arrangements, whether or not such arrangements actually
occur, and any and all other losses, costs or expenses incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any Borrowing and the unavailability of funds as a result of
such Borrower failing to prepay any amount when specified in a notice of
prepayment or otherwise when due, but excluding loss of anticipated profits.
          Section 11.3 Judgment Currency.
          (a) If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”) the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Original Currency with
the Other Currency at 11:00 A.M. (New York, New York time) on the second
Business Day preceding that on which final judgment is given.
          (b) The obligation of a Borrower in respect of any sum due in the
Original Currency from it to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be) in the Original
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
remit to such Borrower such excess.
          Section 11.4 Taxes.
          (a) Any and all payments by the Borrowers hereunder shall be made, in
accordance with Section 2.9, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto of or by any governmental
authorities, excluding, in the case of each Lender and the Administrative Agent,
franchise taxes and taxes imposed or calculated by reference to net income that
are imposed on such Lender, or the Administrative Agent by the state or foreign
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof (including
the country within which such state or jurisdiction is located) and, in the case
of each Lender, franchise taxes and taxes imposed or calculated by reference to
net income that are imposed on such Lender by the state or province

90



--------------------------------------------------------------------------------



 



of such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If the Borrowers
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to the Administrative Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
such Lender or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
          (b) In addition, the Borrowers shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement (hereinafter referred to as
“Other Taxes”).
          (c) The Borrowers shall indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes, and for the full amount of
taxes imposed by any jurisdiction on amounts payable under this Section, paid by
or imposed on such Lender or the Administrative Agent (as the case may be),
including without limitation any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within thirty (30) days from the date such Lender
or the Administrative Agent (as the case may be) makes written demand therefor,
and delivers to AGCO with a certificate describing in reasonable detail the
manner in which the indemnified amount was calculated; provided that a Lender or
the Administrative Agent shall not be required to describe in such certificate
information that such Lender or the Administrative Agent deems to be
confidential or the disclosure of which is inconsistent with such Lender’s or
the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error.
          (d) Within thirty (30) days after the date of any payment of Taxes,
the Borrowers shall furnish to the Administrative Agent at its address referred
to in Section 10.2, the original receipt of payment thereof or a certified copy
of such receipt. In the case of any payment hereunder by the Borrowers through
an account or branch outside the United States or on behalf of the Borrowers by
a payor that is not a United States person, if the Borrowers determine that no
Taxes are payable in respect thereof, the Borrowers shall furnish, or shall
cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel reasonably satisfactory to the Administrative Agent stating
that such payment is exempt from Taxes. For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States and each Lender organized under the laws of a jurisdiction outside
the country of the applicable Borrower, in each other case, shall, on or prior
to the date of its execution and delivery of this Agreement in the case of each
initial Lender hereunder, and on the date of the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other

91



--------------------------------------------------------------------------------



 



Lender, and from time to time thereafter if requested in writing by a Borrower
or the Administrative Agent (but only so long thereafter as such Lender remains
lawfully able to do so), provide the Administrative Agent and such Borrower with
(i) in the case of a Lender, (w) if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not (I) a “bank” as
described in Section 881(c)(3)(A) of the Internal Revenue Code, (II) a ten
percent (10%) shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code), or (III) a controlled
foreign corporation related to any Borrower within the meaning of
Section 864(d)(4) of the Internal Revenue Code, and (B) a properly completed and
executed IRS Form W-8BEN, (x) if such Lender claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN; (y) if such Lender claims that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI; and (z) such
other form or forms as may be required under the Internal Revenue Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax, and (ii) in the case of any Lender organized
under the laws of a jurisdiction outside the country within which an applicable
Borrower is organized, such valid and fully completed forms, as are required by
the applicable tax authority of such jurisdiction, indicating that such Lender
is entitled to benefits under an income tax treaty to which the country within
which such Borrower is resident is a party that reduces the rate of
interest-withholding tax on payments under this Agreement. If the appropriate
forms provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates an interest-withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States (or the jurisdiction wherein
the applicable Borrower is organized) withholding tax with respect to interest
paid at such date by a Borrower, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includible in Taxes) withholding tax, if any, applicable
with respect to the Lender assignee on such date. If any form or document
referred to in this subsection (e) requires the disclosure of information, other
than information necessary to compute the tax payable and information required
on the Agreement Date by Internal Revenue Service form W-8ECI or W-8BEN or other
form that the applicable Borrower has indicated in writing to the Lenders on the
Agreement Date as being a required form to avoid or reduce withholding tax on
payments under this Agreement, that a Lender reasonably considers to be
confidential, such Lender shall give notice thereof to the Borrowers and shall
not be obligated to include in such form or document such confidential
information.
          (f) If any Lender claims exemption from, or reduction of, withholding
tax pursuant to subsection (e), and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender, such Lender agrees to notify the Administrative Agent
of the percentage amount in which it is no longer the beneficial owner of
Obligations of Borrowers to such Lender. To the extent of such percentage
amount, the Administrative Agent will treat such Lender’s documentation as no
longer valid. If any Lender is

92



--------------------------------------------------------------------------------



 



entitled to a reduction in the applicable withholding tax, the Administrative
Agent may withhold from any interest payment to such Lender in an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (e) of
this Section are not delivered to the Administrative Agent, then the
Administrative Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to the Administrative Agent under
this Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.
          (g) For any period with respect to which a Lender has failed to
provide the Borrowers with the appropriate form described in subsection (e)
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided or if such form otherwise
is not required under subsection (e)), such Lender shall not be entitled to an
additional payment or indemnification under subsection (a) or (c) with respect
to Taxes imposed by the United States; provided that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrowers shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
          (h) If a Borrower makes a payment under subsection (a) or (c) of this
Section 11.4 and the Administrative Agent or Lender determines that a credit
against, relief or remission for, or repayment of any tax, is attributable to
that payment or to the Taxes which gave rise to that payment (a “Tax Credit”),
and the Administrative Agent or Lender has obtained, utilized and retained that
Tax Credit, the Administrative Agent or Lender shall pay the amount of the Tax
Credit to the Borrowers up to such amount as the Administrative Agent or Lender
determines will leave it (after that payment) in no better and no worse
after-tax position as it would have been in had the payment under subsection
(a) or (c) not been made by the Borrowers.
          (i) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section 11.4 shall survive the payment in full of principal and interest
hereunder.
     Section 11.5 Replacement of a Lender. Subject to the second and third
paragraphs of this Section 11.5, if:
          (a) a Lender requests compensation under Section 11.1 or 11.4 and
other Lenders holding Commitments equal to at least one-third of the Revolving
Loan Facility shall not have made a similar request;

93



--------------------------------------------------------------------------------



 



          (b) the obligation of a Lender to make LIBO Rate Loans or to Convert
Base Rate Loans into LIBO Rate Loans shall be suspended pursuant to
Section 11.1(c) or (d) in circumstances in which such obligations of other
Lenders holding Commitments equal to at least one third of all Commitments shall
not have been suspended;
          (c) a Lender becomes insolvent, goes into receivership or fails to
make any Loans required to be made by it hereunder; or
     (d) any Lender that is not the Administrative Agent or an Affiliate of the
Administrative Agent does not consent to any amendment, waiver or consent to any
Loan Document for which the consent of the Required Lenders is obtained but that
requires the consent of all the Lenders,
     then the Administrative Agent (i) may replace such Lender (the “Affected
Lender”), or cause such Affected Lender to be replaced, or (ii) upon the written
request of AGCO, the Administrative Agent shall replace such Affected Lender
with an Eligible Assignee identified by the Borrower (the “Replacement Lender”),
by having such Affected Lender sell and assign all of its rights and obligations
under this Agreement and the other Loan Documents (including for purposes of
this Section, participations in Letters of Credit, Letter of Credit Advances and
in Swing Line Loans) to the Replacement Lender pursuant to Section 10.7;
provided, however, that neither the Administrative Agent nor any Lender shall
have any obligation to identify or locate a Replacement Lender for the Borrowers
(it being expressly agreed that in such circumstances it AGCO’s obligation to
identify or locate a Replacement Lender). Upon receipt by any Affected Lender of
a written notice from the Administrative Agent stating that the Administrative
Agent or AGCO is exercising the replacement right set forth in this Section,
such Affected Lender shall sell and assign all of its rights and obligations
under this Agreement and the other Loan Documents (including for purposes of
this Section, participations in Letters of Credit, Letter of Credit Advances and
in Swing Line Loans) to the Replacement Lender pursuant to an Assignment and
Acceptance and Section 10.7 for a purchase price equal to the sum of the
principal amount of such Affected Lender’s Loans so sold and assigned, all
accrued and unpaid interest thereon and its ratable share of all fees to which
it is entitled through the assignment date. then, so long as such condition
occurs and is continuing with respect to any Lender (a “Replaced Lender”), AGCO
may designate a Person (a “Replacement Lender”) that is an Eligible Assignee
(and acceptable to the Administrative Agent) to assume such Replaced Lender’s
Commitment hereunder and to purchase any Loans by such Replaced Lender and such
Replaced Lender’s rights hereunder, without recourse to or representation or
warranty by, or expense to, such Replaced Lender, for a purchase price equal to
the outstanding principal amount of the Loans by such Replaced Lender, plus any
accrued but unpaid interest on such Loans and accrued but unpaid fees and other
amounts owing to such Replaced Lender.
     Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Acceptance (and
the approval thereof by the applicable Persons specified in Section 10.7(a)(iv))
and the payment to the Administrative Agent by AGCO on behalf of such Affected
Lender of the assignment fee specified in Section 10.7(a)(v), the Replacement
Lender shall succeed to the rights and obligations of such Affected Replaced
Lender hereunder and such Affected Replaced Lender shall no longer be a party
hereto or have any rights hereunder; provided that the obligations of the
Borrowers to such Affected

94



--------------------------------------------------------------------------------



 



Lender under Sections 11.1, 11.2, 11.3 and 11.4 with respect to events occurring
or obligations arising before or as a result of such replacement shall survive
such replacement.
     AGCO may not exercise its rights under this Section with respect to any
Lender if a Default has occurred and is continuing.
ARTICLE 12.
JURISDICTION
          Section 12.1 Consent to Jurisdiction. Each Borrower irrevocably:
          (a) submits to the jurisdiction of any New York State or Federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to any Loan Document;
          (b) agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or in such Federal court;
          (c) waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding;
          (d) consents to the service of any and all process in any such action
or proceeding by the mailing of copies of such process to such Borrower at its
address specified in Section 10.2; and
          (e) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          Nothing in this Section shall affect the right of either Agent or any
Lender to serve legal process in any other manner permitted by law or affect the
right of either Agent or any Lender to bring any action or proceeding against
any Borrower or its property in the courts of other jurisdictions.
          Each Borrower irrevocably appoints and designates AGCO as its agent
for service of process and, without limitation of any other method of service,
consents to service of process by mail at the address of AGCO for delivery of
notices specified in Section 10.2.
          Section 12.2 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflicts of law principles thereof insofar as such principles would
defer to the substantive laws of some other jurisdiction.
          Section 12.3 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page

95



--------------------------------------------------------------------------------



 



to this Agreement by telecopier or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
          Section 12.4 No Liability of the Issuing Bank. Each Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither
Issuing Bank nor any of its officers or directors shall be liable or responsible
for:
          (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
          (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
          (c) payment by such Issuing Bank against presentation of documents
that do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the Letter of
Credit; or
          (d) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit;
          (e) except that no Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to a Borrower, to the extent of any
direct, but not consequential, damages suffered by such Borrower that such
Borrower proves were caused by:
                    (i) such Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under any Letter of Credit
comply with the terms of the Letter of Credit; or
                    (ii) such Issuing Bank’s willful failure to make lawful
payment under a Letter of Credit after the presentation to it of a draft and
certificates strictly complying with the terms and conditions of the Letter of
Credit.
          In furtherance and not in limitation of the foregoing, either Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
          Section 12.5 Certain Cash Deposits. If, as of the 15th day of the
first complete calendar month after the end of the each fiscal quarter of AGCO
(or, if such 15th day is not a Business Day, the next-following Business Day),
the Outstandings shall exceed one hundred five percent (105%) of the Total
Commitments (the “Currency Exchange Excess”) and to the extent that a Borrower
is not required on such date to prepay Revolving Loans in an aggregate principal
amount equal to the Currency Exchange Excess pursuant to Section 2.4(b)(ii),
AGCO will, promptly after a request therefor by the Administrative Agent,
deposit in same-day funds at the Administrative Agent’s office designated in
such request, for deposit in such interest-bearing account as the Administrative
Agent shall specify (the “Borrower Cash Collateral Account”), an amount equal to
the Currency Exchange Excess (net of any prepayment pursuant to Section

96



--------------------------------------------------------------------------------



 



2.4(b)(ii)). The Borrower Cash Collateral Account shall be in the name and under
the sole dominion and control of the Administrative Agent. The Administrative
Agent shall have no obligation to invest any amounts on deposit in the Borrower
Cash Collateral Account. AGCO grants to the Administrative Agent, for its
benefit and the benefit of the Lenders, a lien on and security interest in the
Borrower Cash Collateral Account and all amounts from time to time on deposit
therein as collateral security for the performance of AGCO’ s obligations under
this Agreement and the other Loan Documents. The Administrative Agent shall have
all rights and remedies available to it under applicable law with respect to the
Borrower Cash Collateral Account and all amounts on deposit therein. Promptly
after any date on which there shall occur a reduction in the amount of the
Currency Exchange Excess, the Administrative Agent will return to AGCO, free and
clear of any Lien under this section, an amount equal to the excess of amounts
then on deposit in the Borrower Cash Collateral Account (including accrued
interest) over the amount of the Currency Exchange Excess as of the date of and
after giving effect to such reduction.
          Section 12.6 Waiver of Jury Trial. EACH BORROWER, EACH AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF EITHER AGENT, ANY ISSUING BANK OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
ARTICLE 13.
CONFIDENTIALITY
     The Administrative Agent and the Lenders each individually (and not jointly
or jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender of any Issuing Bank, (b) to Subsidiaries
and Affiliates of any Lender or any Issuing Bank, provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Article 13, (c) as may be required by statute,
decision or other judicial or administrative order, rule, or regulation, (d) as
may be agreed to in advance by Borrowers or their Subsidiaries or as requested
or required by any Governmental Authority pursuant to any subpoena or other
legal process, (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by the
Administrative Agent or the Lenders), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender’s interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to in writing to receive
such information hereunder subject to the terms of this Article, and (g) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or

97



--------------------------------------------------------------------------------



 



adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents. The provisions of this
Article 13 shall survive for two (2) years after the payment in full of the
Obligations. Anything contained herein or in any other Loan Document to the
contrary notwithstanding, the obligations of confidentiality contained herein
and therein, as they relate to the transactions contemplated hereby, shall not
apply to the federal tax structure or federal tax treatment of such
transactions, and each party hereto (and any employee, representative, or agent
of any party hereto) may disclose to any and all Persons, without limitation of
any kind, the federal tax structure and federal tax treatment of such
transactions (including all written materials related to such tax structure and
tax treatment). The preceding sentence is intended to cause the transactions
contemplated hereby to not be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code and shall be construed in a manner consistent with such
purpose. In addition, each party hereto acknowledges that it has no proprietary
or exclusive rights to the tax structure of the transactions contemplated hereby
or any tax matter or tax idea related thereto.
[SIGNATURE PAGES TO FOLLOW]

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first-above written.

              BORROWERS:   AGCO CORPORATION    
 
           
 
  By:         /s/ David Williams    
 
           
 
      Name: David Williams    
 
      Title: VP — Treasurer    
 
                AGCO INTERNATIONAL LIMITED    
 
           
 
  By:         /s/ Roger N. Batkin    
 
           
 
      Name: Roger N. Batkin    
 
      Title: Director    
 
                AGCO INTERNATIONAL HOLDINGS B.V.    
 
           
 
  By:         /s/ Roger N. Batkin    
 
           
 
      Name: Roger N. Batkin    
 
      Title: Director    

Credit Agreement

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK
BRANCH, as the Administrative Agent    
 
           
 
  By:        /s/ Stephanie DeBeer    
 
           
 
      Name: Stephanie DeBeer    
 
      Title: Managing Director    
 
           
 
  By:         /s/ Rebecca O. Morrow    
 
           
 
      Name: Rebecca O. Morrow    
 
      Title: Executive Director    

Credit Agreement

 